Exhibit 10.3

 

EXECUTION COPY

 

JUNIOR SUBORDINATED INDENTURE

 

Between

 

OHI FINANCING, INC.,
as Issuer,

 

and

 

THE BANK OF NEW YORK MELLON,

as Trustee

 

Dated as of August 3, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

 

 

SECTION 1.1

Definitions

1

SECTION 1.2

Compliance Certificate and Opinions

10

SECTION 1.3

Forms of Documents Delivered to Trustee

11

SECTION 1.4

Acts of Holders

12

SECTION 1.5

Notices, Etc. to Trustee and Company

14

SECTION 1.6

Notice to Holders; Waiver

14

SECTION 1.7

Effect of Headings and Table of Contents

15

SECTION 1.8

Successors and Assigns

15

SECTION 1.9

Separability Clause

16

SECTION 1.10

Benefits of Indenture

16

SECTION 1.11

Governing Law

16

SECTION 1.12

Submission to Jurisdiction

16

SECTION 1.13

Non-Business Days

16

SECTION 1.14

Account

17

SECTION 1.15

Shareholders Communications Act

17

 

 

 

ARTICLE II

 

 

 

SECURITY FORMS

 

 

 

SECTION 2.1

Form of Security

18

SECTION 2.2

Restricted Legend

22

SECTION 2.3

Form of Trustee’s Certificate of Authentication

24

SECTION 2.4

Temporary Securities

24

SECTION 2.5

Definitive Securities

25

 

 

 

ARTICLE III

 

 

 

THE SECURITIES

 

 

 

 

SECTION 3.1

Payment of Principal and Interest

25

SECTION 3.2

Denominations

27

SECTION 3.3

Execution, Authentication, Delivery and Dating

27

SECTION 3.4

Global Securities

28

SECTION 3.5

Registration, Transfer and Exchange Generally

30

SECTION 3.6

Mutilated Destroyed, Lost and Stolen Securities

31

SECTION 3.7

Persons Deemed Owners

32

SECTION 3.8

Cancellation

32

SECTION 3.9

CUSIP Numbers

32

SECTION 3.10

Agreed Tax Treatment

33

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE IV

 

 

 

SATISFACTION AND DISCHARGE

 

 

 

 

SECTION 4.1

Satisfaction and Discharge of Indenture

33

SECTION 4.2

Application of Trust Money

34

 

 

 

ARTICLE V

 

 

 

REMEDIES

 

 

 

 

SECTION 5.1

Events of Default

35

SECTION 5.2

Acceleration of Maturity; Rescission and Annulment

36

SECTION 5.3

Collection of Indebtedness and Suits for Enforcement by Trustee

37

SECTION 5.4

Trustee May File Proofs of Claim

37

SECTION 5.5

Trustee May Enforce Claim Without Possession of Securities

38

SECTION 5.6

Application of Money Collected

38

SECTION 5.7

Limitation on Suits

38

SECTION 5.8

Unconditional Right of Holders to Receive Principal, Premium, if any, and
Interest

39

SECTION 5.9

Restoration of Rights and Remedies

39

SECTION 5.10

Rights and Remedies Cumulative

39

SECTION 5.11

Delay or Omission Not Waiver

40

SECTION 5.12

Control by Holders

40

SECTION 5.13

Waiver of Past Defaults

40

SECTION 5.14

Undertaking for Costs

41

SECTION 5.15

Waiver of Usury, Stay or Extension Laws

41

 

 

 

ARTICLE VI

 

 

 

THE TRUSTEE

 

 

 

SECTION 6.1

Corporate Trustee Required

41

SECTION 6.2

Certain Duties and Responsibilities

42

SECTION 6.3

Notice of Defaults

43

SECTION 6.4

Certain Rights of Trustee

43

SECTION 6.5

May Hold Securities

45

SECTION 6.6

Compensation; Reimbursement; Indemnity

46

SECTION 6.7

Resignation and Removal; Appointment of Successor

47

SECTION 6.8

Acceptance of Appointment by Successor

47

SECTION 6.9

Merger, Conversion, Consolidation or Succession to Business

48

SECTION 6.10

Not Responsible for Recitals or Issuance of Securities

48

SECTION 6.11

Appointment of Authenticating Agent

48

 

 

 

ARTICLE VII

 

 

 

HOLDER’S LISTS AND REPORTS BY COMPANY

 

 

 

 

SECTION 7.1

Company to Furnish Trustee Names and Addresses of Holders

50

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

SECTION 7.2

Preservation of Information, Communications to Holders

50

SECTION 7.3

Reports by Company and Guarantor

50

 

 

 

ARTICLE VIII

 

 

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

 

 

 

SECTION 8.1

Company May Consolidate, Etc. Only on Certain Terms

52

SECTION 8.2

Successor Company Substituted

53

 

 

 

ARTICLE IX

 

 

 

SUPPLEMENTAL INDENTURES

 

 

 

 

SECTION 9.1

Supplemental Indentures without Consent of Holders

53

SECTION 9.2

Supplemental Indentures with Consent of Holders

54

SECTION 9.3

Execution of Supplemental Indentures

55

SECTION 9.4

Effect of Supplemental Indentures

55

SECTION 9.5

Reference in Securities to Supplemental Indentures

55

 

 

 

ARTICLE X

 

 

 

COVENANTS

 

 

 

 

SECTION 10.1

Payment of Principal, Premium, if any, and Interest

55

SECTION 10.2

Money for Security Payments to be Held in Trust

56

SECTION 10.3

Statement as to Compliance

57

SECTION 10.4

Distributions

57

SECTION 10.5

Change of Control

57

SECTION 10.6

Provisions Regarding Letters of Credit

58

SECTION 10.7

Delivery of Information

60

SECTION 10.8

Inspection of Books and Records

61

SECTION 10.9

Calculation Agent

62

SECTION 10.10

Limitation on Debt

62

SECTION 10.11

Certain Approvals

63

 

 

 

ARTICLE XI

 

 

 

REDEMPTION OF SECURITIES

 

 

 

 

SECTION 11.1

Optional Redemption

63

SECTION 11.2

Reserved

63

SECTION 11.3

Election to Redeem; Notice to Trustee

63

SECTION 11.4

Selection of Securities to be Redeemed

64

SECTION 11.5

Notice of Redemption

64

SECTION 11.6

Deposit of Redemption Price

65

SECTION 11.7

Payment of Securities Called for Redemption

65

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE XII

 

 

 

SUBORDINATION OF SECURITIES

 

 

 

 

SECTION 12.1

Securities Subordinate to Senior Debt

66

SECTION 12.2

No Payment When Senior Debt in Default; Payment Over of Proceeds Upon
Dissolution, Etc.

66

SECTION 12.3

Payment Permitted If No Default

68

SECTION 12.4

Subrogation to Rights of Holders of Senior Debt

68

SECTION 12.5

Provisions Solely to Define Relative Rights

68

SECTION 12.6

Trustee to Effectuate Subordination

69

SECTION 12.7

No Waiver of Subordination Provisions

69

SECTION 12.8

Notice to Trustee

69

SECTION 12.9

Reliance on Judicial Order or Certificate of Liquidating Agent

70

SECTION 12.10

Trustee Not Fiduciary for Holders of Senior Debt

70

SECTION 12.11

Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights

71

SECTION 12.12

Article Applicable to Paying Agents

71

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule A

-

Determination of LIBOR

 

 

EXHIBITS

 

Exhibit A

-

Form of Officer’s Financial Certificate

Exhibit B

-

Form of Officer’s Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

JUNIOR SUBORDINATED INDENTURE, dated as of August 3, 2009, between OHI
FINANCING, INC., a Delaware corporation (the “Company”), and THE BANK OF NEW
YORK MELLON, a New York banking corporation, as trustee (in such capacity, the
“Trustee”).

 

RECITALS OF THE COMPANY

 

WHEREAS, the Company, the Holders and the Guarantor (as defined below) have
entered into an Exchange Agreement (the “Exchange Agreement”) providing for,
among other things, the exchange by the holders of the undivided preferred
beneficial interests in the assets of Orleans Homebuilders Trust II for the
junior subordinated notes (the “Securities”) of the Company;

 

WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its junior subordinated notes (the
“Securities”) and to provide the terms and conditions upon which the Securities
are to be authenticated, issued and delivered;

 

WHEREAS, the Guarantor has entered into the Guarantee Agreement (as defined
herein);

 

WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company, in accordance with its terms, have been done.

 

NOW, THEREFORE, this Indenture Witnesseth:

 

For and in consideration of the premises and the exchange of the Securities as
contemplated by the Exchange Agreement by the Holders thereof, it is mutually
covenanted and agreed, for the equal and proportionate benefit of all Holders of
the Securities, as follows:

 


ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


 


SECTION 1.1                  DEFINITIONS.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(a)           the terms defined in this Article I have the meanings assigned to
them in this Article I;

 

(b)           the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;

 

(c)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP;

 

--------------------------------------------------------------------------------


 

(d)           unless the context otherwise requires, any reference to an
“Article” or a “Section” refers to an Article or a Section, as the case may be,
of this Indenture;

 

(e)           the words “hereby”, “herein”, “hereof’ and “hereunder” and other
words of similar import refer to this Indenture as a whole and not to any
particular Article, Section or other subdivision;

 

(f)            a reference to the singular includes the plural and vice versa;
and

 

(g)           the masculine, feminine or neuter genders used herein shall
include the masculine, feminine and neuter genders.

 

“Act” when used with respect to any Holder, has the meaning specified in
Section 1.4.

 

“Additional Interest” means the interest, if any, that shall accrue on any
amounts payable on the Securities, the payment of which has not been made on the
applicable Interest Payment Date and which shall accrue at the rate per annum
specified or determined as specified in such Security, in each case to the
extent legally enforceable.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
control with such specified Person.

 

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Global Security or beneficial interest therein, the
rules and procedures of the Depositary for such Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

 

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.11 to act on behalf of the Trustee to authenticate the Securities.

 

“Bankruptcy Code” means Title 11 of the United States Code or any successor
statute thereto, in each case as amended from time to time.

 

“Board of Directors” means the board of directors of the Company or the
Guarantor, as the case may be, or any duly authorized committee of that board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification.

 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (iii) a day on which the Corporate
Trust Office of the Trustee is closed for business.

 

“Calculation Agent” has the meaning set forth in Section 10.9.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of one or more of the following events:

 

(I)            ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION
OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS
OF THE GUARANTOR TO ANY PERSON OR GROUP OF RELATED PERSONS FOR PURPOSES OF
SECTION 13(D) OF THE EXCHANGE ACT (A “GROUP”), TOGETHER WITH ANY AFFILIATES
THEREOF, ON AN ARM’S LENGTH BASIS WITH AN ENTITY THAT IS NOT AN AFFILIATE OF THE
COMPANY OR THE GUARANTOR; OR

 

(II)           ANY PERSON OR GROUP (OTHER THAN JEFFREY P. ORLEANS AND HIS
AFFILIATES AND FAMILY OR ANY AFFILIATE OF THE COMPANY OR THE GUARANTOR
(COLLECTIVELY, A “JPO PARTY”)) SHALL ACQUIRE EITHER BY PURCHASE FROM A JPO PARTY
OR FROM THE GUARANTOR THROUGH PURCHASE OR MERGER OR OTHERWISE, DIRECTLY OR
INDIRECTLY, BENEFICIALLY OR OF RECORD, SHARES REPRESENTING MORE THAN 80% OF THE
ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE GUARANTOR AND MORE THAN 50% OF
THE AGGREGATE ORDINARY VOTING POWER REPRESENTED BY THE ISSUED AND OUTSTANDING
EQUITY INTERESTS OF THE GUARANTOR.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Manager” has the meaning set forth in Section 7.3.

 

“Commission” has the meaning specified in Section 7.3(c).

 

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

 

“Company Request” and “Company Order” mean, respectively, the written request or
order signed in the name of the Company by its Chairman, its Chief Executive
Officer, President or a Vice President, and by its Chief Financial Officer, its
Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and
delivered to the Trustee.

 

“Control” means, when used with respect to any specified Person, the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at 101 Barclay St. 4W (ABS), New
York, New York 10286, Attn: Corporate Trust - OHI Financing.

 

Credit Facilities” means the Second Amended and Restated Revolving Credit Loan
Agreement, dated as of September 30, 2008, by and among Greenwood
Financial, Inc., certain affiliates and the Guarantor, as borrowers and or
guarantors, the lenders party thereto and Wachovia Bank, National Association,
as Administrative Agent for the lenders, including any notes, guarantees,
collateral and security documents, instruments and agreements executed in

 

3

--------------------------------------------------------------------------------


 

connection therewith (including Hedging Obligations related to the Debt incurred
thereunder), as amended, amended and restated, supplemented, refinanced or
otherwise modified from time to time, including any agreement or instrument
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of borrowings or other Debt outstanding or
available to be borrowed thereunder and/or refinancing such bank facility with
secured or unsecured debt securities and/or other forms of Debt and/or adding,
substituting or deleting parties thereto (including borrowers, obligors,
guarantors, lenders, creditors and/or agents)) all or any portion of the Debt
under any such agreements, and any successor or replacement agreement or
agreements (including one or more indentures) with the same or any other agents,
creditor, lender or group of creditors or lenders.

 

“Debt” means, with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or other accrued liabilities arising in the ordinary
course of business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of this
Indenture or thereafter incurred, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; (vii) every obligation of the type
referred to in clauses (i) through (vi) of another Person and all dividends of
another Person the payment of which, in either case, such Person has guaranteed
or is responsible or liable for, directly or indirectly, as obligor or
otherwise; and (viii) any renewals, extensions, refundings, amendments or
modifications of any obligation of the type referred to in clauses (i) through
(vii).

 

“Default” means the occurrence or failure to occur of any event which, but for
the giving of notice or passage of time, or both, would be an Event of Default.

 

“Defaulted Interest” has the meaning specified in Section 3.1.

 

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Company or any successor
thereto.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

 

“Distribution” has the meaning specified in Section 10.4.

 

“Distribution Requirements” means that, immediately prior to each and every
permitted Distribution of the Company or the Guarantor, as the case may be, the
Guarantor or the Company shall make a payment to the Trustee in an amount equal
to such Distribution amount

 

4

--------------------------------------------------------------------------------


 

multiplied by 0.17857 times to be applied by the Trustee, on a pro rata basis to
the Holders of the Outstanding Securities, for application to the outstanding
principal amount of the Outstanding Securities.

 

For purposes of this definition, (a) any payment to the Holders of the
Outstanding Securities in satisfaction of the Distribution Requirements shall be
deemed made as of the date the same is applied to effectuate a redemption of 
all or a portion of the Securities with the proceeds thereof in accordance with
the terms of Article XI, and (b) any Distribution payable with respect to Equity
Interests of the Guarantor may be paid or distributed by the Guarantor to the
holders of such Equity Interests upon application of the payment described above
to such redemption.

 

“Dollar” or “$” means the currency of the United States of America that, as at
the time of payment, is legal tender for the payment of public and private
debts.

 

“EDGAR” has the meaning specified in Section 7.3(c).

 

“Equity Interests” means (a) the common or preferred equity interest in a
corporation, (b) the membership interests in a limited liability company and
(c) the partnership interests (general or limited) in a partnership.

 

“Event of Default” has the meaning specified in Section 5.1.

 

“Exchange Act” means the Securities Exchange Act of 1934 or any statute
successor thereto, in each case as amended from time to time.

 

“Exchange Agreement” has the meaning set forth in the recitals hereof.

 

“Expiration Date” has the meaning specified in Section 1.4(h).

 

“Financial Statements” mean the reports of financial condition required to be
delivered pursuant to Section 7.3(b).

 

“Fiscal Quarter” means each of the (3) three-month periods that ends on the last
day of the third (3rd), sixth (6th), ninth (9th) and twelfth (12th) month of a
Fiscal Year.

 

“Fiscal Year” means the period of twelve (12) consecutive calendar months on the
basis of which the Company reports its income for GAAP purposes, which twelve
(12) month period currently ends on June 30th.

 

“Fixed Rate Period” means the period during which the Initial Coupon Rate is in
effect and the period when the fixed rate component of the Term Coupon Rate is
in effect.

 

“GAAP” means generally accepted accounting principles, consistently applied,
from time to time in effect.

 

“Global Security” means a Security that evidences all or part of the Securities,
the ownership and transfers of which shall be made through book entries by a
Depositary.

 

5

--------------------------------------------------------------------------------


 

“Government Obligation” means (a) any security that is (i) a direct obligation
of the United States of America of which the full faith and credit of the United
States of America is pledged or (ii) an obligation of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America or the payment of which is unconditionally guaranteed as a full faith
and credit obligation by the United States of America, which, in either case
(i) or (ii), is not callable or redeemable at the option of the issuer thereof,
and (b) any depositary receipt issued by a bank (as defined in section
3(a)(2) of the Securities Act) as custodian with respect to any Government
Obligation that is specified in clause (a) above and held by such bank for the
account of the holder of such depositary receipt, or with respect to any
specific payment of principal of or interest on any Government Obligation that
is so specified and held;  provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depositary receipt from any amount received by the custodian in
respect of the Government Obligation or the specific payment of principal or
interest evidenced by such depositary receipt.

 

“Guarantee” means the subordinated guarantee of the Securities by the Guarantor
as set forth in the Guarantee Agreement.

 

“Guarantee Agreement” means the Parent Guarantee Agreement executed and
delivered contemporaneously with this Indenture by the Guarantor and the
Trustee, as the same may be amended from time to time in accordance with its
terms.

 

“Guarantor” means Orleans Homebuilders, Inc., a Delaware corporation, until a
successor shall have become such pursuant to the applicable provisions of this
Indenture and thereafter “Guarantor” shall mean such successor.

 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to (1) any interest rate swap agreement, interest rate collar agreement
or other similar agreement or arrangement designed to protect such Person
against fluctuations in interest rates, (2) agreements or arrangements designed
to protect such Person against fluctuations in foreign currency exchange rates
in the conduct of its operations or (3) any forward contract, commodity swap
agreement, commodity option agreement, commodity future agreement or other
sililar agreement or other similar arrangement.

 

“Holder” means a Person in whose name a Security is registered in the Securities
Register.

 

“Indenture” means this instrument as originally executed or as it may from time
to time be amended or supplemented by one or more amendments or indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.

 

“Initial Coupon Rate” means a fixed rate of one percent (1.00%) per annum.

 

“Interest Payment Date” means July 30, October 30, January 30 and April 30 of
each year, commencing on October 30, 2009, during the term of this Indenture.

 

6

--------------------------------------------------------------------------------


 

“Interest Period” means the period commencing on an Interest Payment Date and
continuing through and including the day prior to the next succeeding Interest
Payment Date; provided that the first Interest Period shall be a period
commencing on and including August 3, 2009 and ending on and including
October 29, 2009.

 

“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.

 

“JPO Party” has the meaning set forth in the definition of Change of Control.

 

“Last Reported Fiscal Quarter” means, on any date, the later of (i) the Fiscal
Quarter most recently concluded that ended at least fifty (50) days before such
date or (ii) the most recent Fiscal Quarter with respect to which the Company
has delivered to the Trustee the certificate required by Section 7.3(b).

 

“LIBOR” has the meaning specified in Schedule A.

 

“LIBOR Business Day” has the meaning specified in Schedule A.

 

“LIBOR Determination Date” has the meaning specified in Schedule A.

 

“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security or any installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.

 

“Notice of Default” means a written notice of the kind specified in
Section 5.1(c).

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board
of Directors, a Vice Chairman of the Board of Directors, the Chief Executive
Officer, the President or a Vice President, and by the Chief Financial Officer,
the Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary,
of each of the Company and the Guarantor delivered to the Trustee.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Company or the Guarantor.

 

“Optional Redemption Price” has the meaning set forth in Section 11.1.

 

“Original Issue Date” means the date of original issuance of each Security.

 

“Other Securities” means the trust preferred securities in the amount of
$30,000,000 and the related notes evidencing indebtedness, outstanding as of the
issue date of the Securities, under the Junior Subordinated Indenture between
the Company, as issuer, the Guarantor, as guarantor, and the trustee named
therein, dated as of September 20, 2005, and any notes evidencing the exchange
of such Other Securities for subordinated debt securities of the Company

 

7

--------------------------------------------------------------------------------


 

“Outstanding” means, when used in reference to any Securities, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

 

(i)            Securities theretofore canceled by the Trustee or delivered to
the Trustee for cancellation;

 

(ii)           Securities for whose payment or redemption money in the necessary
amount has been theretofore deposited with the Trustee or any Paying Agent in
trust for the Holders of such Securities; provided that, if such Securities are
to be redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made; and

 

(iii)          Securities that have been paid or in substitution for or in lieu
of which other Securities have been authenticated and delivered pursuant to the
provisions of this Indenture, unless proof satisfactory to the Trustee is
presented that any such Securities are held by Holders in whose hands such
Securities are valid, binding and legal obligations of the Company;

 

provided that in determining whether the Holders of the requisite principal
amount of Outstanding Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Company
or any other obligor upon the Securities or any Affiliate of the Company or such
other obligor shall be disregarded and deemed not to be Outstanding unless the
Company shall hold all Outstanding Securities, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Securities that a
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded.  Securities so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Securities and that
the pledgee is not the Company or any other obligor upon the Securities or any
Affiliate of the Company or such other obligor.

 

“Paying Agent” means the Trustee or any Person (other than the Company or any
Affiliate of the Company) authorized by the Trustee to pay the principal of or
any premium or interest on, or other amounts in respect of, any Securities on
behalf of the Company.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association, or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.

 

“Place of Payment” means, with respect to the Securities, the Corporate Trust
Office of the Trustee.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security.  For the purposes of this definition, any security
authenticated and delivered under Section 3.6 in lieu

 

8

--------------------------------------------------------------------------------


 

of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence
the same debt as the mutilated, destroyed, lost or stolen Security.

 

“Principal Hurdle Requirement” means, as of the applicable date, the redemption,
whether optional or mandatory, or prepayment of Securities, from the Original
Issue Date to such date, in cash in an aggregate principal amount, if calculated
on or before December 31, 2012, of at least $17,580,000 or, if calculated after
December 31, 2012, $21,975,000.

 

“Proceeding” has the meaning specified in Section 12.2(b).

 

“Redemption Date” means, when used with respect to any Security to be redeemed,
the date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price” means, when used with respect to any Securities to be
redeemed, in whole or in part, the redemption price at which such Securities are
to be redeemed as provided in this Indenture.

 

“Regular Record Date” for the interest payable on any Interest Payment Date with
respect to the Securities means the date that is fifteen (15) days preceding
such Interest Payment Date (whether or not a Business Day).

 

“Responsible Officer” means, when used with respect to the Trustee, the officer
in the Worldwide Securities Services department of the Trustee having direct
responsibility for the administration of this Indenture.

 

“Securities” or “Security” means any debt securities or debt security, as the
case may be, authenticated and delivered under this Indenture.

 

“Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.

 

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 3.5.

 

“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company, whether or not such claim for
post-petition interest is allowed in such proceeding) all Debt of the Company
and the Guarantor, whether incurred on or prior to the date of this Indenture or
thereafter incurred, unless it is provided in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, that such
obligations are not superior in right of payment to the Securities issued under
this Indenture; provided that Senior Debt shall not be deemed to include any
(i) debt or (ii) other debt securities (and guarantees, if any, in respect of
such debt securities) issued to any trust (or a trustee of any such trust),
partnership or other entity affiliated with the Company that is a financing
vehicle of the Company (a “financing entity”) in connection with the issuance by
such financing entity of equity securities or other securities, in each case
pursuant to an instrument that ranks pari passu with or junior in right of
payment to this Indenture.

 

9

--------------------------------------------------------------------------------


 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.1.

 

“Stated Maturity” means January 30, 2036.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person and/or by one or
more of its Subsidiaries or (b) any partnership, limited liability company,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
owned or controlled, directly or indirectly, by such Person and/or by one or
more of its Subsidiaries.  Unless otherwise expressly provided, all references
herein to a “Subsidiary” of the Company or the Guarantor shall mean any direct
or indirect Subsidiary of the Company or the Guarantor that is Controlled by the
Company or the Guarantor, respectively.

 

“Term Coupon Rate” means, for any Interest Period commencing (a) on or after
July 30, 2014 and ending on or before January 29, 2016, a rate equal to 8.61%
per annum and (b) on or after January 30, 2016, a variable rate equal to LIBOR
plus 3.60% per annum.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and as
in effect on the date as of this Indenture.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument, solely in its capacity as such and not in its individual capacity,
until a successor Trustee shall have become such pursuant to the applicable
provisions of this Indenture, and, thereafter, “Trustee” shall mean or include
each Person who is then a Trustee hereunder.

 

“Wachovia Event of Default” means an Event of Default, as defined in any of the
Credit Facilities, unless the Agent (named in the relevant Credit Facility) has
delivered written notice to the Holders that (a) such Event of Default has been
waived by the Lenders (named in the relevant Credit Facility) or no longer
exists, which notice the Agent shall deliver (if appropriate) promptly following
written request by Master Borrower (named in the relevant Credit Facility) or
(b) the Credit Facilities under which such Event of Default has occurred have
been terminated and all Debt outstanding under such Credit Facilities has been
paid.

 


SECTION 1.2                  COMPLIANCE CERTIFICATE AND OPINIONS.

 


(A)           UPON ANY APPLICATION OR REQUEST BY THE COMPANY TO THE TRUSTEE TO
TAKE ANY ACTION UNDER ANY PROVISION OF THIS INDENTURE, THE COMPANY SHALL, IF
REQUESTED BY THE TRUSTEE, FURNISH TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
STATING THAT ALL CONDITIONS PRECEDENT (INCLUDING COVENANTS COMPLIANCE WITH WHICH
CONSTITUTES A CONDITION PRECEDENT), IF ANY, PROVIDED FOR IN THIS INDENTURE
RELATING TO THE PROPOSED ACTION HAVE BEEN COMPLIED WITH AND AN OPINION OF
COUNSEL STATING THAT IN THE OPINION OF SUCH COUNSEL ALL SUCH CONDITIONS
PRECEDENT (INCLUDING COVENANTS COMPLIANCE WITH WHICH CONSTITUTES A CONDITION
PRECEDENT), IF ANY, HAVE BEEN COMPLIED WITH.


 


10

--------------------------------------------------------------------------------



 


(B)           EVERY CERTIFICATE OR OPINION WITH RESPECT TO COMPLIANCE WITH A
CONDITION OR COVENANT PROVIDED FOR IN THIS INDENTURE (OTHER THAN THE CERTIFICATE
PROVIDED PURSUANT TO SECTION 10.3) SHALL INCLUDE:


 

(I)            A STATEMENT BY EACH INDIVIDUAL SIGNING SUCH CERTIFICATE OR
OPINION THAT SUCH INDIVIDUAL HAS READ SUCH COVENANT OR CONDITION AND THE
DEFINITIONS HEREIN RELATING THERETO;

 

(II)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION
OR INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS OF SUCH INDIVIDUAL
CONTAINED IN SUCH CERTIFICATE OR OPINION ARE BASED;

 

(III)          A STATEMENT THAT, IN THE OPINION OF SUCH INDIVIDUAL, HE OR SHE
HAS MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM OR HER
TO EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION
HAS BEEN COMPLIED WITH; AND

 

(IV)          A STATEMENT AS TO WHETHER, IN THE OPINION OF SUCH INDIVIDUAL, SUCH
CONDITION OR COVENANT HAS BEEN COMPLIED WITH.

 


SECTION 1.3                  FORMS OF DOCUMENTS DELIVERED TO TRUSTEE.


 


(A)           IN ANY CASE WHERE SEVERAL MATTERS ARE REQUIRED TO BE CERTIFIED BY,
OR COVERED BY AN OPINION OF, ANY SPECIFIED PERSON, IT IS NOT NECESSARY THAT ALL
SUCH MATTERS BE CERTIFIED BY, OR COVERED BY THE OPINION OF, ONLY ONE SUCH
PERSON, OR THAT THEY BE SO CERTIFIED OR COVERED BY ONLY ONE DOCUMENT, BUT ONE
SUCH PERSON MAY CERTIFY OR GIVE AN OPINION WITH RESPECT TO SOME MATTERS AND ONE
OR MORE OTHER SUCH PERSONS AS TO OTHER MATTERS, AND ANY SUCH PERSON MAY CERTIFY
OR GIVE AN OPINION AS TO SUCH MATTERS IN ONE OR SEVERAL DOCUMENTS.


 


(B)           ANY CERTIFICATE OR OPINION OF AN OFFICER OF THE COMPANY MAY BE
BASED, INSOFAR AS IT RELATES TO LEGAL MATTERS, UPON A CERTIFICATE OR OPINION OF,
OR REPRESENTATIONS BY, COUNSEL, UNLESS SUCH OFFICER KNOWS, OR AFTER REASONABLE
INQUIRY SHOULD KNOW, THAT THE CERTIFICATE OR OPINION OR REPRESENTATIONS WITH
RESPECT TO MATTERS UPON WHICH HIS OR HER CERTIFICATE OR OPINION IS BASED ARE
ERRONEOUS.  ANY SUCH CERTIFICATE OR OPINION OF COUNSEL MAY BE BASED, INSOFAR AS
IT RELATES TO FACTUAL MATTERS, UPON A CERTIFICATE OR OPINION OF, OR
REPRESENTATIONS BY, AN OFFICER OR OFFICERS OF THE COMPANY AND THE GUARANTOR
STATING THAT THE INFORMATION WITH RESPECT TO SUCH FACTUAL MATTERS IS IN THE
POSSESSION OF THE COMPANY OR THE GUARANTOR, UNLESS SUCH COUNSEL KNOWS, OR AFTER
REASONABLE INQUIRY SHOULD KNOW, THAT THE CERTIFICATE OR OPINION OR
REPRESENTATIONS WITH RESPECT TO SUCH MATTERS ARE ERRONEOUS.


 


(C)           WHERE ANY PERSON IS REQUIRED TO MAKE, GIVE OR EXECUTE TWO OR MORE
APPLICATIONS, REQUESTS, CONSENTS, CERTIFICATES, STATEMENTS, OPINIONS OR OTHER
INSTRUMENTS UNDER THIS INDENTURE, THEY MAY, BUT NEED NOT, BE CONSOLIDATED AND
FORM ONE INSTRUMENT.


 


(D)           WHENEVER, SUBSEQUENT TO THE RECEIPT BY THE TRUSTEE OF ANY BOARD
RESOLUTION, OFFICERS’ CERTIFICATE, OPINION OF COUNSEL OR OTHER DOCUMENT OR
INSTRUMENT, A CLERICAL, TYPOGRAPHICAL OR OTHER INADVERTENT OR UNINTENTIONAL
ERROR OR OMISSION SHALL BE DISCOVERED THEREIN, A NEW DOCUMENT OR INSTRUMENT MAY
BE SUBSTITUTED THEREFOR IN CORRECTED FORM WITH THE SAME FORCE AND EFFECT AS IF
ORIGINALLY RECEIVED IN THE CORRECTED FORM AND, IRRESPECTIVE OF THE DATE OR DATES
OF


 


11

--------------------------------------------------------------------------------



 


THE ACTUAL EXECUTION AND/OR DELIVERY THEREOF, SUCH SUBSTITUTE DOCUMENT OR
INSTRUMENT SHALL BE DEEMED TO HAVE BEEN EXECUTED AND/OR DELIVERED AS OF THE DATE
OR DATES REQUIRED WITH RESPECT TO THE DOCUMENT OR INSTRUMENT FOR WHICH IT IS
SUBSTITUTED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ANY SECURITIES
ISSUED UNDER THE AUTHORITY OF SUCH DEFECTIVE DOCUMENT OR INSTRUMENT SHALL
NEVERTHELESS BE THE VALID OBLIGATIONS OF THE COMPANY ENTITLED TO THE BENEFITS OF
THIS INDENTURE EQUALLY AND RATABLY WITH ALL OTHER OUTSTANDING SECURITIES.


 


SECTION 1.4                  ACTS OF HOLDERS.

 


(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN TO OR TAKEN BY
HOLDERS MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH HOLDERS IN PERSON OR BY AN AGENT
THEREOF DULY APPOINTED IN WRITING; AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY
PROVIDED, SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS
(INCLUDING ANY APPOINTMENT OF AN AGENT) IS OR ARE DELIVERED TO THE TRUSTEE, AND,
WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE COMPANY.  SUCH INSTRUMENT OR
INSTRUMENTS (AND THE ACTION EMBODIED THEREIN AND EVIDENCED THEREBY) ARE HEREIN
SOMETIMES REFERRED TO AS THE “ACT” OF THE HOLDERS SIGNING SUCH INSTRUMENT OR
INSTRUMENTS.  PROOF OF EXECUTION OF ANY SUCH INSTRUMENT OR OF A WRITING
APPOINTING ANY SUCH AGENT SHALL BE SUFFICIENT FOR ANY PURPOSE OF THIS INDENTURE
AND CONCLUSIVE IN FAVOR OF THE TRUSTEE AND THE COMPANY, IF MADE IN THE MANNER
PROVIDED IN THIS SECTION 1.4.


 


(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED BY THE AFFIDAVIT OF A WITNESS OF SUCH
EXECUTION OR BY THE CERTIFICATE OF ANY NOTARY PUBLIC OR OTHER OFFICER AUTHORIZED
BY LAW TO TAKE ACKNOWLEDGMENTS OF DEEDS, CERTIFYING THAT THE INDIVIDUAL SIGNING
SUCH INSTRUMENT OR WRITING ACKNOWLEDGED TO HIM OR HER THE EXECUTION THEREOF. 
WHERE SUCH EXECUTION IS BY A PERSON ACTING IN OTHER THAN HIS OR HER INDIVIDUAL
CAPACITY, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO CONSTITUTE SUFFICIENT PROOF
OF HIS OR HER AUTHORITY.  THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF
ANY SUCH INSTRUMENT OR WRITING, OR THE AUTHORITY OF THE PERSON EXECUTING THE
SAME, MAY ALSO BE PROVED IN ANY OTHER MANNER THAT THE TRUSTEE DEEMS SUFFICIENT
AND IN ACCORDANCE WITH SUCH REASONABLE RULES AS THE TRUSTEE MAY DETERMINE.


 


(C)           THE OWNERSHIP OF SECURITIES SHALL BE PROVED BY THE SECURITIES
REGISTER.


 


(D)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION BY THE HOLDER OF ANY SECURITY SHALL BIND EVERY FUTURE
HOLDER OF THE SAME SECURITY AND THE HOLDER OF EVERY SECURITY ISSUED UPON THE
REGISTRATION OF TRANSFER THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF IN
RESPECT OF ANYTHING DONE OR SUFFERED TO BE DONE BY THE TRUSTEE OR THE COMPANY IN
RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON SUCH
SECURITY.


 


(E)           WITHOUT LIMITING THE FOREGOING, A HOLDER ENTITLED TO TAKE ANY
ACTION HEREUNDER WITH REGARD TO ANY PARTICULAR SECURITY MAY DO SO WITH REGARD TO
ALL OR ANY PART OF THE PRINCIPAL AMOUNT OF SUCH SECURITY OR BY ONE OR MORE DULY
APPOINTED AGENTS EACH OF WHICH MAY DO SO PURSUANT TO SUCH APPOINTMENT WITH
REGARD TO ALL OR ANY PART OF SUCH PRINCIPAL AMOUNT.


 


(F)            EXCEPT AS SET FORTH IN PARAGRAPH (G) OF THIS SECTION 1.4, THE
COMPANY MAY SET ANY DAY AS A RECORD DATE FOR THE PURPOSE OF DETERMINING THE
HOLDERS OF OUTSTANDING SECURITIES


 


12

--------------------------------------------------------------------------------



 


ENTITLED TO GIVE, MAKE OR TAKE ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION,
NOTICE, CONSENT, WAIVER OR OTHER ACTION PROVIDED OR PERMITTED BY THIS INDENTURE
TO BE GIVEN, MADE OR TAKEN BY HOLDERS OF SECURITIES.  IF ANY RECORD DATE IS SET
PURSUANT TO THIS PARAGRAPH, THE HOLDERS OF OUTSTANDING SECURITIES ON SUCH RECORD
DATE, AND NO OTHER HOLDERS, SHALL BE ENTITLED TO TAKE THE RELEVANT ACTION,
WHETHER OR NOT SUCH HOLDERS REMAIN HOLDERS AFTER SUCH RECORD DATE; PROVIDED THAT
NO SUCH ACTION SHALL BE EFFECTIVE HEREUNDER UNLESS TAKEN ON OR PRIOR TO THE
APPLICABLE EXPIRATION DATE (AS DEFINED IN SECTION 1.4(H)) BY HOLDERS OF THE
REQUISITE PRINCIPAL AMOUNT OF OUTSTANDING SECURITIES ON SUCH RECORD DATE. 
NOTHING IN THIS PARAGRAPH SHALL BE CONSTRUED TO PREVENT THE COMPANY FROM SETTING
A NEW RECORD DATE FOR ANY ACTION FOR WHICH A RECORD DATE HAS PREVIOUSLY BEEN SET
PURSUANT TO THIS PARAGRAPH (WHEREUPON THE RECORD DATE PREVIOUSLY SET SHALL
AUTOMATICALLY AND WITH NO ACTION BY ANY PERSON BE CANCELED AND OF NO EFFECT). 
PROMPTLY AFTER ANY RECORD DATE IS SET PURSUANT TO THIS PARAGRAPH, THE COMPANY,
AT ITS OWN EXPENSE, SHALL CAUSE NOTICE OF SUCH RECORD DATE, THE PROPOSED ACTION
BY HOLDERS AND THE APPLICABLE EXPIRATION DATE TO BE GIVEN TO THE TRUSTEE IN
WRITING AND TO EACH HOLDER OF SECURITIES IN THE MANNER SET FORTH IN SECTION 1.6.


 


(G)           THE TRUSTEE MAY SET ANY DAY AS A RECORD DATE FOR THE PURPOSE OF
DETERMINING THE HOLDERS OF OUTSTANDING SECURITIES ENTITLED TO JOIN IN THE GIVING
OR MAKING OF (I) ANY NOTICE OF DEFAULT, (II) ANY DECLARATION OF ACCELERATION OR
RESCISSION OR ANNULMENT THEREOF REFERRED TO IN SECTION 5.2, (III) ANY REQUEST TO
INSTITUTE PROCEEDINGS REFERRED TO IN SECTION 5.7(B) OR (IV) ANY DIRECTION
REFERRED TO IN SECTION 5.12.  IF ANY RECORD DATE IS SET PURSUANT TO THIS
PARAGRAPH, THE HOLDERS OF OUTSTANDING SECURITIES ON SUCH RECORD DATE, AND NO
OTHER HOLDERS, SHALL BE ENTITLED TO JOIN IN SUCH NOTICE, DECLARATION, REQUEST OR
DIRECTION, WHETHER OR NOT SUCH HOLDERS REMAIN HOLDERS AFTER SUCH RECORD DATE;
PROVIDED THAT NO SUCH ACTION SHALL BE EFFECTIVE HEREUNDER UNLESS TAKEN ON OR
PRIOR TO THE APPLICABLE EXPIRATION DATE BY HOLDERS OF THE REQUISITE PRINCIPAL
AMOUNT OF OUTSTANDING SECURITIES ON SUCH RECORD DATE.  NOTHING IN THIS PARAGRAPH
SHALL BE CONSTRUED TO PREVENT THE TRUSTEE FROM SETTING A NEW RECORD DATE FOR ANY
ACTION FOR WHICH A RECORD DATE HAS PREVIOUSLY BEEN SET PURSUANT TO THIS
PARAGRAPH (WHEREUPON THE RECORD DATE PREVIOUSLY SET SHALL AUTOMATICALLY AND WITH
NO ACTION BY ANY PERSON BE CANCELED AND OF NO EFFECT).  PROMPTLY AFTER ANY
RECORD DATE IS SET PURSUANT TO THIS PARAGRAPH, THE TRUSTEE, AT THE COMPANY’S
EXPENSE, SHALL CAUSE NOTICE OF SUCH RECORD DATE, THE PROPOSED ACTION BY HOLDERS
AND THE APPLICABLE EXPIRATION DATE TO BE GIVEN TO THE COMPANY IN WRITING AND TO
EACH HOLDER OF SECURITIES IN THE MANNER SET FORTH IN SECTION 1.6.


 


(H)           WITH RESPECT TO ANY RECORD DATE SET PURSUANT TO PARAGRAPH (F) OR
(G) OF THIS SECTION 1.4, THE PARTY HERETO THAT SETS SUCH RECORD DATE MAY
DESIGNATE ANY DAY AS THE “EXPIRATION DATE” AND FROM TIME TO TIME MAY CHANGE THE
EXPIRATION DATE TO ANY EARLIER OR LATER DAY; PROVIDED THAT NO SUCH CHANGE SHALL
BE EFFECTIVE UNLESS NOTICE OF THE PROPOSED NEW EXPIRATION DATE IS GIVEN TO THE
OTHER PARTY HERETO IN WRITING, AND TO EACH HOLDER OF SECURITIES IN THE MANNER
SET FORTH IN SECTION 1.6, ON OR PRIOR TO THE EXISTING EXPIRATION DATE.  IF AN
EXPIRATION DATE IS NOT DESIGNATED WITH RESPECT TO ANY RECORD DATE SET PURSUANT
TO THIS SECTION 1.4, THE PARTY HERETO THAT SET SUCH RECORD DATE SHALL BE DEEMED
TO HAVE INITIALLY DESIGNATED THE NINETIETH (90TH) DAY AFTER SUCH RECORD DATE AS
THE EXPIRATION DATE WITH RESPECT THERETO, SUBJECT TO ITS RIGHT TO CHANGE THE
EXPIRATION DATE AS PROVIDED IN THIS PARAGRAPH.  NOTWITHSTANDING THE FOREGOING,
NO EXPIRATION DATE SHALL BE LATER THAN THE ONE HUNDRED EIGHTIETH (180TH) DAY
AFTER THE APPLICABLE RECORD DATE.


 


13

--------------------------------------------------------------------------------



 


SECTION 1.5                  NOTICES, ETC.  TO TRUSTEE AND COMPANY.


 


(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER, ACT OF HOLDERS, OR OTHER DOCUMENT PROVIDED OR PERMITTED BY THIS
INDENTURE TO BE MADE UPON, GIVEN OR FURNISHED TO, OR FILED WITH:


 

(I)            THE TRUSTEE BY ANY HOLDER, THE GUARANTOR OR THE COMPANY SHALL BE
SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR FILED IN
WRITING TO OR WITH AND RECEIVED BY THE TRUSTEE AT ITS CORPORATE TRUST OFFICE, OR

 

(II)           THE COMPANY BY THE TRUSTEE OR ANY HOLDER OF THE SECURITIES SHALL
BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN WRITING AND MAILED, FIRST CLASS,
POSTAGE PREPAID, TO THE COMPANY, ADDRESSED TO IT AT 3333 STREET ROAD, SUITE 101,
BENSALEM, PA 19020, ATTENTION: CHIEF FINANCIAL OFFICER OR AT ANY OTHER ADDRESS
PREVIOUSLY FURNISHED IN WRITING TO THE TRUSTEE BY THE COMPANY.

 


(B)           THE TRUSTEE MAY, BUT IS NOT REQUIRED TO, RELY UPON AND COMPLY WITH
INSTRUCTIONS AND DIRECTIONS SENT BY EMAIL OR FACSIMILE, (OR ANY OTHER REASONABLE
MEANS OF COMMUNICATION) BY PERSONS BELIEVED BY THE TRUSTEE IN GOOD FAITH TO BE
AUTHORIZED TO PROVIDE SUCH INSTRUCTIONS OR DIRECTION; PROVIDED, HOWEVER, THAT
THE TRUSTEE MAY REQUIRE SUCH ADDITIONAL EVIDENCE, CONFIRMATION OR CERTIFICATION
FROM ANY SUCH PARTY OR PARTIES AS THE TRUSTEE, IN ITS REASONABLE DISCRETION,
DEEMS NECESSARY OR ADVISABLE BEFORE ACTING OR REFRAINING FROM ACTING UPON ANY
SUCH INSTRUCTION OR DIRECTION.


 


(C)           THE TRUSTEE AGREES TO ACCEPT AND ACT UPON INSTRUCTIONS OR
DIRECTIONS PURSUANT TO THIS AGREEMENT SENT BY UNSECURED EMAIL, FACSIMILE
TRANSMISSION OR OTHER SIMILAR UNSECURED ELECTRONIC METHODS; PROVIDED, HOWEVER,
THAT ANY PERSON PROVIDING SUCH INSTRUCTIONS OR DIRECTIONS SHALL PROVIDE TO THE
TRUSTEE AN INCUMBENCY CERTIFICATE LISTING SUCH DESIGNATED PERSONS, WHICH
INCUMBENCY CERTIFICATE SHALL BE AMENDED WHENEVER A PERSON IS TO BE ADDED OR
DELETED FROM THE LISTING.  IF SUCH PERSON ELECTS TO GIVE THE TRUSTEE EMAIL OR
FACSIMILE INSTRUCTIONS (OR INSTRUCTIONS BY A SIMILAR ELECTRONIC METHOD) AND THE
TRUSTEE IN ITS DISCRETION ELECTS TO ACT UPON SUCH INSTRUCTIONS, THE TRUSTEE’S
UNDERSTANDING OF SUCH INSTRUCTIONS SHALL BE DEEMED CONTROLLING.  THE TRUSTEE
SHALL NOT BE LIABLE FOR ANY LOSSES, COSTS OR EXPENSES ARISING DIRECTLY OR
INDIRECTLY FROM THE TRUSTEE’S RELIANCE UPON AND COMPLIANCE WITH SUCH
INSTRUCTIONS NOTWITHSTANDING SUCH INSTRUCTIONS CONFLICT OR ARE INCONSISTENT WITH
A SUBSEQUENT WRITTEN INSTRUCTION.  EACH PERSON PROVIDING INSTRUCTIONS OR
DIRECTIONS TO THE TRUSTEE HEREUNDER AGREES TO ASSUME ALL RISKS ARISING OUT OF
THE USE OF SUCH ELECTRONIC METHODS TO SUBMIT INSTRUCTIONS AND DIRECTIONS TO THE
TRUSTEE, INCLUDING WITHOUT LIMITATION THE RISK OF THE TRUSTEE ACTING, IN GOOD
FAITH, ON UNAUTHORIZED INSTRUCTIONS, AND THE RISK OF INTERCEPTION AND MISUSE BY
THIRD PARTIES.


 


SECTION 1.6                  NOTICE TO HOLDERS; WAIVER.

 


(A)           WHERE THIS INDENTURE PROVIDES FOR NOTICE TO HOLDERS OF ANY EVENT,
SUCH NOTICE SHALL BE SUFFICIENTLY GIVEN (UNLESS OTHERWISE HEREIN EXPRESSLY
PROVIDED) IF IN WRITING AND MAILED, FIRST CLASS, POSTAGE PREPAID, TO EACH HOLDER
AFFECTED BY SUCH EVENT TO THE ADDRESS OF SUCH HOLDER AS IT APPEARS IN THE
SECURITIES REGISTER, NOT LATER THAN THE LATEST DATE (IF ANY), AND NOT EARLIER
THAN THE EARLIEST DATE (IF ANY), PRESCRIBED FOR THE GIVING OF SUCH NOTICE.  IF,
BY REASON OF THE


 


14

--------------------------------------------------------------------------------



 


SUSPENSION OF OR IRREGULARITIES IN REGULAR MAIL SERVICE OR FOR ANY OTHER REASON,
IT SHALL BE IMPOSSIBLE OR IMPRACTICABLE TO MAIL NOTICE OF ANY EVENT TO HOLDERS
WHEN SAID NOTICE IS REQUIRED TO BE GIVEN PURSUANT TO ANY PROVISION OF THIS
INDENTURE, THEN ANY MANNER OF GIVING SUCH NOTICE AS SHALL BE SATISFACTORY TO THE
TRUSTEE SHALL BE DEEMED TO BE A SUFFICIENT GIVING OF SUCH NOTICE.  IN ANY CASE
WHERE NOTICE TO HOLDERS IS GIVEN BY MAIL, NEITHER THE FAILURE TO MAIL SUCH
NOTICE, NOR ANY DEFECT IN ANY NOTICE SO MAILED, TO ANY PARTICULAR HOLDER SHALL
AFFECT THE SUFFICIENCY OF SUCH NOTICE WITH RESPECT TO OTHER HOLDERS.  WHERE THIS
INDENTURE PROVIDES FOR NOTICE IN ANY MANNER, SUCH NOTICE MAY BE WAIVED IN
WRITING BY THE PERSON ENTITLED TO RECEIVE SUCH NOTICE, EITHER BEFORE OR AFTER
THE EVENT, AND SUCH WAIVER SHALL BE THE EQUIVALENT OF SUCH NOTICE.  WAIVERS OF
NOTICE BY HOLDERS SHALL BE FILED WITH THE TRUSTEE, BUT SUCH FILING SHALL NOT BE
A CONDITION PRECEDENT TO THE VALIDITY OF ANY ACTION TAKEN IN RELIANCE UPON SUCH
WAIVER.


 


(B)                           THE TRUSTEE MAY, BUT IS NOT REQUIRED TO, RELY UPON
AND COMPLY WITH INSTRUCTIONS AND DIRECTIONS SENT BY EMAIL OR FACSIMILE, (OR ANY
OTHER REASONABLE MEANS OF COMMUNICATION) BY PERSONS BELIEVED BY THE TRUSTEE IN
GOOD FAITH TO BE AUTHORIZED TO PROVIDE SUCH INSTRUCTIONS OR DIRECTION; PROVIDED,
HOWEVER, THAT THE TRUSTEE MAY REQUIRE SUCH ADDITIONAL EVIDENCE, CONFIRMATION OR
CERTIFICATION FROM ANY SUCH PARTY OR PARTIES AS THE TRUSTEE, IN ITS REASONABLE
DISCRETION, DEEMS NECESSARY OR ADVISABLE BEFORE ACTING OR REFRAINING FROM ACTING
UPON ANY SUCH INSTRUCTION OR DIRECTION.


 


(C)                           THE TRUSTEE AGREES TO ACCEPT AND ACT UPON
INSTRUCTIONS OR DIRECTIONS PURSUANT TO THIS AGREEMENT SENT BY UNSECURED EMAIL,
FACSIMILE TRANSMISSION OR OTHER SIMILAR UNSECURED ELECTRONIC METHODS, PROVIDED,
HOWEVER, THAT ANY PERSON PROVIDING SUCH INSTRUCTIONS OR DIRECTIONS SHALL PROVIDE
TO THE TRUSTEE AN INCUMBENCY CERTIFICATE LISTING SUCH DESIGNATED PERSONS, WHICH
INCUMBENCY CERTIFICATE SHALL BE AMENDED WHENEVER A PERSON IS TO BE ADDED OR
DELETED FROM THE LISTING.  IF SUCH PERSON ELECTS TO GIVE THE TRUSTEE EMAIL OR
FACSIMILE INSTRUCTIONS (OR INSTRUCTIONS BY A SIMILAR ELECTRONIC METHOD) AND THE
TRUSTEE IN ITS DISCRETION ELECTS TO ACT UPON SUCH INSTRUCTIONS, THE TRUSTEE’S
UNDERSTANDING OF SUCH INSTRUCTIONS SHALL BE DEEMED CONTROLLING.  THE TRUSTEE
SHALL NOT BE LIABLE FOR ANY LOSSES, COSTS OR EXPENSES ARISING DIRECTLY OR
INDIRECTLY FROM THE TRUSTEE’S RELIANCE UPON AND COMPLIANCE WITH SUCH
INSTRUCTIONS NOTWITHSTANDING SUCH INSTRUCTIONS CONFLICT OR ARE INCONSISTENT WITH
A SUBSEQUENT WRITTEN INSTRUCTION.  EACH PERSON PROVIDING INSTRUCTIONS OR
DIRECTIONS TO THE TRUSTEE HEREUNDER AGREES TO ASSUME ALL RISKS ARISING OUT OF
THE USE OF SUCH ELECTRONIC METHODS TO SUBMIT INSTRUCTIONS AND DIRECTIONS TO THE
TRUSTEE, INCLUDING WITHOUT LIMITATION THE RISK OF THE TRUSTEE ACTING, IN GOOD
FAITH, ON UNAUTHORIZED INSTRUCTIONS, AND THE RISK OF INTERCEPTION AND MISUSE BY
THIRD PARTIES.


 


SECTION 1.7                  EFFECT OF HEADINGS AND TABLE OF CONTENTS.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction of this Indenture.

 


SECTION 1.8                  SUCCESSORS AND ASSIGNS.

 

This Indenture shall be binding upon and shall inure to the benefit of any
successor to the Company and the Trustee, including any successor by operation
of law.  Except in connection with a transaction involving the Company that is
permitted under Article VIII and

 

15

--------------------------------------------------------------------------------


 

pursuant to which the assignee agrees in writing to perform the Company’s
obligations hereunder, the Company shall not assign its obligations hereunder.

 


SECTION 1.9                  SEPARABILITY CLAUSE.

 

If any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

 


SECTION 1.10                BENEFITS OF INDENTURE.

 

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their permitted successors and
assigns, the holders of Senior Debt, and the Holders of the Securities any
benefit or any legal or equitable right, remedy or claim under this Indenture.

 


SECTION 1.11                GOVERNING LAW.

 

This Indenture and the rights and obligations of each of the Holders, the
Company, the Guarantor and the Trustee shall be construed and enforced in
accordance with and governed by the laws of the State of New York without
reference to its conflict of laws provisions (other than section 5-1401 of the
General Obligations Law).

 


SECTION 1.12                SUBMISSION TO JURISDICTION.

 

ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF
THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN
THE BOROUGH OF MANHATTAN).  BY EXECUTION AND DELIVERY OF THIS INDENTURE, EACH
PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
INDENTURE.

 


SECTION 1.13                NON-BUSINESS DAYS.

 

If any Interest Payment Date, Redemption Date or Stated Maturity of any Security
shall not be a Business Day, then (notwithstanding any other provision of this
Indenture or the Securities) payment of interest, premium, if any, or principal
or other amounts in respect of such Security shall not be made on such date, but
shall be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be, until such next succeeding Business Day) except that, if such
Business Day falls in the next succeeding calendar year, such payment shall be
made on the immediately preceding

 

16

--------------------------------------------------------------------------------


 

Business Day, in each case with the same force and effect as if made on the
Interest Payment Date or Redemption Date or at the Stated Maturity.

 


SECTION 1.14                ACCOUNT.


 

In connection with any funds received by the Trustee hereunder and any payments
made on account of any Holder of Securities, the Trustee shall, on or prior to
the date of this Indenture, establish a segregated non-interest bearing trust
account in the name of the Trustee, which shall be designated as the Payment
Account.  The Trustee may establish any number of subaccounts as it deems
necessary or advisable for purposes of performing its obligations under this
Indenture.  The only permitted withdrawals from or application of funds on
deposit in, or otherwise to the credit of, the Payment Account shall be to pay
amounts due and payable to the Trustee pursuant to Section 6.6 hereof and to the
Holders on account of the Securities in accordance with their terms and the
provisions of this Indenture.  Amounts in the Payment Account shall be held
uninvested.

 


SECTION 1.15                SHAREHOLDERS COMMUNICATIONS ACT.


 


(A)           WITH RESPECT TO SECURITIES UNDER AND AS DEFINED IN THE
SHAREHOLDERS COMMUNICATIONS ACT OF 1985 (THE “SCA”) ISSUED IN THE UNITED STATES,
THE SCA REQUIRES THE TRUSTEE TO DISCLOSE TO THE ISSUERS, UPON THEIR REQUEST, THE
NAME, ADDRESS AND SECURITIES POSITION OF ITS CUSTOMERS WHO ARE (I) THE
“BENEFICIAL OWNERS” (AS DEFINED IN THE SCA) OF THE ISSUER’S SECURITIES, IF THE
BENEFICIAL OWNER DOES NOT OBJECT TO SUCH DISCLOSURE, OR (II) ACTING AS A
“RESPONDENT BANK” (AS DEFINED IN THE SCA) WITH RESPECT TO THE SECURITIES. 
(UNDER THE SCA, “RESPONDENT BANKS” DO NOT HAVE THE OPTION OF OBJECTING TO SUCH
DISCLOSURE UPON THE ISSUERS’ REQUEST.)  THE SCA DEFINES A “BENEFICIAL OWNER” AS
ANY PERSON WHO HAS, OR SHARES, THE POWER TO VOTE A SECURITY (PURSUANT TO AN
AGREEMENT OR OTHERWISE), OR WHO DIRECTS THE VOTING OF A SECURITY.  THE SCA
DEFINES A “RESPONDENT BANK” AS ANY BANK BENEFICIAL OWNERS AND DEPOSITS SUCH
SECURITIES FOR SAFEKEEPING WITH A BANK, SUCH AS TRUSTEE.  UNDER THE SCA, EACH
HOLDER IS EITHER THE “BENEFICIAL OWNER” OR A “RESPONDENT BANK.”


 


(B)           FOR PURPOSES OF THIS INDENTURE, UNTIL TRUSTEE RECEIVES A CONTRARY
WRITTEN INSTRUCTION FROM A HOLDER, TRUSTEE SHALL ASSUME THAT SUCH HOLDER IS THE
BENEFICIAL OWNER OF THE SECURITIES.


 


(C)           FOR PURPOSES OF THIS INDENTURE, UNTIL TRUSTEE RECEIVES A CONTRARY
INSTRUCTION FROM A HOLDER, TRUSTEE SHALL RELEASE THE NAME, ADDRESS AND
SECURITIES POSITION TO THE COMPANY, IF THE COMPANY REQUESTS SUCH INFORMATION
PURSUANT TO THE SCA FOR THE SPECIFIC PURPOSE OF DIRECT COMMUNICATIONS BETWEEN
THE COMPANY AND SUCH HOLDER.  WITH RESPECT TO SECURITIES ISSUED OUTSIDE OF THE
UNITED STATES, IF APPLICABLE, INFORMATION SHALL BE RELEASED TO ISSUERS ONLY IF
REQUIRED BY LAW OR REGULATION OF THE PARTICULAR COUNTRY IN WHICH THE SECURITIES
ARE LOCATED.


 


17

--------------------------------------------------------------------------------



 


ARTICLE II

SECURITY FORMS


 


SECTION 2.1                  FORM OF SECURITY.

 

Any Security issued hereunder shall be in substantially the following form:

 

THIS SECURITY IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF
SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  THE
HOLDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE
AND YIELD TO MATURITY WITH RESPECT TO THE SECURITY BY SUBMITTING A WRITTEN
REQUEST TO THE COMPANY AT THE FOLLOWING ADDRESS: 3333 STREET ROAD, SUITE 101,
BENSALEM, PA, ATTENTION: CHIEF FINANCIAL OFFICER.

 

OHI FINANCING, INC.

 

Junior Subordinated Note due 2036

 

No.        

$                

 

OHI Financing, Inc., a Delaware corporation (hereinafter called the “Company,”
which term includes any successor Person under the Indenture hereinafter
referred to), for value received, hereby promises to pay to
[                                                         ] or registered
assigns, the principal sum of
[                       ]($[                       ]) on January 30, 2036. The
Company further promises to pay interest on said principal sum from August 3,
2009, or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, quarterly in arrears on July 30, October 30,
January 30 and April 30 of each year, commencing October 30, 2009, or if any
such day is not a Business Day, on the next succeeding Business Day (and no
interest shall accrue in respect of the amounts whose payment is so delayed for
the period from and after such Interest Payment Date until such next succeeding
Business Day), except that, if such Business Day falls in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case, with the same force and effect as if made on the Interest
Payment Date, at the Initial Coupon Rate for each Interest Payment Date through
and including July 30, 2014 and at the Term Coupon Rate for each Interest
Payment Date thereafter through the Stated Maturity until the principal hereof
is paid or duly provided for or made available for payment; provided that any
overdue principal, premium, if any, and any overdue installment of interest
shall bear Additional Interest at a fixed rate equal to the Initial Coupon Rate
or Term Coupon Rate, as the case may be, in effect during the period in which
such amount accrues interest (to the extent that the payment of such interest
shall be legally enforceable), compounded quarterly, from the dates such amounts
are due until they are paid or made available for payment, and such interest
shall be payable on demand.

 

During the Fixed Rate Period, the amount of interest payable shall for any full
interest period be computed on the basis of a 360-day year of twelve 30-day
months and the

 

18

--------------------------------------------------------------------------------


 

amount payable for any partial period shall be computed on the basis of the
number of days elapsed in a 360-day year of twelve 30-day months. Upon
expiration of the Fixed Rate Period, the amount of interest payable for any
Interest Payment Period will be computed on the basis of a 360-day year and the
actual number of days elapsed in the relevant interest period. The interest so
payable, and punctually paid or duly provided for, on any Interest Payment Date
shall, as provided in the Indenture, be paid to the Person in whose name this
Security (or one or more Predecessor Securities) is registered at the close of
business on the Regular Record Date for such interest installment. Any such
interest not so punctually paid or duly provided for shall forthwith cease to be
payable to the Holder on such Regular Record Date and may either be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities not less than ten (10) days prior to such Special
Record Date, or be paid at any time in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Securities may be
listed, and upon such notice as may be required by such exchange, all as more
fully provided in the Indenture.

 

Payment of principal of, premium, if any, and interest on this Security shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts. Payments of
principal, premium, if any, and interest due at the Maturity of this Security
shall be made at the Place of Payment upon surrender of such Securities to the
Paying Agent, and payments of interest shall be made, subject to such surrender
where applicable, by wire transfer at such place and to such account at a
banking institution in the United States as may be designated in writing to the
Paying Agent at least ten (10) Business Days prior to the date for payment by
the Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register.

 

The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt, and this Security is issued subject to the provisions
of the Indenture with respect thereto. Each Holder of this Security, by
accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Trustee on his or her behalf to take such actions
as may be necessary or appropriate to effectuate the subordination so provided
and (c) appoints the Trustee his or her attorney-in-fact for any and all such
purposes. Each Holder hereof, by his or her acceptance hereof, waives all notice
of the acceptance of the subordination provisions contained herein and in the
Indenture by each holder of Senior Debt, whether now outstanding or hereafter
incurred, and waives reliance by each such holder upon said provisions.

 

The Securities are guaranteed by the Guarantor pursuant to the Guarantee.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by manual signature, this Security shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

19

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF SECURITY]

 

This Security is one of a duly authorized issue of securities of the Company
(the “Securities”) issued under the Junior Subordinated Indenture, dated as of
August 3, 2009 (the “Indenture”), between the Company and The Bank of New York
Mellon, as Trustee (in such capacity, the “Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all indentures
supplemental thereto reference is hereby made for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Company,
the Guarantor, the Trustee, the holders of Senior Debt and the Holders of the
Securities, and of the terms upon which the Securities are, and are to be,
authenticated and delivered.

 

All terms used in this Security that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.

 

The Company may, at any time or from time to time, at its option, upon not less
than fifteen (15) days’ nor more than sixty (60) days’ written notice to the
Holders of the Securities (unless a shorter notice period shall be satisfactory
to the Trustee) subject to the terms and conditions of Article XI of the
Indenture, redeem this Security in whole at any time or in part from time to
time at the redemption prices set forth in the Indenture, including in
connection with the making of Distributions on the Equity Interests of the
Company or the Guarantor and upon a Change of Control of the Company or the
Guarantor.

 

In the event of redemption of this Security in part only, a new Security or
Securities for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof. If less than all the Securities are
to be redeemed, the particular Securities to be redeemed shall be selected not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, by such method as
the Trustee shall deem fair and appropriate and which may provide for the
selection for redemption of a portion of the principal amount of any Security.

 

The Indenture permits, with certain exceptions as therein provided, the Company
and the Trustee at any time to enter into a supplemental indenture or indentures
for the purpose of modifying in any manner the rights and obligations of the
Company and of the Holders of the Securities, with the consent of the Holders of
not less than a majority in aggregate principal amount of the Outstanding
Securities. The Indenture also contains provisions permitting Holders of
specified percentages in principal amount of the Securities, on behalf of the
Holders of all Securities, to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Security
shall be conclusive and binding upon such Holder and upon all future Holders of
this Security and of any Security issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Security.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium, if any, and
interest, including any Additional Interest (to the extent legally enforceable),
on this Security at the times, place and rate, and in the coin or currency,
herein prescribed.

 

20

--------------------------------------------------------------------------------


 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is restricted to transfers in accordance
with the Act and other applicable Federal or state securities laws, and is
registrable in the Securities Register, upon surrender of this Security for
registration of transfer at the office or agency of the Company maintained for
such purpose, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Securities Registrar and
duly executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Securities, of like tenor, of authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.

 

The Securities are issuable only in registered form without coupons in minimum
denominations of $100,000 and any integral multiple of $1,000 in excess thereof.
As provided in the Indenture and subject to certain limitations therein set
forth, Securities are exchangeable for a like aggregate principal amount of
Securities and of like tenor of a different authorized denomination, as
requested by the Holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

The Company, the Trustee and any agent of the Company or the Trustee shall treat
the Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

 

The Company and, by its acceptance of this Security or a beneficial interest
herein, the Holder of, and any Person that acquires a beneficial interest in,
this Security agree that, for United States federal, state and local tax
purposes, it is intended that this Security constitute indebtedness.

 

This Security shall be construed and enforced in accordance with and governed by
the laws of the State of New York, without reference to its conflict of laws
provisions (other than section 5-1401 of the General Obligations Law).

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
on this [      ] day of [            ].

 

 

OHI FINANCING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

21

--------------------------------------------------------------------------------


 


SECTION 2.2                  RESTRICTED LEGEND.

 


(A)           ANY SECURITY ISSUED HEREUNDER SHALL BEAR A LEGEND IN SUBSTANTIALLY
THE FOLLOWING FORM:


 

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT:  THIS SECURITY IS A GLOBAL
SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A NOMINEE OF
DTC.  THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A
PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF
THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO
DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

 

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.  OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH SECURITIES, AND ANY INTEREST THEREIN,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH PURCHASER OF ANY
SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE SECURITIES MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A UNDER THE SECURITIES ACT.

 

THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITIES MAY BE OFFERED, RESOLD OR
OTHERWISE TRANSFERRED ONLY (I) TO THE COMPANY, (II) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A “QUALIFIED PURCHASER” (AS DEFINED IN SECTION 2(a)(51)
OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED) AND IN COMPLIANCE WITH THE

 

22

--------------------------------------------------------------------------------


 

SECURITIES ACT, (III) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, OR (IV) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a)(1),
(2), (3) or (7) OF RULE 501, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR
FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND
(B) THE HOLDER WILL NOTIFY ANY PURCHASER OF ANY SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO ABOVE.

 

THE SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000.  TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF SECURITIES, OR ANY INTEREST THEREIN,
IN A BLOCK HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL
EFFECT WHATSOEVER.  TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST
ON SUCH SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH SECURITIES.

 

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA “), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY
INTEREST THEREIN.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST
THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF
THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF
ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER
PERSON OR ENTITY USING THE

 

23

--------------------------------------------------------------------------------


 

ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.”

 


(B)           THE ABOVE LEGENDS SHALL NOT BE REMOVED FROM ANY SECURITY UNLESS
THERE IS DELIVERED TO THE COMPANY SATISFACTORY EVIDENCE, WHICH MAY INCLUDE AN
OPINION OF  COUNSEL, AS MAY BE REASONABLY REQUIRED TO ENSURE THAT ANY FUTURE
TRANSFERS THEREOF MAY BE MADE WITHOUT RESTRICTION UNDER OR VIOLATION OF THE
PROVISIONS OF THE SECURITIES ACT AND OTHER APPLICABLE LAW.  UPON PROVISION OF
SUCH SATISFACTORY EVIDENCE, THE COMPANY SHALL EXECUTE AND DELIVER TO THE
TRUSTEE, AND THE TRUSTEE SHALL DELIVER, UPON RECEIPT OF A COMPANY ORDER
DIRECTING IT TO DO SO, A SECURITY THAT DOES NOT BEAR THE LEGEND.


 


SECTION 2.3                  FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION.

 

The Trustee’s certificate of authentication shall be in substantially the
following form:

 

This is one of the Securities referred to in the within-mentioned Indenture.

 

Dated:  [                                    ]

 

 

The Bank of New York Mellon,

 

not in its individual capacity, but solely as

 

Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 


SECTION 2.4                  TEMPORARY SECURITIES.

 


(A)           PENDING THE PREPARATION OF DEFINITIVE SECURITIES, THE COMPANY MAY
EXECUTE, AND UPON COMPANY ORDER THE TRUSTEE SHALL AUTHENTICATE AND DELIVER,
TEMPORARY SECURITIES THAT ARE PRINTED, LITHOGRAPHED, TYPEWRITTEN, MIMEOGRAPHED
OR OTHERWISE PRODUCED, IN ANY DENOMINATION, SUBSTANTIALLY OF THE TENOR OF THE
DEFINITIVE SECURITIES IN LIEU OF WHICH THEY ARE ISSUED AND WITH SUCH APPROPRIATE
INSERTIONS, OMISSIONS, SUBSTITUTIONS AND OTHER VARIATIONS AS THE OFFICERS
EXECUTING SUCH SECURITIES MAY DETERMINE, AS EVIDENCED BY THEIR EXECUTION OF SUCH
SECURITIES.


 


(B)           IF TEMPORARY SECURITIES ARE ISSUED, THE COMPANY WILL CAUSE
DEFINITIVE SECURITIES TO BE PREPARED WITHOUT UNREASONABLE DELAY.  AFTER THE
PREPARATION OF DEFINITIVE SECURITIES, THE TEMPORARY SECURITIES SHALL BE
EXCHANGEABLE FOR DEFINITIVE SECURITIES UPON SURRENDER OF THE TEMPORARY
SECURITIES AT THE OFFICE OR AGENCY OF THE COMPANY DESIGNATED FOR THAT PURPOSE
WITHOUT CHARGE TO THE HOLDER.  UPON SURRENDER FOR CANCELLATION OF ANY ONE OR
MORE TEMPORARY SECURITIES, THE COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER IN EXCHANGE THEREFOR ONE OR MORE DEFINITIVE SECURITIES
OF ANY AUTHORIZED DENOMINATIONS HAVING THE SAME ORIGINAL ISSUE DATE AND STATED
MATURITY AND HAVING THE SAME TERMS AS SUCH TEMPORARY SECURITIES.  UNTIL SO
EXCHANGED, THE TEMPORARY SECURITIES SHALL IN ALL RESPECTS BE ENTITLED TO THE
SAME BENEFITS UNDER THIS INDENTURE AS DEFINITIVE SECURITIES.


 


24

--------------------------------------------------------------------------------



 


SECTION 2.5                  DEFINITIVE SECURITIES.

 

The Securities issued on the Original Issue Date shall be in definitive form. 
The definitive Securities shall be printed, lithographed or engraved, or
produced by any combination of these methods, if required by any securities
exchange on which the Securities may be listed, on a steel engraved border or
steel engraved borders or may be produced in any other manner permitted by the
rules of any securities exchange on which the Securities may be listed, all as
determined by the officers executing such Securities, as evidenced by their
execution of such Securities.

 


ARTICLE III


 


THE SECURITIES


 


SECTION 3.1                  PAYMENT OF PRINCIPAL AND INTEREST.

 


(A)           THE UNPAID PRINCIPAL AMOUNT OF THE SECURITIES SHALL BEAR INTEREST
AT THE INITIAL COUPON RATE FOR EACH INTEREST PAYMENT DATE THROUGH AND INCLUDING
JULY 30, 2014 AND AT THE TERM COUPON RATE FOR EACH INTEREST PAYMENT DATE
THEREAFTER THROUGH AND INCLUDING THE STATED MATURITY, SUCH INTEREST TO ACCRUE
FROM THE ORIGINAL ISSUE DATE OR FROM THE MOST RECENT INTEREST PAYMENT DATE TO
WHICH INTEREST HAS BEEN PAID OR DULY PROVIDED FOR.  ANY OVERDUE PRINCIPAL,
PREMIUM, IF ANY, AND ANY OVERDUE INSTALLMENT OF INTEREST SHALL BEAR ADDITIONAL
INTEREST AT THE INITIAL COUPON RATE OR THE TERM COUPON RATE IN EFFECT DURING THE
PERIOD IN WHICH SUCH AMOUNT ACCRUES INTEREST, COMPOUNDED QUARTERLY FROM THE
DATES SUCH AMOUNTS ARE DUE UNTIL THEY ARE PAID OR FUNDS FOR THE PAYMENT THEREOF
ARE MADE AVAILABLE FOR PAYMENT.


 


(B)           INTEREST AND ADDITIONAL INTEREST ON ANY SECURITY THAT IS PAYABLE,
AND IS PUNCTUALLY PAID OR DULY PROVIDED FOR, ON ANY INTEREST PAYMENT DATE SHALL
BE PAID TO THE PERSON IN WHOSE NAME THAT SECURITY (OR ONE OR MORE PREDECESSOR
SECURITIES) IS REGISTERED AT THE CLOSE OF BUSINESS ON THE REGULAR RECORD DATE
FOR SUCH INTEREST, EXCEPT THAT INTEREST AND ANY ADDITIONAL INTEREST PAYABLE ON
THE STATED MATURITY (OR ANY DATE OF PRINCIPAL REPAYMENT UPON EARLY MATURITY) OF
THE PRINCIPAL OF A SECURITY OR ON A REDEMPTION DATE SHALL BE PAID TO THE PERSON
TO WHOM PRINCIPAL IS PAID.  THE INITIAL PAYMENT OF INTEREST ON ANY SECURITY THAT
IS ISSUED BETWEEN A REGULAR RECORD DATE AND THE RELATED INTEREST PAYMENT DATE
SHALL BE PAYABLE AS PROVIDED IN SUCH SECURITY.


 


(C)           ANY INTEREST ON ANY SECURITY THAT IS DUE AND PAYABLE, BUT IS NOT
TIMELY PAID OR DULY PROVIDED FOR, ON ANY INTEREST PAYMENT DATE FOR SECURITIES
(HEREIN CALLED “DEFAULTED INTEREST”) SHALL FORTHWITH CEASE TO BE PAYABLE TO THE
REGISTERED HOLDER ON THE RELEVANT REGULAR RECORD DATE BY VIRTUE OF HAVING BEEN
SUCH HOLDER, AND SUCH DEFAULTED INTEREST MAY BE PAID BY THE COMPANY, AT ITS
ELECTION IN EACH CASE, AS PROVIDED IN PARAGRAPH (I) OR (II) BELOW:


 

(I)      THE COMPANY MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO THE
PERSONS IN WHOSE NAMES THE SECURITIES (OR THEIR RESPECTIVE PREDECESSOR
SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON A SPECIAL RECORD DATE FOR
THE PAYMENT OF SUCH DEFAULTED INTEREST (A “SPECIAL RECORD DATE”), WHICH SHALL BE
FIXED IN THE FOLLOWING MANNER.  AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE OF
THE PROPOSED PAYMENT, THE COMPANY SHALL NOTIFY THE TRUSTEE IN WRITING OF THE
AMOUNT OF DEFAULTED INTEREST PROPOSED TO BE PAID

 

25

--------------------------------------------------------------------------------


 

ON EACH SECURITY AND THE DATE OF THE PROPOSED PAYMENT, AND AT THE SAME TIME THE
COMPANY SHALL DEPOSIT WITH THE TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE
AMOUNT PROPOSED TO BE PAID IN RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE
ARRANGEMENTS SATISFACTORY TO THE TRUSTEE FOR SUCH DEPOSIT PRIOR TO THE DATE OF
THE PROPOSED PAYMENT, SUCH MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR THE
BENEFIT OF THE PERSONS ENTITLED TO SUCH DEFAULTED INTEREST.  THEREUPON THE
TRUSTEE SHALL FIX A SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED
INTEREST, WHICH SHALL BE NOT MORE THAN FIFTEEN (15) DAYS AND NOT LESS THAN TEN
(10) DAYS PRIOR TO THE DATE OF THE PROPOSED PAYMENT AND NOT LESS THAN TEN
(10) DAYS AFTER THE RECEIPT BY THE TRUSTEE OF THE NOTICE OF THE PROPOSED
PAYMENT.  THE TRUSTEE SHALL PROMPTLY NOTIFY THE COMPANY OF SUCH SPECIAL RECORD
DATE AND, IN THE NAME AND AT THE EXPENSE OF THE COMPANY, SHALL CAUSE NOTICE OF
THE PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE
THEREFOR TO BE MAILED, FIRST CLASS, POSTAGE PREPAID, TO EACH HOLDER OF A
SECURITY AT THE ADDRESS OF SUCH HOLDER AS IT APPEARS IN THE SECURITIES REGISTER
NOT LESS THAN TEN (10) DAYS PRIOR TO SUCH SPECIAL RECORD DATE.  NOTICE OF THE
PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR
HAVING BEEN SO MAILED, SUCH DEFAULTED INTEREST SHALL BE PAID TO THE PERSONS IN
WHOSE NAMES THE SECURITIES (OR THEIR RESPECTIVE PREDECESSOR SECURITIES) ARE
REGISTERED ON SUCH SPECIAL RECORD DATE; OR

 

(II)     THE COMPANY MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST IN ANY OTHER
LAWFUL MANNER NOT INCONSISTENT WITH THE REQUIREMENTS OF ANY SECURITIES EXCHANGE
OR AUTOMATED QUOTATION SYSTEM ON WHICH THE SECURITIES MAY BE LISTED, TRADED OR
QUOTED AND, UPON SUCH NOTICE AS MAY BE REQUIRED BY SUCH EXCHANGE OR AUTOMATED
QUOTATION SYSTEM (OR BY THE TRUSTEE IF THE SECURITIES ARE NOT LISTED), IF, AFTER
NOTICE GIVEN BY THE COMPANY TO THE TRUSTEE OF THE PROPOSED PAYMENT PURSUANT TO
THIS CLAUSE, SUCH PAYMENT SHALL BE DEEMED PRACTICABLE BY THE TRUSTEE.

 


(D)           PAYMENTS OF INTEREST ON THE SECURITIES SHALL INCLUDE INTEREST
ACCRUED TO BUT EXCLUDING THE RESPECTIVE INTEREST PAYMENT DATES.  THE AMOUNT OF
INTEREST PAYABLE FOR ANY FULL INTEREST PERIOD SHALL BE COMPUTED ON THE BASIS OF
A 360-DAY YEAR OF TWELVE 30-DAY MONTHS AND THE AMOUNT PAYABLE FOR ANY PARTIAL
PERIOD SHALL BE COMPUTED ON THE BASIS OF THE NUMBER OF DAYS ELAPSED IN A 360-DAY
YEAR OF TWELVE 30-DAY MONTHS. UPON EXPIRATION OF THE FIXED RATE PERIOD, THE
AMOUNT OF INTEREST PAYABLE FOR ANY INTEREST PAYMENT PERIOD WILL BE COMPUTED ON
THE BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED IN THE
RELEVANT INTEREST PERIOD.


 


(E)           PAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE
SECURITIES SHALL BE MADE IN SUCH COIN OR CURRENCY OF THE UNITED STATES OF
AMERICA AS AT THE TIME OF PAYMENT IS LEGAL TENDER FOR PAYMENT OF PUBLIC AND
PRIVATE DEBTS.  PAYMENTS OF PRINCIPAL, PREMIUM, IF ANY, AND INTEREST DUE AT THE
MATURITY OF SUCH SECURITIES SHALL BE MADE AT THE PLACE OF PAYMENT UPON SURRENDER
OF SUCH SECURITIES TO THE PAYING AGENT AND PAYMENTS OF INTEREST SHALL BE MADE
SUBJECT TO SUCH SURRENDER WHERE APPLICABLE, BY WIRE TRANSFER AT SUCH PLACE AND
TO SUCH ACCOUNT AT A BANKING INSTITUTION IN THE UNITED STATES AS MAY BE
DESIGNATED IN WRITING TO THE PAYING AGENT AT LEAST TEN (10) BUSINESS DAYS PRIOR
TO THE DATE FOR PAYMENT BY THE PERSON ENTITLED THERETO UNLESS PROPER WRITTEN
TRANSFER INSTRUCTIONS HAVE NOT BEEN RECEIVED BY THE RELEVANT RECORD DATE, IN
WHICH CASE SUCH PAYMENTS SHALL BE MADE BY CHECK MAILED TO THE ADDRESS OF SUCH
PERSON AS SUCH ADDRESS SHALL APPEAR IN THE SECURITY REGISTER.


 


26

--------------------------------------------------------------------------------



 


(F)            THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE HOLDERS OF THE
SECURITIES HAVE CERTAIN RIGHTS TO DIRECT THE COMPANY TO MODIFY THE (A) INTEREST
PAYMENT DATES, AND (B) CORRESPONDING STATED MATURITY OF THE SECURITIES.  IN THE
EVENT ANY SUCH MODIFICATIONS ARE MADE TO THE SECURITIES, APPROPRIATE CHANGES TO
THE FORM OF SECURITY SET FORTH IN ARTICLE II HEREOF SHALL BE MADE PRIOR TO THE
ISSUANCE AND AUTHENTICATION OF NEW OR REPLACEMENT SECURITIES.  ANY SUCH
MODIFICATION OF THE (A) INTEREST PAYMENT DATES AND (B) CORRESPONDING STATED
MATURITY WITH RESPECT TO ANY SECURITIES SHALL NOT REQUIRE OR BE SUBJECT TO THE
CONSENT OF THE TRUSTEE.


 


(G)           SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 3.1, EACH
SECURITY DELIVERED UNDER THIS INDENTURE UPON TRANSFER OF OR IN EXCHANGE FOR OR
IN LIEU OF ANY OTHER SECURITY SHALL CARRY THE RIGHTS TO INTEREST ACCRUED AND
UNPAID, AND TO ACCRUE, THAT WERE CARRIED BY SUCH OTHER SECURITY.


 


SECTION 3.2                  DENOMINATIONS.

 

The Securities shall be in registered form without coupons and shall be issuable
in minimum denominations of $100,000 and any integral multiple of $1,000 in
excess thereof.

 


SECTION 3.3                  EXECUTION, AUTHENTICATION, DELIVERY AND DATING.

 


(A)           AT ANY TIME AND FROM TIME TO TIME AFTER THE EXECUTION AND DELIVERY
OF THIS INDENTURE, THE COMPANY MAY DELIVER SECURITIES IN AN AGGREGATE PRINCIPAL
AMOUNT (INCLUDING ALL THEN OUTSTANDING SECURITIES) NOT IN EXCESS OF NINETY THREE
MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS ($93,750,000) EXECUTED BY THE
COMPANY TO THE TRUSTEE FOR AUTHENTICATION, TOGETHER WITH A COMPANY ORDER FOR THE
AUTHENTICATION AND DELIVERY OF SUCH SECURITIES, AND THE TRUSTEE IN ACCORDANCE
WITH THE COMPANY ORDER SHALL AUTHENTICATE AND DELIVER SUCH SECURITIES.  IN
AUTHENTICATING SUCH SECURITIES, AND ACCEPTING THE ADDITIONAL RESPONSIBILITIES
UNDER THIS INDENTURE IN RELATION TO SUCH SECURITIES, THE TRUSTEE SHALL BE
ENTITLED TO RECEIVE, AND SHALL BE FULLY PROTECTED IN RELYING UPON:


 

(I)      A COPY OF ANY BOARD RESOLUTION RELATING THERETO; AND

 

(II)     AN OPINION OF COUNSEL STATING THAT:  (1) SUCH SECURITIES, WHEN
AUTHENTICATED AND DELIVERED BY THE TRUSTEE AND ISSUED BY THE COMPANY IN THE
MANNER AND SUBJECT TO ANY CONDITIONS SPECIFIED IN SUCH OPINION OF COUNSEL, WILL
CONSTITUTE, AND THE INDENTURE CONSTITUTES, VALID AND LEGALLY BINDING OBLIGATIONS
OF THE COMPANY, EACH ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND TO GENERAL EQUITY PRINCIPLES; (2) THE SECURITIES HAVE BEEN DULY AUTHORIZED
AND EXECUTED BY THE COMPANY AND HAVE BEEN DELIVERED TO THE TRUSTEE FOR
AUTHENTICATION IN ACCORDANCE WITH THIS INDENTURE; (3) THE SECURITIES ARE NOT
REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT; AND (4) THE INDENTURE IS NOT
REQUIRED TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT.

 


(B)           THE SECURITIES SHALL BE EXECUTED ON BEHALF OF THE COMPANY BY ITS
CHAIRMAN, ITS VICE CHAIRMAN, ITS CHIEF EXECUTIVE OFFICER, ITS PRESIDENT, ITS
CHIEF FINANCIAL OFFICER, OR ONE OF ITS VICE PRESIDENTS.  THE SIGNATURE OF ANY OF
THESE OFFICERS ON THE SECURITIES


 


27

--------------------------------------------------------------------------------



 


MAY BE MANUAL OR FACSIMILE.  SECURITIES BEARING THE MANUAL OR FACSIMILE
SIGNATURES OF INDIVIDUALS WHO WERE AT ANY TIME THE PROPER OFFICERS OF THE
COMPANY SHALL BIND THE COMPANY, NOTWITHSTANDING THAT SUCH INDIVIDUALS OR ANY OF
THEM HAVE CEASED TO HOLD SUCH OFFICES PRIOR TO THE AUTHENTICATION AND DELIVERY
OF SUCH SECURITIES OR DID NOT HOLD SUCH OFFICES AT THE DATE OF SUCH SECURITIES.


 


(C)           NO SECURITY SHALL BE ENTITLED TO ANY BENEFIT UNDER THIS INDENTURE
OR BE VALID OR OBLIGATORY FOR ANY PURPOSE, UNLESS THERE APPEARS ON SUCH SECURITY
A CERTIFICATE OF AUTHENTICATION SUBSTANTIALLY IN THE FORM PROVIDED FOR HEREIN
EXECUTED BY THE TRUSTEE BY THE MANUAL SIGNATURE OF ONE OF ITS AUTHORIZED
SIGNATORIES, AND SUCH CERTIFICATE UPON ANY SECURITY SHALL BE CONCLUSIVE
EVIDENCE, AND THE ONLY EVIDENCE, THAT SUCH SECURITY HAS BEEN DULY AUTHENTICATED
AND DELIVERED HEREUNDER.  NOTWITHSTANDING THE FOREGOING, IF ANY SECURITY SHALL
HAVE BEEN AUTHENTICATED AND DELIVERED HEREUNDER BUT NEVER ISSUED AND SOLD BY THE
COMPANY, AND THE COMPANY SHALL DELIVER SUCH SECURITY TO THE TRUSTEE FOR
CANCELLATION AS PROVIDED IN SECTION 3.8, FOR ALL PURPOSES OF THIS INDENTURE SUCH
SECURITY SHALL BE DEEMED NEVER TO HAVE BEEN AUTHENTICATED AND DELIVERED
HEREUNDER AND SHALL NEVER BE ENTITLED TO THE BENEFITS OF THIS INDENTURE.


 


(D)           EACH SECURITY SHALL BE DATED THE DATE OF ITS AUTHENTICATION.


 


SECTION 3.4                  GLOBAL SECURITIES.

 


(A)           UPON THE ELECTION OF THE HOLDER AFTER THE ORIGINAL ISSUE DATE,
WHICH ELECTION NEED NOT BE IN WRITING, THE SECURITIES OWNED BY SUCH HOLDER SHALL
BE ISSUED IN THE FORM OF ONE OR MORE GLOBAL SECURITIES REGISTERED IN THE NAME OF
THE DEPOSITARY OR ITS NOMINEE.  EACH GLOBAL SECURITY ISSUED UNDER THIS INDENTURE
SHALL BE REGISTERED IN THE NAME OF THE DEPOSITARY DESIGNATED BY THE COMPANY FOR
SUCH GLOBAL SECURITY OR A NOMINEE THEREOF AND DELIVERED TO SUCH DEPOSITARY OR A
NOMINEE THEREOF OR CUSTODIAN THEREFOR, AND EACH SUCH GLOBAL SECURITY SHALL
CONSTITUTE A SINGLE SECURITY FOR ALL PURPOSES OF THIS INDENTURE.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, NO GLOBAL
SECURITY MAY BE EXCHANGED IN WHOLE OR IN PART FOR REGISTERED SECURITIES, AND NO
TRANSFER OF A GLOBAL SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME
OF ANY PERSON OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL SECURITY OR A NOMINEE
THEREOF UNLESS (1) SUCH DEPOSITARY ADVISES THE TRUSTEE AND THE COMPANY IN
WRITING THAT SUCH DEPOSITARY IS NO LONGER WILLING OR ABLE TO PROPERLY DISCHARGE
ITS RESPONSIBILITIES AS DEPOSITARY WITH RESPECT TO SUCH GLOBAL SECURITY, AND NO
QUALIFIED SUCCESSOR IS APPOINTED BY THE COMPANY WITHIN NINETY (90) DAYS OF
RECEIPT BY THE COMPANY OF SUCH NOTICE, (II) SUCH DEPOSITARY CEASES TO BE A
CLEARING AGENCY REGISTERED UNDER THE EXCHANGE ACT AND NO SUCCESSOR IS APPOINTED
BY THE COMPANY WITHIN NINETY (90) DAYS AFTER OBTAINING KNOWLEDGE OF SUCH EVENT,
(III) THE COMPANY EXECUTES AND DELIVERS TO THE TRUSTEE A COMPANY ORDER STATING
THAT THE COMPANY ELECTS TO TERMINATE THE BOOK-ENTRY SYSTEM THROUGH THE
DEPOSITARY OR (IV) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING. 
UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN CLAUSE (I), (II), (III) OR
(IV) ABOVE, THE TRUSTEE SHALL NOTIFY THE DEPOSITARY AND INSTRUCT THE DEPOSITARY
TO NOTIFY ALL OWNERS OF BENEFICIAL INTERESTS IN SUCH GLOBAL SECURITY OF THE
OCCURRENCE OF SUCH EVENT AND OF THE AVAILABILITY OF SECURITIES TO SUCH OWNERS OF
BENEFICIAL INTERESTS REQUESTING THE SAME.  THE TRUSTEE MAY CONCLUSIVELY RELY,
AND BE PROTECTED IN RELYING, UPON THE WRITTEN IDENTIFICATION OF THE OWNERS OF
BENEFICIAL INTERESTS FURNISHED BY THE DEPOSITARY, AND SHALL NOT BE LIABLE FOR
ANY DELAY RESULTING FROM A DELAY BY THE DEPOSITARY.  UPON THE ISSUANCE


 


28

--------------------------------------------------------------------------------



 


OF SUCH SECURITIES AND THE REGISTRATION IN THE SECURITIES REGISTER OF SUCH
SECURITIES IN THE NAMES OF THE HOLDERS OF THE BENEFICIAL INTERESTS THEREIN, THE
TRUSTEES SHALL RECOGNIZE SUCH HOLDERS OF BENEFICIAL INTERESTS AS HOLDERS.


 


(C)           IF ANY GLOBAL SECURITY IS TO BE EXCHANGED FOR OTHER SECURITIES OR
CANCELED IN PART, OR IF ANOTHER SECURITY IS TO BE EXCHANGED IN WHOLE OR IN PART
FOR A BENEFICIAL INTEREST IN ANY GLOBAL SECURITY, THEN EITHER (I) SUCH GLOBAL
SECURITY SHALL BE SO SURRENDERED FOR EXCHANGE OR CANCELLATION AS PROVIDED IN
THIS ARTICLE III OR (II) THE PRINCIPAL AMOUNT THEREOF SHALL BE REDUCED OR
INCREASED BY AN AMOUNT EQUAL TO (X) THE PORTION THEREOF TO BE SO EXCHANGED OR
CANCELED, OR (Y) THE PRINCIPAL AMOUNT OF SUCH OTHER SECURITY TO BE SO EXCHANGED
FOR A BENEFICIAL INTEREST THEREIN, AS THE CASE MAY BE, BY MEANS OF AN
APPROPRIATE ADJUSTMENT MADE ON THE RECORDS OF THE SECURITIES REGISTRAR,
WHEREUPON THE TRUSTEE, IN ACCORDANCE WITH THE APPLICABLE DEPOSITARY PROCEDURES,
SHALL INSTRUCT THE DEPOSITARY OR ITS AUTHORIZED REPRESENTATIVE TO MAKE A
CORRESPONDING ADJUSTMENT TO ITS RECORDS.  UPON ANY SUCH SURRENDER OR ADJUSTMENT
OF A GLOBAL SECURITY BY THE DEPOSITARY, ACCOMPANIED BY REGISTRATION
INSTRUCTIONS, THE COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE AND
DELIVER ANY SECURITIES ISSUABLE IN EXCHANGE FOR SUCH GLOBAL SECURITY (OR ANY
PORTION THEREOF) IN ACCORDANCE WITH THE INSTRUCTIONS OF THE DEPOSITARY.  THE
TRUSTEE SHALL NOT BE LIABLE FOR ANY DELAY IN DELIVERY OF SUCH INSTRUCTIONS AND
MAY CONCLUSIVELY RELY ON, AND SHALL BE FULLY PROTECTED IN RELYING ON, SUCH
INSTRUCTIONS.


 


(D)           EVERY SECURITY AUTHENTICATED AND DELIVERED UPON REGISTRATION OF
TRANSFER OF, OR IN EXCHANGE FOR OR IN LIEU OF, A GLOBAL SECURITY OR ANY PORTION
THEREOF SHALL BE AUTHENTICATED AND DELIVERED IN THE FORM OF, AND SHALL BE, A
GLOBAL SECURITY, UNLESS SUCH SECURITY IS REGISTERED IN THE NAME OF A PERSON
OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL SECURITY OR A NOMINEE THEREOF.


 


(E)           RESERVED.


 


(F)            THE DEPOSITARY OR ITS NOMINEE, AS THE REGISTERED OWNER OF A
GLOBAL SECURITY, SHALL BE THE HOLDER OF SUCH GLOBAL SECURITY FOR ALL PURPOSES
UNDER THIS INDENTURE AND THE SECURITIES, AND OWNERS OF BENEFICIAL INTERESTS IN A
GLOBAL SECURITY SHALL HOLD SUCH INTERESTS PURSUANT TO THE APPLICABLE DEPOSITARY
PROCEDURES.  ACCORDINGLY, ANY SUCH OWNER’S BENEFICIAL INTEREST IN A GLOBAL
SECURITY SHALL BE SHOWN ONLY ON, AND THE TRANSFER OF SUCH INTEREST SHALL BE
EFFECTED ONLY THROUGH, RECORDS MAINTAINED BY THE DEPOSITARY OR ITS NOMINEE OR
ITS DEPOSITARY PARTICIPANTS.  THE SECURITIES REGISTRAR AND THE TRUSTEE SHALL BE
ENTITLED TO DEAL WITH THE DEPOSITARY FOR ALL PURPOSES OF THIS INDENTURE RELATING
TO A GLOBAL SECURITY (INCLUDING THE PAYMENT OF PRINCIPAL AND INTEREST THEREON
AND THE GIVING OF INSTRUCTIONS OR DIRECTIONS BY OWNERS OF BENEFICIAL INTERESTS
THEREIN AND THE GIVING OF NOTICES) AS THE SOLE HOLDER OF THE SECURITY AND SHALL
HAVE NO OBLIGATIONS TO THE OWNERS OF BENEFICIAL INTERESTS THEREIN.  NEITHER THE
TRUSTEE NOR THE SECURITIES REGISTRAR SHALL HAVE ANY LIABILITY IN RESPECT OF ANY
TRANSFERS EFFECTED BY THE DEPOSITARY.


 


(G)           THE RIGHTS OF OWNERS OF BENEFICIAL INTERESTS IN A GLOBAL SECURITY
SHALL BE EXERCISED ONLY THROUGH THE DEPOSITARY AND SHALL BE LIMITED TO THOSE
ESTABLISHED BY LAW AND AGREEMENTS BETWEEN SUCH OWNERS AND THE DEPOSITARY AND/OR
ITS DEPOSITARY PARTICIPANTS.


 


(H)           NO HOLDER OF ANY BENEFICIAL INTEREST IN ANY GLOBAL SECURITY HELD
ON ITS BEHALF BY A DEPOSITARY SHALL HAVE ANY RIGHTS UNDER THIS INDENTURE WITH
RESPECT TO SUCH GLOBAL SECURITY, AND SUCH DEPOSITARY MAY BE TREATED BY THE
COMPANY, THE TRUSTEE AND ANY AGENT OF THE


 


29

--------------------------------------------------------------------------------



 


COMPANY OR THE TRUSTEE AS THE OWNER OF SUCH GLOBAL SECURITY FOR ALL PURPOSES
WHATSOEVER.  NONE OF THE COMPANY, THE TRUSTEE NOR ANY AGENT OF THE COMPANY OR
THE TRUSTEE WILL HAVE ANY RESPONSIBILITY OR LIABILITY FOR ANY ASPECT OF THE
RECORDS RELATING TO OR PAYMENTS MADE ON ACCOUNT OF BENEFICIAL OWNERSHIP
INTERESTS OF A GLOBAL SECURITY OR MAINTAINING, SUPERVISING OR REVIEWING ANY
RECORDS RELATING TO SUCH BENEFICIAL OWNERSHIP INTERESTS.  NOTWITHSTANDING THE
FOREGOING, NOTHING HEREIN SHALL PREVENT THE COMPANY, THE TRUSTEE OR ANY AGENT OF
THE COMPANY OR THE TRUSTEE FROM GIVING EFFECT TO ANY WRITTEN CERTIFICATION,
PROXY OR OTHER AUTHORIZATION FURNISHED BY A DEPOSITARY OR IMPAIR, AS BETWEEN A
DEPOSITARY AND SUCH HOLDERS OF BENEFICIAL INTERESTS, THE OPERATION OF CUSTOMARY
PRACTICES GOVERNING THE EXERCISE OF THE RIGHTS OF THE DEPOSITARY (OR ITS
NOMINEE) AS HOLDER OF ANY SECURITY.


 


SECTION 3.5                  REGISTRATION, TRANSFER AND EXCHANGE GENERALLY.

 


(A)           THE TRUSTEE SHALL CAUSE TO BE KEPT AT THE CORPORATE TRUST OFFICE A
REGISTER (THE “SECURITIES REGISTER”) IN WHICH THE REGISTRAR AND TRANSFER AGENT
WITH RESPECT TO THE SECURITIES (THE “SECURITIES REGISTRAR”), SUBJECT TO SUCH
REASONABLE REGULATIONS AS IT MAY PRESCRIBE, SHALL PROVIDE FOR THE REGISTRATION
OF SECURITIES AND OF TRANSFERS AND EXCHANGES OF SECURITIES.  THE TRUSTEE SHALL
AT ALL TIMES ALSO BE THE SECURITIES REGISTRAR.  THE PROVISIONS OF ARTICLE VI
SHALL APPLY TO THE TRUSTEE IN ITS ROLE AS SECURITIES REGISTRAR.


 


(B)           SUBJECT TO COMPLIANCE WITH SECTION 2.2, UPON SURRENDER FOR
REGISTRATION OF TRANSFER OF ANY SECURITY AT THE OFFICES OR AGENCIES OF THE
COMPANY DESIGNATED FOR THAT PURPOSE THE COMPANY SHALL EXECUTE, AND THE TRUSTEE
SHALL AUTHENTICATE AND DELIVER, IN THE NAME OF THE DESIGNATED TRANSFEREE OR
TRANSFEREES, ONE OR MORE NEW SECURITIES OF ANY AUTHORIZED DENOMINATIONS OF LIKE
TENOR AND AGGREGATE PRINCIPAL AMOUNT.


 


(C)           AT THE OPTION OF THE HOLDER, SECURITIES MAY BE EXCHANGED FOR OTHER
SECURITIES OF ANY AUTHORIZED DENOMINATIONS, OF LIKE TENOR AND AGGREGATE
PRINCIPAL AMOUNT, UPON SURRENDER OF THE SECURITIES TO BE EXCHANGED AT SUCH
OFFICE OR AGENCY.  WHENEVER ANY SECURITIES ARE SO SURRENDERED FOR EXCHANGE, THE
COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, THE
SECURITIES THAT THE HOLDER MAKING THE EXCHANGE IS ENTITLED TO RECEIVE.


 


(D)           ALL SECURITIES ISSUED UPON ANY TRANSFER OR EXCHANGE OF SECURITIES
SHALL BE THE VALID OBLIGATIONS OF THE COMPANY, EVIDENCING THE SAME DEBT, AND
ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE, AS THE SECURITIES
SURRENDERED UPON SUCH TRANSFER OR EXCHANGE.


 


(E)           EVERY SECURITY PRESENTED OR SURRENDERED FOR TRANSFER OR EXCHANGE
SHALL (IF SO REQUIRED BY THE COMPANY OR THE TRUSTEE) BE DULY ENDORSED, OR BE
ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM SATISFACTORY TO THE
COMPANY AND THE SECURITIES REGISTRAR, DULY EXECUTED BY THE HOLDER THEREOF OR
SUCH HOLDER’S ATTORNEY DULY AUTHORIZED IN WRITING.


 


(F)            NO SERVICE CHARGE SHALL BE MADE TO A HOLDER FOR ANY TRANSFER OR
EXCHANGE OF SECURITIES, BUT THE COMPANY MAY REQUIRE PAYMENT OF A SUM SUFFICIENT
TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN CONNECTION
WITH ANY TRANSFER OR EXCHANGE OF SECURITIES.


 


30

--------------------------------------------------------------------------------



 


(G)           NEITHER THE COMPANY NOR THE TRUSTEE SHALL BE REQUIRED PURSUANT TO
THE PROVISIONS OF THIS SECTION 3.5 (G): (I) TO ISSUE, REGISTER THE TRANSFER OF
OR EXCHANGE ANY SECURITY DURING A PERIOD BEGINNING AT THE OPENING OF BUSINESS
FIFTEEN (15) DAYS BEFORE THE DAY OF SELECTION FOR REDEMPTION OF SECURITIES
PURSUANT TO ARTICLE XI AND ENDING AT THE CLOSE OF BUSINESS ON THE DAY OF MAILING
OF THE NOTICE OF REDEMPTION OR (II) TO REGISTER THE TRANSFER OF OR EXCHANGE ANY
SECURITY SO SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT, IN THE CASE OF
ANY SUCH SECURITY TO BE REDEEMED IN PART, ANY PORTION THEREOF NOT TO BE
REDEEMED.


 


(H)           THE COMPANY SHALL DESIGNATE AN OFFICE OR OFFICES OR AGENCY OR
AGENCIES WHERE SECURITIES MAY BE SURRENDERED FOR REGISTRATION OR TRANSFER OR
EXCHANGE.  THE COMPANY INITIALLY DESIGNATES THE CORPORATE TRUST OFFICE AS ITS
OFFICE AND AGENCY FOR SUCH PURPOSES.  THE COMPANY SHALL GIVE PROMPT WRITTEN
NOTICE TO THE TRUSTEE AND TO THE HOLDERS OF ANY CHANGE IN THE LOCATION OF ANY
SUCH OFFICE OR AGENCY.


 


(I)            THE SECURITIES MAY ONLY BE TRANSFERRED TO A “QUALIFIED PURCHASER”
AS SUCH TERM IS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT.


 


(J)            NEITHER THE TRUSTEE NOR THE SECURITIES REGISTRAR SHALL BE
RESPONSIBLE FOR ASCERTAINING WHETHER ANY TRANSFER HEREUNDER COMPLIES WITH THE
REGISTRATION PROVISIONS OF OR ANY EXEMPTIONS FROM THE SECURITIES ACT, APPLICABLE
STATE SECURITIES LAWS OR THE APPLICABLE LAWS OF ANY OTHER JURISDICTION, ERISA,
THE CODE, OR THE INVESTMENT COMPANY ACT; PROVIDED THAT IF A CERTIFICATE IS
SPECIFICALLY REQUIRED BY THE EXPRESS TERMS OF THIS SECTION 3.5 TO BE DELIVERED
TO THE TRUSTEE OR THE SECURITIES REGISTRAR BY A HOLDER OR TRANSFEREE OF A
SECURITY, THE TRUSTEE AND THE SECURITIES REGISTRAR SHALL BE UNDER A DUTY TO
RECEIVE AND EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THE CERTIFICATE
SUBSTANTIALLY CONFORMS ON ITS FACE TO THE REQUIREMENTS OF THIS INDENTURE AND
SHALL PROMPTLY NOTIFY THE PARTY DELIVERING THE SAME IF SUCH CERTIFICATE DOES NOT
COMPLY WITH SUCH TERMS.


 


SECTION 3.6                  MUTILATED DESTROYED, LOST AND STOLEN SECURITIES.

 


(A)           IF ANY MUTILATED SECURITY IS SURRENDERED TO THE TRUSTEE TOGETHER
WITH SUCH SECURITY OR INDEMNITY AS MAY BE REQUIRED BY THE TRUSTEE TO SAVE THE
COMPANY AND THE TRUSTEE HARMLESS, THE COMPANY SHALL EXECUTE AND THE TRUSTEE
SHALL AUTHENTICATE AND DELIVER IN EXCHANGE THEREFOR A NEW SECURITY OF LIKE TENOR
AND AGGREGATE PRINCIPAL AMOUNT AND BEARING A NUMBER NOT CONTEMPORANEOUSLY
OUTSTANDING.


 


(B)           IF THERE SHALL BE DELIVERED TO THE TRUSTEE (I) EVIDENCE TO ITS
SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF ANY SECURITY AND (II) SUCH
SECURITY OR INDEMNITY AS MAY BE REQUIRED BY IT TO SAVE EACH OF THE COMPANY AND
THE TRUSTEE HARMLESS, THEN, IN THE ABSENCE OF NOTICE TO THE COMPANY OR THE
TRUSTEE THAT SUCH SECURITY HAS BEEN ACQUIRED BY A BONA FIDE PURCHASER, THE
COMPANY SHALL EXECUTE AND UPON ITS WRITTEN REQUEST THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER, IN LIEU OF ANY SUCH DESTROYED, LOST OR STOLEN
SECURITY, A NEW SECURITY OF LIKE TENOR AND AGGREGATE PRINCIPAL AMOUNT AS SUCH
DESTROYED, LOST OR STOLEN SECURITY, AND BEARING A NUMBER NOT CONTEMPORANEOUSLY
OUTSTANDING.


 


31

--------------------------------------------------------------------------------



 


(C)           IF ANY SUCH MUTILATED, DESTROYED, LOST OR STOLEN SECURITY HAS
BECOME OR IS ABOUT TO BECOME DUE AND PAYABLE, THE COMPANY IN ITS DISCRETION MAY,
INSTEAD OF ISSUING A NEW SECURITY, PAY SUCH SECURITY.


 


(D)           UPON THE ISSUANCE OF ANY NEW SECURITY UNDER THIS SECTION 3.6, THE
COMPANY MAY REQUIRE THE PAYMENT OF A SUM SUFFICIENT TO COVER ANY TAX OR OTHER
GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN RELATION THERETO AND ANY OTHER
EXPENSES (INCLUDING THE FEES AND EXPENSES OF THE TRUSTEE) CONNECTED THEREWITH.


 


(E)           EVERY NEW SECURITY ISSUED PURSUANT TO THIS SECTION 3.6 IN LIEU OF
ANY MUTILATED, DESTROYED, LOST OR STOLEN SECURITY SHALL CONSTITUTE AN ORIGINAL
ADDITIONAL CONTRACTUAL OBLIGATION OF THE COMPANY, WHETHER OR NOT THE MUTILATED,
DESTROYED, LOST OR STOLEN SECURITY SHALL BE AT ANY TIME ENFORCEABLE BY ANYONE,
AND SHALL BE ENTITLED TO ALL THE BENEFITS OF THIS INDENTURE EQUALLY AND
PROPORTIONATELY WITH ANY AND ALL OTHER SECURITIES DULY ISSUED HEREUNDER.


 


(F)            THE PROVISIONS OF THIS SECTION 3.6 ARE EXCLUSIVE AND SHALL
PRECLUDE (TO THE EXTENT LAWFUL) ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO
THE REPLACEMENT OR PAYMENT OF MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES.


 


SECTION 3.7                  PERSONS DEEMED OWNERS.

 

The Company, the Guarantor, the Trustee and any agent of the Company, the
Guarantor or the Trustee shall treat the Person in whose name any Security is
registered as the owner of such Security for the purpose of receiving payment of
principal of and any interest on such Security and for all other purposes
whatsoever, and neither the Company, the Guarantor, the Trustee nor any agent of
the Company, the Guarantor or the Trustee shall be affected by notice to the
contrary.

 


SECTION 3.8                  CANCELLATION.

 

All Securities surrendered for payment, redemption, transfer or exchange shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and any such Securities and Securities surrendered directly to the
Trustee for any such purpose shall be promptly canceled by it.  The Company may
at any time deliver to the Trustee for cancellation any Securities previously
authenticated and delivered hereunder that the Company may have acquired in any
manner whatsoever, and all Securities so delivered shall be promptly canceled by
the Trustee.  No Securities shall be authenticated in lieu of or in exchange for
any Securities canceled as provided in this Section 3.8, except as expressly
permitted by this Indenture.  All canceled Securities shall be retained or
disposed of by the Trustee in accordance with its customary practices and the
Trustee shall deliver to the Company a certificate of such disposition.

 


SECTION 3.9                  CUSIP NUMBERS.

 

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption and other similar or related materials as a convenience to Holders;
provided that any such notice or

 

32

--------------------------------------------------------------------------------


 

other materials may state that no representation is made as to the correctness
of such numbers either as printed on the Securities or as contained in any
notice of redemption or other materials and that reliance may be placed only on
the other identification numbers printed on the Securities, and any such
redemption shall not be affected by any defect in or omission of such numbers.

 


SECTION 3.10                AGREED TAX TREATMENT.


 

Each Security issued hereunder shall provide that the Company and, by its
acceptance or acquisition of a Security or a beneficial interest therein, the
Holder of, and any Person that acquires a direct or indirect beneficial interest
in, such Security, intend and agree to treat such Security as indebtedness of
the Company for U.S. Federal, state and local tax purposes and to treat the
Preferred Securities (including but not limited to all payments and proceeds
with respect to the Preferred Securities) as an undivided beneficial ownership
interest in the Securities (and any other Trust property) (and payments and
proceeds therefrom, respectively) for United States Federal, state and local tax
purposes.  The provisions of this Indenture shall be interpreted to further this
intention and agreement of the parties.

 


ARTICLE IV


 


SATISFACTION AND DISCHARGE


 


SECTION 4.1                  SATISFACTION AND DISCHARGE OF INDENTURE.

 

This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for and as otherwise provided in this
Section 4.1) and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when

 


(A)           EITHER


 

(I)            ALL SECURITIES THERETOFORE AUTHENTICATED AND DELIVERED (OTHER
THAN (A) SECURITIES THAT HAVE BEEN MUTILATED, DESTROYED, LOST OR STOLEN AND THAT
HAVE BEEN REPLACED OR PAID AS PROVIDED IN SECTION 3.6 AND (B) SECURITIES FOR
WHOSE PAYMENT MONEY HAS THERETOFORE BEEN DEPOSITED IN TRUST OR SEGREGATED AND
HELD IN TRUST BY THE COMPANY AND THEREAFTER REPAID TO THE COMPANY OR DISCHARGED
FROM SUCH TRUST AS PROVIDED IN SECTION 10.2) HAVE BEEN DELIVERED TO THE TRUSTEE
FOR CANCELLATION; OR

 

(II)           ALL SUCH SECURITIES NOT THERETOFORE DELIVERED TO THE TRUSTEE FOR
CANCELLATION

 

(A)          HAVE BECOME DUE AND PAYABLE, OR

 

(B)           WILL BECOME DUE AND PAYABLE AT THEIR STATED MATURITY WITHIN ONE
YEAR OF THE DATE OF DEPOSIT, OR

 

33

--------------------------------------------------------------------------------


 

(C)           ARE TO BE CALLED FOR REDEMPTION WITHIN ONE YEAR UNDER ARRANGEMENTS
SATISFACTORY TO THE TRUSTEE FOR THE GIVING OF NOTICE OF REDEMPTION BY THE
TRUSTEE IN THE NAME, AND AT THE EXPENSE, OF THE COMPANY, OR

 

(D)          ARE TO BE CALLED FOR REDEMPTION PURSUANT TO THE  TERMS OF
SECTION 10.5,

 

and the Company, in the case of subclause (ii)(A), (B), (C) or (D) above, has
deposited or caused to be deposited with the Trustee as trust funds in trust for
such purpose (x) an amount in the currency or currencies in which the Securities
are payable, (y) Government Obligations which through the scheduled payment of
principal and interest in respect thereof in accordance with their terms will
provide, not later than the due date of any payment, money in an amount, or
(z) a combination thereof, in each case sufficient, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay and discharge the
entire indebtedness on such Securities not theretofore delivered to the Trustee
for cancellation, for principal and any premium and interest (including any
Additional Interest) to the date of such deposit (in the case of Securities that
have become due and payable) or to the Stated Maturity (or any date of principal
repayment upon early maturity) or Redemption Date, as the case may be;

 


(B)           THE COMPANY HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS PAYABLE
HEREUNDER BY THE COMPANY OR THE GUARANTOR; AND


 


(C)           THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL EACH STATING THAT ALL CONDITIONS PRECEDENT HEREIN
PROVIDED FOR RELATING TO THE SATISFACTION AND DISCHARGE OF THIS INDENTURE HAVE
BEEN COMPLIED WITH.


 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.6, the obligations of
the Company to any Authenticating Agent under Section 6.11 and, if money shall
have been deposited with the Trustee pursuant to subclause (a)(ii) of this
Section 4.1, the obligations of the Trustee under Section 4.2 and
Section 10.2(d) shall survive.


 


SECTION 4.2                  APPLICATION OF TRUST MONEY.

 

Subject to the provisions of Section 10.2(d), all money deposited with the
Trustee pursuant to Section 4.1 shall be held in trust and applied by the
Trustee, in accordance with the provisions of the Securities and this Indenture,
to the payment in accordance with Section 3.1, either directly or through any
Paying Agent as the Trustee may determine, to the Persons entitled thereto, of
the principal and any premium and interest (including any Additional Interest)
for the payment of which such money or obligations have been deposited with or
received by the Trustee.  Moneys held by the Trustee under this Section 4.2
shall not be subject to the claims of holders of Senior Debt under Article XII.

 

34

--------------------------------------------------------------------------------


 


ARTICLE V


 


REMEDIES


 


SECTION 5.1                  EVENTS OF DEFAULT.

 

“Event of Default” means, wherever used herein with respect to the Securities,
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body):

 

(a)           default in the payment of any interest upon any Security,
including any Additional Interest in respect thereof, when it becomes due and
payable, and continuance of such default for a period of thirty (30) days; or

 

(b)           default in the payment of the principal of or any premium on any
Security at its Maturity; or

 

(c)           default in the performance, or breach, of any covenant or warranty
of the Company or the Guarantor in this Indenture, the Guarantee or the Exchange
Agreement (except that (x) a breach of a warranty in the Exchange Agreement
shall constitute an Event of Default hereunder only if such warranty shall prove
to be untrue in any material respect, and (y) a breach of a covenant contained
in Section 6(e) or Article 7 of the Exchange Agreement shall constitute an Event
of Default hereunder only if such breach is a material breach of such covenant)
and continuance of such default or breach for a period of thirty (30) days after
there has been given, by registered or certified mail, to the Company and the
Guarantor by the Trustee or to the Company, the Guarantor and the Trustee by the
Holders of at least twenty five percent (25%) in aggregate principal amount of
the Outstanding Securities a written notice specifying such default or breach
and requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

 

(d)           the entry by a court having jurisdiction in the premises of a
decree or order adjudging the Company or the Guarantor a bankrupt or insolvent,
or approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or the Guarantor under
any applicable Federal or state bankruptcy, insolvency, reorganization or other
similar law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or the Guarantor or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree or order for relief or any
such other decree or order unstayed and in effect for a period of sixty (60)
consecutive days; or

 

(e)           the institution by the Company or the Guarantor of proceedings to
be adjudicated a bankrupt or insolvent, or the consent by the Company or the
Guarantor to the institution of bankruptcy or insolvency proceedings against it,
or the filing by the

 

35

--------------------------------------------------------------------------------


 

Company or the Guarantor of a petition or answer or consent seeking
reorganization or relief under any applicable Federal or state bankruptcy,
insolvency, reorganization or other similar law, or the consent by it to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or the Guarantor or of any substantial part of
its property, or the making by the Company or the Guarantor of an assignment for
the benefit of creditors, or the admission by the Company or the Guarantor in
writing of its inability to pay its debts generally as they become due and its
willingness to be adjudicated a bankrupt or insolvent, or the taking of
corporate action by the Company or the Guarantor in furtherance of any such
action.

 


SECTION 5.2                  ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT.

 


(A)           IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, THEN AND IN EVERY
SUCH CASE THE TRUSTEE OR THE HOLDERS OF NOT LESS THAN TWENTY FIVE PERCENT (25%)
IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES MAY DECLARE THE
PRINCIPAL AMOUNT OF ALL THE SECURITIES TO BE DUE AND PAYABLE IMMEDIATELY, BY A 
NOTICE IN WRITING TO THE COMPANY (AND TO THE TRUSTEE IF GIVEN BY HOLDERS); AND
UPON ANY SUCH DECLARATION THE PRINCIPAL AMOUNT OF AND THE ACCRUED INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) ON ALL THE SECURITIES SHALL BECOME
IMMEDIATELY DUE AND PAYABLE.


 


(B)           AT ANY TIME AFTER SUCH A DECLARATION OF ACCELERATION WITH RESPECT
TO SECURITIES HAS BEEN MADE AND BEFORE A JUDGMENT OR DECREE FOR PAYMENT OF THE
MONEY DUE HAS BEEN OBTAINED BY THE TRUSTEE AS HEREINAFTER PROVIDED IN THIS
ARTICLE V, THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES, BY WRITTEN NOTICE TO THE COMPANY AND THE TRUSTEE, MAY
RESCIND AND ANNUL SUCH DECLARATION AND ITS CONSEQUENCES IF:


 

(I)            THE COMPANY OR THE GUARANTOR HAS PAID OR DEPOSITED WITH THE
TRUSTEE A SUM SUFFICIENT TO PAY:

 

(A)          ALL OVERDUE INSTALLMENTS OF INTEREST ON ALL SECURITIES,

 

(B)           ANY ACCRUED ADDITIONAL INTEREST ON ALL SECURITIES,

 

(C)           THE PRINCIPAL OF AND ANY PREMIUM ON ANY SECURITIES THAT HAVE
BECOME DUE OTHERWISE THAN BY SUCH DECLARATION OF ACCELERATION AND INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) THEREON AT THE RATE BORNE BY THE SECURITIES,
AND

 

(D)          ALL SUMS PAID OR ADVANCED BY THE TRUSTEE HEREUNDER AND THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE TRUSTEE,
AND ITS AGENTS AND COUNSEL; AND

 

(II)           ALL EVENTS OF DEFAULT WITH RESPECT TO SECURITIES, OTHER THAN THE
NON-PAYMENT OF THE PRINCIPAL OF SECURITIES THAT HAS BECOME DUE SOLELY BY SUCH
ACCELERATION, HAVE BEEN CURED OR WAIVED AS PROVIDED IN SECTION 5.13;

 

36

--------------------------------------------------------------------------------


 

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

 


SECTION 5.3                  COLLECTION OF INDEBTEDNESS AND SUITS FOR
ENFORCEMENT BY TRUSTEE.

 


(A)           THE COMPANY COVENANTS THAT IF:


 

(i)            default is made in the payment of any installment of interest
(including any Additional Interest) on any Security when such interest becomes
due and payable and such default continues for a period of thirty (30) days, or

 

(ii)           default is made in the payment of the principal of and any
premium on any Security at the Maturity thereof,

 

the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal and any premium and interest (including any
Additional Interest) and, in addition thereto, all amounts owing the Trustee
under Section 6.6.

 


(B)           IF THE COMPANY FAILS TO PAY SUCH AMOUNTS FORTHWITH UPON SUCH
DEMAND, THE TRUSTEE, IN ITS OWN NAME AND AS TRUSTEE OF AN EXPRESS TRUST, MAY
INSTITUTE A JUDICIAL PROCEEDING FOR THE COLLECTION OF THE SUMS SO DUE AND
UNPAID, AND MAY PROSECUTE SUCH PROCEEDING TO JUDGMENT OR FINAL DECREE, AND MAY
ENFORCE THE SAME AGAINST THE COMPANY OR ANY OTHER OBLIGOR UPON SUCH SECURITIES
AND COLLECT THE MONEYS ADJUDGED OR DECREED TO BE PAYABLE IN THE MANNER PROVIDED
BY LAW OUT OF THE PROPERTY OF THE COMPANY OR ANY OTHER OBLIGOR UPON THE
SECURITIES, WHEREVER SITUATED.


 


(C)           IF AN EVENT OF DEFAULT WITH RESPECT TO SECURITIES OCCURS AND IS
CONTINUING, THE TRUSTEE MAY IN ITS DISCRETION PROCEED TO PROTECT AND ENFORCE ITS
RIGHTS AND THE RIGHTS OF THE HOLDERS OF SECURITIES BY SUCH APPROPRIATE JUDICIAL
PROCEEDINGS AS THE TRUSTEE SHALL DEEM MOST EFFECTUAL TO PROTECT AND ENFORCE ANY
SUCH RIGHTS, WHETHER FOR THE SPECIFIC ENFORCEMENT OF ANY COVENANT OR AGREEMENT
IN THIS INDENTURE OR IN AID OF THE EXERCISE OF ANY POWER GRANTED HEREIN, OR TO
ENFORCE ANY OTHER PROPER REMEDY.


 


SECTION 5.4                  TRUSTEE MAY FILE PROOFS OF CLAIM.

 

In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or similar judicial
proceeding relative to the Company or the Guarantor (or any other obligor upon
the Securities), its property or its creditors, the Trustee shall be entitled
and empowered, by intervention in such proceeding or otherwise, to take any and
all actions authorized hereunder in order to have claims of the Holders and the
Trustee allowed in any such proceeding.  In particular, the Trustee shall be
authorized to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such

 

37

--------------------------------------------------------------------------------


 

payments directly to the Holders, to first pay to the Trustee any amount due it
for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts owing the Trustee, any
predecessor Trustee and other Persons under Section 6.6.

 


SECTION 5.5                  TRUSTEE MAY ENFORCE CLAIM WITHOUT POSSESSION OF
SECURITIES.

 

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, subject to
Article XII and after provision for the payment of all the amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.

 


SECTION 5.6                  APPLICATION OF MONEY COLLECTED.

 

Any money or property collected or to be applied by the Trustee with respect to
the Securities pursuant to this Article V shall be applied in the following
order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal or any premium or
interest (including any Additional Interest), upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:

 

FIRST:  To the payment of all amounts due the Trustee, any predecessor Trustee
and other Persons under Section 6.6;

 

SECOND:  Subject to Section 10.6(f), to the payment of all Senior Debt if and to
the extent required by Article XII or the subordination provisions of the
Guarantee;

 

THIRD:  Subject to Article XII and the subordination provisions of the
Guarantee, to the payment of the amounts then due and unpaid (at maturity, by
redemption or otherwise) upon the Securities for principal and any premium and
interest (including any Additional Interest) in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Securities
for principal and any premium and interest (including any Additional Interest),
respectively; and

 

FOURTH:  The balance, if any, to the Person or Persons entitled thereto.

 


SECTION 5.7                  LIMITATION ON SUITS.

 

Subject to Section 5.8, no Holder of any Securities shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture
or for the appointment of a custodian, receiver, assignee, trustee, liquidator,
sequestrator (or other similar official) or for any other remedy hereunder,
unless:

 

38

--------------------------------------------------------------------------------


 

(a)           such Holder has previously given written notice to the Trustee of
a continuing Event of Default with respect to the Securities;

 

(b)           the Holders of not less than a majority in aggregate principal
amount of the Outstanding Securities shall have made written request to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;

 

(c)           such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

 

(d)           the Trustee after its receipt of such notice, request and offer of
indemnity has failed to institute any such proceeding for sixty (60) days; and

 

(e)           no direction inconsistent with such written request has been given
to the Trustee during such sixty (60)-day period by the Holders of a majority in
aggregate principal amount of the Outstanding Securities;

 

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Securities, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.

 


SECTION 5.8                  UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE
PRINCIPAL, PREMIUM, IF ANY, AND INTEREST.

 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium on such Security at its Maturity and
payment of interest (including any Additional Interest) on such Security when
due and payable and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder.

 


SECTION 5.9                  RESTORATION OF RIGHTS AND REMEDIES.

 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or
such Holder, then and in every such case the Company, the Guarantor, the Trustee
and such Holders shall, subject to any determination in such proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Trustee and such Holder shall continue
as though no such proceeding had been instituted.

 


SECTION 5.10                RIGHTS AND REMEDIES CUMULATIVE.

 

Except as otherwise provided in Section 3.6(f), no right or remedy herein
conferred upon or reserved to the Trustee or the Holders is intended to be
exclusive of any other

 

39

--------------------------------------------------------------------------------


 

right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

 


SECTION 5.11                DELAY OR OMISSION NOT WAIVER.

 

No delay or omission of the Trustee or any Holder of any Securities to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein.  Every right and remedy given by this Article V or by law
to the Trustee or to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or the Holders, as the case may
be.


 


SECTION 5.12                CONTROL BY HOLDERS.

 

The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee; provided that:

 

(a)           such direction shall not be in conflict with any rule of law or
with this Indenture,

 

(b)           the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction, and

 

(c)           subject to the provisions of Section 6.2, the Trustee shall have
the right to decline to follow such direction if a Responsible Officer or
Officers of the Trustee shall, in good faith, reasonably determine that the
proceeding so directed would be unjustly prejudicial to the Holders not joining
in any such direction or would involve the Trustee in personal liability.

 


SECTION 5.13                WAIVER OF PAST DEFAULTS.

 


(A)           THE HOLDERS OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE OUTSTANDING SECURITIES MAY WAIVE ANY PAST EVENT OF DEFAULT
HEREUNDER AND ITS CONSEQUENCES EXCEPT AN EVENT OF DEFAULT:


 

(I)            IN THE PAYMENT OF THE PRINCIPAL OF OR ANY PREMIUM OR INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) ON ANY OUTSTANDING SECURITY (UNLESS SUCH
EVENT OF DEFAULT HAS BEEN CURED AND THE COMPANY OR THE GUARANTOR HAS PAID TO OR
DEPOSITED WITH THE TRUSTEE A SUM SUFFICIENT TO PAY ALL INSTALLMENTS OF INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) DUE AND PAST DUE AND ALL PRINCIPAL OF AND
ANY PREMIUM ON ALL SECURITIES DUE OTHERWISE THAN BY ACCELERATION), OR

 

40

--------------------------------------------------------------------------------


 

(II)           IN RESPECT OF A COVENANT OR PROVISION HEREOF THAT UNDER
ARTICLE IX CANNOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF EACH HOLDER OF
ANY OUTSTANDING SECURITY.

 


(B)           ANY SUCH WAIVER SHALL BE DEEMED TO BE ON BEHALF OF THE HOLDERS OF
ALL THE OUTSTANDING SECURITIES.


 


(C)           UPON ANY SUCH WAIVER, SUCH EVENT OF DEFAULT SHALL CEASE TO EXIST
AND ANY EVENT OF DEFAULT ARISING THEREFROM SHALL BE DEEMED TO HAVE BEEN CURED
FOR EVERY PURPOSE OF THIS INDENTURE; BUT NO SUCH WAIVER SHALL EXTEND TO ANY
SUBSEQUENT OR OTHER EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


SECTION 5.14                UNDERTAKING FOR COSTS.

 

All parties to this Indenture agree, and each Holder of any Security by his or
her acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.14 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Holder, or group of Holders, holding
in the aggregate more than ten percent (10%) in aggregate principal amount of
the Outstanding Securities, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or any premium on the Security
after the Stated Maturity or any interest (including any Additional Interest) on
any Security after it is due and payable.

 


SECTION 5.15                WAIVER OF USURY, STAY OR EXTENSION LAWS.

 

Each of the Company and the Guarantor covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any usury, stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and each of the
Company and the Guarantor (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.

 


ARTICLE VI


 


THE TRUSTEE


 


SECTION 6.1                  CORPORATE TRUSTEE REQUIRED.

 

There shall at all times be a Trustee hereunder with respect to the Securities. 
The Trustee shall be a corporation or national banking association organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust

 

41

--------------------------------------------------------------------------------


 

powers, having a combined capital and surplus of at least $50,000,000, subject
to supervision or examination by Federal or state authority and having an office
within the United States.  If such entity publishes reports of condition at
least annually, pursuant to law or to the requirements of such supervising or
examining authority, then, for the purposes of this Section 6.1, the combined
capital and surplus of such entity shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. 
If at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 6.1, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VI.

 


SECTION 6.2                  CERTAIN DUTIES AND RESPONSIBILITIES.

 


(A)           EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:


 

(I)            THE TRUSTEE UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH
DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS
OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE; AND

 

(II)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY
CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE
OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE
TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE; PROVIDED THAT IN
THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS THAT BY ANY PROVISION HEREOF ARE
SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE SHALL BE UNDER
A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THEY SUBSTANTIALLY
CONFORM ON THEIR FACE TO THE REQUIREMENTS OF THIS INDENTURE.

 


(B)           IF AN EVENT OF DEFAULT KNOWN TO THE TRUSTEE HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL, PRIOR TO THE RECEIPT OF DIRECTIONS, IF ANY, FROM
THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES, EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY
THIS INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE, AS A
PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF
SUCH PERSON’S OWN AFFAIRS.


 


(C)           NOTWITHSTANDING THE FOREGOING, NO PROVISION OF THIS INDENTURE
SHALL REQUIRE THE TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY
FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN THE
EXERCISE OF ANY OF ITS RIGHTS OR POWERS, IF IT SHALL HAVE REASONABLE GROUNDS FOR
BELIEVING THAT REPAYMENT OF SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST SUCH RISK
OR LIABILITY IS NOT REASONABLY ASSURED TO IT.  WHETHER OR NOT THEREIN EXPRESSLY
SO PROVIDED, EVERY PROVISION OF THIS INDENTURE RELATING TO THE CONDUCT OR
AFFECTING THE LIABILITY OF OR AFFORDING PROTECTION TO THE TRUSTEE SHALL BE
SUBJECT TO THE PROVISIONS OF THIS SECTION 6.2.  TO THE EXTENT THAT, AT LAW OR IN
EQUITY, THE TRUSTEE HAS DUTIES AND LIABILITIES RELATING TO THE HOLDERS, THE
TRUSTEE SHALL NOT BE LIABLE TO ANY HOLDER FOR THE TRUSTEE’S GOOD FAITH RELIANCE
ON THE PROVISIONS OF THIS INDENTURE.  THE PROVISIONS OF THIS INDENTURE, TO THE
EXTENT THAT THEY RESTRICT THE DUTIES AND LIABILITIES OF THE TRUSTEE OTHERWISE
EXISTING AT LAW OR IN EQUITY, ARE AGREED BY THE COMPANY AND THE HOLDERS TO
REPLACE SUCH OTHER DUTIES AND LIABILITIES OF THE TRUSTEE.


 


42

--------------------------------------------------------------------------------



 


(D)           NO PROVISIONS OF THIS INDENTURE SHALL BE CONSTRUED TO RELIEVE THE
TRUSTEE FROM LIABILITY WITH RESPECT TO MATTERS THAT ARE WITHIN THE AUTHORITY OF
THE TRUSTEE UNDER THIS INDENTURE FOR ITS OWN NEGLIGENT ACTION, NEGLIGENT FAILURE
TO ACT OR WILLFUL MISCONDUCT, EXCEPT THAT:

 

(I)            THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OR JUDGMENT MADE IN
GOOD FAITH BY AN AUTHORIZED OFFICER OF THE TRUSTEE, UNLESS IT SHALL BE PROVED
THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;

 

(II)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE DIRECTION OF
THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES RELATING TO THE TIME, METHOD AND PLACE OF CONDUCTING ANY
PROCEEDING FOR ANY REMEDY AVAILABLE TO THE TRUSTEE UNDER THIS INDENTURE; AND

 

(III)          THE TRUSTEE SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONEY
RECEIVED BY IT HEREUNDER EXCEPT AS OTHERWISE AGREED IN WRITING WITH THE COMPANY
AND MONEY HELD BY THE TRUSTEE IN TRUST HEREUNDER NEED NOT BE SEGREGATED FROM
OTHER FUNDS EXCEPT TO THE EXTENT REQUIRED BY LAW.

 


(E)           NOTWITHSTANDING SECTION 1.10, THE TRUSTEE SHALL NOT, AND SHALL NOT
BE DEEMED TO, OWE ANY FIDUCIARY DUTY TO THE HOLDERS OF ANY OF THE SECURITIES AND
SHALL NOT BE LIABLE TO ANY SUCH HOLDER (OTHER THAN FOR THE WILLFUL MISCONDUCT OR
NEGLIGENCE OF THE TRUSTEE) IF THE TRUSTEE IN GOOD FAITH (I) PAYS OVER OR
DISTRIBUTES TO A REGISTERED HOLDER OF THE SECURITIES, CASH, PROPERTY OR
SECURITIES TO WHICH SUCH HOLDERS OF SUCH SECURITIES SHALL BE ENTITLED OR
(II) TAKES ANY ACTION OR OMITS TO TAKE ANY ACTION AT THE REQUEST OF THE HOLDER
OF SUCH SECURITIES.


 


SECTION 6.3                  NOTICE OF DEFAULTS.

 

Within ninety (90) days after the occurrence of any Default actually known to
the Trustee, the Trustee shall give the Holders notice of such Default unless
such Default shall have been cured or waived; provided that except in the case
of a Default in the payment of the principal of or any premium or interest on
any Securities, the Trustee shall be fully protected in withholding the notice
if and so long as the board of directors, the executive committee or a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that withholding the notice is in the interest of Holders of
Securities; and provided, further, that in the case of any Default of the
character specified in Section 5.1(c), no such notice to Holders shall be given
until at least the period of time specified in such Sections has elapsed after
the occurrence thereof.

 


SECTION 6.4                  CERTAIN RIGHTS OF TRUSTEE.

 

Subject to the provisions of Section 6.2:

 

(a)           the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting in good faith and in accordance with the terms
hereof upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction,

 

43

--------------------------------------------------------------------------------


 

consent, order, bond, debenture, note or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

 

(b)           if (i) in performing its duties under this Indenture the Trustee
is required to decide between alternative courses of action, (ii) in construing
any of the provisions of this Indenture the Trustee finds ambiguous or
inconsistent with any other provisions contained herein or (iii) the Trustee is
unsure of the application of any provision of this Indenture, then, except as to
any matter as to which the Holders are entitled to decide under the terms of
this Indenture, the Trustee shall deliver a notice to the Company requesting the
Company’s written instruction as to the course of action to be taken and the
Trustee shall take such action, or refrain from taking such action, as the
Trustee shall be instructed in writing to take, or to refrain from taking, by
the Company; provided that if the Trustee does not receive such instructions
from the Company within ten (10) Business Days after it has delivered such
notice or such reasonably shorter period of time set forth in such notice the
Trustee may, but shall be under no duty to, take such action, or refrain from
taking such action, as the Trustee shall deem advisable and in the best
interests of the Holders, in which event the Trustee shall have no liability
except for its own negligence, bad faith or willful misconduct;

 

(c)           any request or direction of the Company shall be sufficiently
evidenced by a Company Request or Company Order and any resolution of the Board
may be sufficiently evidenced by a Board Resolution;

 

(d)           the Trustee may consult with counsel (which counsel may be counsel
to the Trustee, the Company or any of its Affiliates, and may include any of its
employees) and the advice of such counsel or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;

 

(e)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and expenses)
and liabilities that might be incurred by it in compliance with such request or
direction, including reasonable advances as may be requested by the Trustee;

 

(f)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, indenture,
note or other paper or document, but the Trustee in its discretion may make such
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company and the
Guarantor, personally or by agent or attorney;

 

(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or

 

44

--------------------------------------------------------------------------------


 

nominees and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent, attorney, custodian or nominee
appointed with due care by it hereunder;

 

(h)           whenever in the administration of this Indenture the Trustee shall
deem it desirable to receive instructions with respect to enforcing any remedy
or right or taking any other action with respect to enforcing any remedy or
right hereunder, the Trustee (i) may request instructions from the Holders
(which instructions may only be given by the Holders of the same aggregate
principal amount of Outstanding Securities as would be entitled to direct the
Trustee under this Indenture in respect of such remedy, right or action),
(ii) may refrain from enforcing such remedy or right or taking such action until
such instructions are received and (iii) shall be protected in acting in
accordance with such instructions;

 

(i)            except as otherwise expressly provided by this Indenture, the
Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Indenture;

 

(j)            without prejudice to any other rights available to the Trustee
under applicable law, when the Trustee incurs expenses or renders services in
connection with any bankruptcy, insolvency or other proceeding referred to in
clauses (d) or (e) of the definition of Event of Default, such expenses
(including legal fees and expenses of its agents and counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy laws or law relating to creditors rights
generally;

 

(k)           whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate addressing such matter, which,
upon receipt of such request, shall be promptly delivered by the Company or the
Guarantor;

 

(l)            the Trustee shall not be charged with knowledge of any Event of
Default unless either (1) a Responsible Officer of the Trustee shall have actual
knowledge or (ii) the Trustee shall have received written notice thereof from
the Company, the Guarantor or a Holder; and

 

(m)          in the event that the Trustee is also acting as Paying Agent,
Authenticating Agent or Securities Registrar hereunder, the rights and
protections afforded to the Trustee pursuant to this Article VI shall also be
afforded such Paying Agent, Authenticating Agent, or Securities Registrar.

 


SECTION 6.5                  MAY HOLD SECURITIES.

 

The Trustee, any Authenticating Agent, any Paying Agent, any Securities
Registrar or any other agent of the Company, in its individual or any other
capacity, may become

 

45

--------------------------------------------------------------------------------


 

the owner or pledgee of Securities and may otherwise deal with the Company and
the Guarantor with the same rights it would have if it were not Trustee,
Authenticating Agent, Paying Agent, Securities Registrar or such other agent.

 


SECTION 6.6                  COMPENSATION; REIMBURSEMENT; INDEMNITY.

 


(A)           THE COMPANY AGREES:


 

(I)            TO PAY TO THE TRUSTEE FROM TIME TO TIME REASONABLE COMPENSATION
FOR ALL SERVICES RENDERED BY IT HEREUNDER IN SUCH AMOUNTS AS THE COMPANY AND THE
TRUSTEE SHALL AGREE IN WRITING FROM TIME TO TIME (WHICH COMPENSATION SHALL NOT
BE LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF
AN EXPRESS TRUST);

 

(II)           TO REIMBURSE THE TRUSTEE UPON ITS REQUEST FOR ALL REASONABLE
EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE TRUSTEE IN
ACCORDANCE WITH ANY PROVISION OF THIS INDENTURE (INCLUDING THE REASONABLE
COMPENSATION AND THE EXPENSES AND DISBURSEMENTS OF ITS AGENTS AND COUNSEL),
EXCEPT ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT; AND

 

(III)          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO INDEMNIFY
THE TRUSTEE AND ITS AFFILIATES, AND THEIR OFFICERS, DIRECTORS, SHAREHOLDERS,
AGENTS, REPRESENTATIVES AND EMPLOYEES FOR, AND TO HOLD THEM HARMLESS AGAINST,
ANY LOSS, DAMAGE, LIABILITY, TAX (OTHER THAN INCOME, FRANCHISE OR OTHER TAXES
IMPOSED ON AMOUNTS PAID PURSUANT TO (I) OR (II) HEREOF), PENALTY, EXPENSE OR
CLAIM OF ANY KIND OR NATURE WHATSOEVER INCURRED WITHOUT NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT ON ITS PART ARISING OUT OF OR IN CONNECTION WITH THE
ACCEPTANCE OR ADMINISTRATION OF THIS INDENTURE OR THE PERFORMANCE OF THE
TRUSTEE’S DUTIES HEREUNDER, INCLUDING THE COSTS AND EXPENSES OF DEFENDING ITSELF
AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF
ANY OF ITS POWERS OR DUTIES HEREUNDER.

 


(B)           TO SECURE THE COMPANY’S PAYMENT OBLIGATIONS IN THIS SECTION 6.6,
THE COMPANY HEREBY GRANTS AND PLEDGES TO THE TRUSTEE AND THE TRUSTEE SHALL HAVE
A LIEN PRIOR TO THE SECURITIES ON ALL MONEY OR PROPERTY HELD OR COLLECTED BY THE
TRUSTEE, OTHER THAN MONEY OR PROPERTY HELD IN TRUST TO PAY PRINCIPAL AND
INTEREST ON PARTICULAR SECURITIES.  SUCH LIEN SHALL SURVIVE THE SATISFACTION AND
DISCHARGE OF THIS INDENTURE OR THE RESIGNATION OR REMOVAL OF THE TRUSTEE.


 


(C)           THE OBLIGATIONS OF THE COMPANY AND THE GUARANTOR UNDER THIS
SECTION 6.6 SHALL SURVIVE THE SATISFACTION AND DISCHARGE OF THIS INDENTURE AND
THE EARLIER RESIGNATION OR REMOVAL OF THE TRUSTEE.


 


(D)           IN NO EVENT SHALL THE TRUSTEE BE LIABLE FOR ANY INDIRECT, SPECIAL,
PUNITIVE OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER, INCLUDING, BUT
NOT LIMITED TO, LOST PROFITS, EVEN IF THE TRUSTEE HAS BEEN ADVISED OF THE
LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.


 


46

--------------------------------------------------------------------------------



 


(E)           IN NO EVENT SHALL THE TRUSTEE BE LIABLE FOR ANY FAILURE OR DELAY
IN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER BECAUSE OF CIRCUMSTANCES BEYOND
ITS CONTROL, INCLUDING, BUT NOT LIMITED TO, ACTS OF GOD, FLOOD, WAR (WHETHER
DECLARED OR UNDECLARED), TERRORISM, FIRE, RIOT, EMBARGO, GOVERNMENT ACTION,
INCLUDING ANY LAWS, ORDINANCES, REGULATIONS, GOVERNMENTAL ACTION OR THE LIKE
WHICH DELAY, RESTRICT OR PROHIBIT THE PROVIDING OF THE SERVICES CONTEMPLATED BY
THIS INDENTURE.


 


SECTION 6.7                  RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.

 


(A)           NO RESIGNATION OR REMOVAL OF THE TRUSTEE AND NO APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE VI SHALL BECOME EFFECTIVE UNTIL THE
ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE UNDER SECTION 6.8.


 


(B)           THE TRUSTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE
THEREOF TO THE COMPANY.


 


(C)           THE TRUSTEE MAY BE REMOVED BY ACT OF THE HOLDERS OF AT LEAST A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES DELIVERED
TO THE TRUSTEE AND TO THE COMPANY.


 


(D)           IF THE TRUSTEE SHALL RESIGN, BE REMOVED OR BECOME INCAPABLE OF
ACTING, OR IF A VACANCY SHALL OCCUR IN THE OFFICE OF TRUSTEE FOR ANY REASON, THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES, SHALL PROMPTLY APPOINT A SUCCESSOR TRUSTEE, AND SUCH SUCCESSOR
TRUSTEE AND THE RETIRING TRUSTEE SHALL COMPLY WITH THE APPLICABLE REQUIREMENTS
OF SECTION 6.8.  IF NO SUCCESSOR TRUSTEE SHALL HAVE BEEN SO APPOINTED BY THE
HOLDERS AND ACCEPTED APPOINTMENT WITHIN SIXTY (60) DAYS AFTER THE GIVING OF A
NOTICE OF RESIGNATION BY THE TRUSTEE OR THE REMOVAL OF THE TRUSTEE IN THE MANNER
REQUIRED BY SECTION 6.8, ANY HOLDER WHO HAS BEEN A BONA FIDE HOLDER OF A
SECURITY FOR AT LEAST SIX MONTHS (OR, IF THE SECURITIES HAVE BEEN OUTSTANDING
FOR LESS THAN SIX (6) MONTHS, THE ENTIRE PERIOD OF SUCH LESSER TIME) MAY, ON
BEHALF OF SUCH HOLDER AND ALL OTHERS SIMILARLY SITUATED, AND ANY RESIGNING
TRUSTEE MAY, AT THE EXPENSE OF THE COMPANY, PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


SECTION 6.8                  ACCEPTANCE OF APPOINTMENT BY SUCCESSOR.

 


(A)           IN CASE OF THE APPOINTMENT HEREUNDER OF A SUCCESSOR TRUSTEE, EACH
SUCCESSOR TRUSTEE SO APPOINTED SHALL EXECUTE, ACKNOWLEDGE AND DELIVER TO THE
COMPANY AND TO THE RETIRING TRUSTEE AN INSTRUMENT ACCEPTING SUCH APPOINTMENT,
AND THEREUPON THE RESIGNATION OR REMOVAL OF THE RETIRING TRUSTEE SHALL BECOME
EFFECTIVE AND SUCH SUCCESSOR TRUSTEE, WITHOUT ANY FURTHER ACT, DEED OR
CONVEYANCE, SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES
OF THE RETIRING TRUSTEE; BUT, ON THE REQUEST OF THE COMPANY OR THE SUCCESSOR
TRUSTEE, SUCH RETIRING TRUSTEE SHALL, UPON PAYMENT OF ITS CHARGES, EXECUTE AND
DELIVER AN INSTRUMENT TRANSFERRING TO SUCH SUCCESSOR TRUSTEE ALL THE RIGHTS,
POWERS AND TRUSTS OF THE RETIRING TRUSTEE AND SHALL DULY ASSIGN, TRANSFER AND
DELIVER TO SUCH SUCCESSOR TRUSTEE ALL PROPERTY AND MONEY HELD BY SUCH RETIRING
TRUSTEE HEREUNDER.


 


47

--------------------------------------------------------------------------------



 


(B)           UPON REQUEST OF ANY SUCH SUCCESSOR TRUSTEE, THE COMPANY SHALL
EXECUTE ANY AND ALL INSTRUMENTS FOR MORE FULLY AND CERTAINLY VESTING IN AND
CONFIRMING TO SUCH SUCCESSOR TRUSTEE ALL RIGHTS, POWERS AND TRUSTS REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION 6.8.


 


(C)           NO SUCCESSOR TRUSTEE SHALL ACCEPT ITS APPOINTMENT UNLESS AT THE
TIME OF SUCH ACCEPTANCE SUCH SUCCESSOR TRUSTEE SHALL BE QUALIFIED AND ELIGIBLE
UNDER THIS ARTICLE VI.


 


SECTION 6.9                  MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO
BUSINESS.

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto; provided
that such Person shall be otherwise qualified and eligible under this
Article VI.  In case any Securities shall have been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation or as otherwise provided above in this Section 6.9 to such
authenticating Trustee may adopt such authentication and deliver the Securities
so authenticated, and in case any Securities shall not have been authenticated,
any successor to the Trustee may authenticate such Securities either in the name
of any predecessor Trustee or in the name of such successor Trustee, and in all
cases the certificate of authentication shall have the full force which it is
provided anywhere in the Securities or in this Indenture that the certificate of
the Trustee shall have.

 


SECTION 6.10                NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF
SECURITIES.

 

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and neither the Trustee nor any Authenticating Agent assumes any responsibility
for their correctness.  The Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Securities.  Neither the Trustee nor
any Authenticating Agent shall be accountable for the use or application by the
Company of the Securities or the proceeds thereof.

 


SECTION 6.11                APPOINTMENT OF AUTHENTICATING AGENT.

 


(A)           THE TRUSTEE MAY APPOINT AN AUTHENTICATING AGENT OR AGENTS WITH
RESPECT TO THE SECURITIES, WHICH SHALL BE AUTHORIZED TO ACT ON BEHALF OF THE
TRUSTEE TO AUTHENTICATE SECURITIES ISSUED UPON ORIGINAL ISSUE AND UPON EXCHANGE,
REGISTRATION OF TRANSFER OR PARTIAL REDEMPTION THEREOF OR PURSUANT TO
SECTION 3.6, AND SECURITIES SO AUTHENTICATED SHALL BE ENTITLED TO THE BENEFITS
OF THIS INDENTURE AND SHALL BE VALID AND OBLIGATORY FOR ALL PURPOSES AS IF
AUTHENTICATED BY THE TRUSTEE HEREUNDER.  WHEREVER REFERENCE IS MADE IN THIS
INDENTURE TO THE AUTHENTICATION AND DELIVERY OF SECURITIES BY THE TRUSTEE OR THE
TRUSTEE’S CERTIFICATE OF AUTHENTICATION, SUCH REFERENCE SHALL BE DEEMED TO
INCLUDE AUTHENTICATION AND DELIVERY ON BEHALF OF THE TRUSTEE BY AN
AUTHENTICATING AGENT.  EACH AUTHENTICATING AGENT SHALL BE ACCEPTABLE TO THE
COMPANY AND SHALL AT ALL TIMES BE AN ENTITY ORGANIZED AND DOING BUSINESS UNDER
THE LAWS OF THE UNITED STATES OF AMERICA, OR OF ANY STATE OR TERRITORY THEREOF
OR THE DISTRICT OF COLUMBIA, AUTHORIZED UNDER SUCH LAWS TO ACT AS AUTHENTICATING
AGENT, HAVING A COMBINED CAPITAL AND SURPLUS OF NOT LESS THAN


 


48

--------------------------------------------------------------------------------



 


$50,000,000 AND SUBJECT TO SUPERVISION OR EXAMINATION BY FEDERAL OR STATE
AUTHORITY.  IF SUCH AUTHENTICATING AGENT PUBLISHES REPORTS OF CONDITION AT LEAST
ANNUALLY PURSUANT TO LAW OR TO THE REQUIREMENTS OF SAID SUPERVISING OR EXAMINING
AUTHORITY, THEN FOR THE PURPOSES OF THIS SECTION 6.11 THE COMBINED CAPITAL AND
SURPLUS OF SUCH AUTHENTICATING AGENT SHALL BE DEEMED TO BE ITS COMBINED CAPITAL
AND SURPLUS AS SET FORTH IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED. 
IF AT ANY TIME AN AUTHENTICATING AGENT SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 6.11, SUCH AUTHENTICATING AGENT SHALL RESIGN
IMMEDIATELY IN THE MANNER AND WITH THE EFFECT SPECIFIED IN THIS SECTION 6.11.


 


(B)           ANY PERSON INTO WHICH AN AUTHENTICATING AGENT MAY BE MERGED OR
CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY PERSON RESULTING FROM ANY
MERGER, CONVERSION OR CONSOLIDATION TO WHICH SUCH AUTHENTICATING AGENT SHALL BE
A PARTY, OR ANY PERSON SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE CORPORATE
TRUST BUSINESS OF AN AUTHENTICATING AGENT SHALL BE THE SUCCESSOR AUTHENTICATING
AGENT HEREUNDER; PROVIDED SUCH PERSON SHALL BE OTHERWISE ELIGIBLE UNDER THIS
SECTION 6.11, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON
THE PART OF THE TRUSTEE OR THE AUTHENTICATING AGENT.


 


(C)           AN AUTHENTICATING AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN
NOTICE THEREOF TO THE TRUSTEE AND TO THE COMPANY.  THE TRUSTEE MAY AT ANY TIME
TERMINATE THE AGENCY OF AN AUTHENTICATING AGENT BY GIVING WRITTEN NOTICE THEREOF
TO SUCH AUTHENTICATING AGENT AND TO THE.  COMPANY.  UPON RECEIVING SUCH A NOTICE
OF RESIGNATION OR UPON SUCH A TERMINATION, OR IN CASE AT ANY TIME SUCH
AUTHENTICATING AGENT SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6.11, THE TRUSTEE MAY APPOINT A SUCCESSOR
AUTHENTICATING AGENT ELIGIBLE UNDER THE PROVISIONS OF THIS SECTION 6.11, WHICH
SHALL BE ACCEPTABLE TO THE COMPANY, AND SHALL GIVE NOTICE OF SUCH APPOINTMENT TO
ALL HOLDERS.  ANY SUCCESSOR AUTHENTICATING AGENT UPON ACCEPTANCE OF ITS
APPOINTMENT HEREUNDER SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS AND DUTIES
OF ITS PREDECESSOR HEREUNDER, WITH LIKE EFFECT AS IF ORIGINALLY NAMED AS AN
AUTHENTICATING AGENT.


 


(D)           THE COMPANY OR THE GUARANTOR SHALL PAY TO EACH AUTHENTICATING
AGENT FROM TIME TO TIME REASONABLE COMPENSATION FOR ITS SERVICES UNDER THIS
SECTION 6.11 IN SUCH AMOUNTS AS THE COMPANY AND THE AUTHENTICATING AGENT SHALL
AGREE IN WRITING FROM TIME TO TIME.


 


(E)           IF AN APPOINTMENT OF AN AUTHENTICATING AGENT IS MADE PURSUANT TO
THIS SECTION 6.11, THE SECURITIES MAY HAVE ENDORSED THEREON, IN ADDITION TO THE
TRUSTEE’S CERTIFICATE OF AUTHENTICATION, AN ALTERNATIVE CERTIFICATE OF
AUTHENTICATION IN THE FOLLOWING FORM:


 

This is one of the Securities referred to in the within mentioned Indenture.

 

Dated:

 

 

[                                                                            ]

 

not in its individual capacity, but solely as

 

Trustee

 

 

 

By:

 

 

 

Authenticating Agent

 

49

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Authorized Signatory


 


ARTICLE VII


 


HOLDER’S LISTS AND REPORTS BY COMPANY


 


SECTION 7.1                  COMPANY TO FURNISH TRUSTEE NAMES AND ADDRESSES OF
HOLDERS.

 

The Company will furnish or cause to be furnished to the Trustee:

 

(a)           semiannually, on or before June 30 and December 31 of each year, a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Holders as of a date not more than fifteen (15) days prior to
the delivery thereof, and

 

(b)           at such other times as the Trustee may request in writing, within
thirty (30) days after the receipt by the Company of any such request, a list of
similar form and content as of a date not more than fifteen (15) days prior to
the time such list is furnished,

 

in each case to the extent such information is in the possession or control of
the Company and has not otherwise been received by the Trustee in its capacity
as Securities Registrar.

 


SECTION 7.2                  PRESERVATION OF INFORMATION, COMMUNICATIONS TO
HOLDERS.

 


(A)           THE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, THE NAMES AND ADDRESSES OF HOLDERS CONTAINED IN THE MOST RECENT
LIST FURNISHED TO THE TRUSTEE AS PROVIDED IN SECTION 7.1 AND THE NAMES AND
ADDRESSES OF HOLDERS RECEIVED BY THE TRUSTEE IN ITS CAPACITY AS SECURITIES
REGISTRAR.  THE TRUSTEE MAY DESTROY ANY LIST FURNISHED TO IT AS PROVIDED IN
SECTION 7.1 UPON RECEIPT OF A NEW LIST SO FURNISHED.


 


(B)           THE RIGHTS OF HOLDERS TO COMMUNICATE WITH OTHER HOLDERS WITH
RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR UNDER THE SECURITIES, AND THE
CORRESPONDING RIGHTS AND PRIVILEGES OF THE TRUSTEE, SHALL BE AS PROVIDED IN THE
TRUST INDENTURE ACT.


 


(C)           EVERY HOLDER OF SECURITIES, BY RECEIVING AND HOLDING THE SAME,
AGREES WITH THE COMPANY AND THE TRUSTEE THAT NEITHER THE COMPANY NOR THE TRUSTEE
NOR ANY AGENT OF EITHER OF THEM SHALL BE HELD ACCOUNTABLE BY REASON OF THE
DISCLOSURE OF INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS MADE
PURSUANT TO THE TRUST INDENTURE ACT.


 


SECTION 7.3                  REPORTS BY COMPANY AND GUARANTOR.

 


(A)           THE COMPANY SHALL FURNISH, OR SHALL CAUSE THE GUARANTOR TO
FURNISH, TO THE HOLDERS AND TO PROSPECTIVE PURCHASERS OF SECURITIES, UPON THEIR
REQUEST, THE INFORMATION REQUIRED TO BE FURNISHED PURSUANT TO
RULE 144A(D)(4) UNDER THE SECURITIES ACT.  THE DELIVERY REQUIREMENT SET FORTH IN
THE PRECEDING SENTENCE MAY BE SATISFIED BY COMPLIANCE WITH SECTION 7.3(B).


 


50

--------------------------------------------------------------------------------



 


(B)           THE COMPANY SHALL FURNISH, AND SHALL CAUSE THE GUARANTOR TO
FURNISH, TO EACH OF (I) THE TRUSTEE, (II) THE HOLDERS, AND TO SUBSEQUENT HOLDERS
OF SECURITIES, (III) THE COLLATERAL MANAGER  AND (IV) ANY BENEFICIAL OWNER OF
THE SECURITIES REASONABLY IDENTIFIED TO THE COMPANY (WHICH IDENTIFICATION MAY BE
MADE EITHER BY SUCH BENEFICIAL OWNER OR BY THE COLLATERAL MANAGER), A DULY
COMPLETED AND EXECUTED CERTIFICATE OF THE COMPANY AND THE GUARANTOR
SUBSTANTIALLY AND SUBSTANTIVELY IN THE FORM ATTACHED HERETO AS EXHIBIT A,
INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS REFERENCED IN SUCH EXHIBIT,
WHICH CERTIFICATE AND FINANCIAL STATEMENTS SHALL BE SO FURNISHED NOT LATER THAN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE GUARANTOR AND NOT LATER THAN NINETY (90) DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE GUARANTOR.  THE ANNUAL FULL FISCAL YEAR FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED IN ACCORDANCE WITH THIS SECTION 7.3(B) SHALL
BE AUDITED BY A REPUTABLE INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM.


 


(C)           IF THE COMPANY AND/OR THE GUARANTOR INTENDS TO FILE ITS ANNUAL AND
QUARTERLY INFORMATION WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“COMMISSION”) IN ELECTRONIC FORM PURSUANT TO REGULATION S-T OF THE COMMISSION
USING THE COMMISSION’S ELECTRONIC DATA GATHERING, ANALYSIS AND RETRIEVAL
(“EDGAR”) SYSTEM, THE COMPANY AND/OR THE GUARANTOR SHALL NOTIFY THE TRUSTEE IN
THE MANNER PRESCRIBED HEREIN OF EACH SUCH ANNUAL AND QUARTERLY FILING.  THE
TRUSTEE IS HEREBY AUTHORIZED AND DIRECTED TO ACCESS THE EDGAR SYSTEM FOR
PURPOSES OF RETRIEVING THE FINANCIAL INFORMATION SO FILED.  COMPLIANCE WITH THE
FOREGOING SHALL CONSTITUTE DELIVERY BY THE COMPANY AND THE GUARANTOR OF ITS
FINANCIAL STATEMENTS TO THE TRUSTEE IN COMPLIANCE WITH THE PROVISIONS OF
SECTION 314(A) OF THE TRUST INDENTURE ACT, IF APPLICABLE.  THE TRUSTEE SHALL
HAVE NO DUTY TO SEARCH FOR OR OBTAIN ANY ELECTRONIC OR OTHER FILINGS THAT THE
COMPANY AND/OR THE GUARANTOR MAKES WITH THE COMMISSION, REGARDLESS OF WHETHER
SUCH FILINGS ARE PERIODIC, SUPPLEMENTAL OR OTHERWISE.  DELIVERY OF REPORTS,
INFORMATION AND DOCUMENTS TO THE TRUSTEE PURSUANT TO THIS SECTION 7.3(C) SHALL
BE SOLELY FOR PURPOSES OF COMPLIANCE WITH THIS SECTION 7.3(C) AND, IF
APPLICABLE, WITH SECTION 314(A) OF THE TRUST INDENTURE ACT.  THE TRUSTEE’S
RECEIPT OF SUCH REPORTS, INFORMATION AND DOCUMENTS SHALL NOT CONSTITUTE NOTICE
TO IT OF THE CONTENT THEREOF OR ANY MATTER DETERMINABLE FROM THE CONTENT
THEREOF, INCLUDING THE COMPANY’S AND/OR THE GUARANTOR’S COMPLIANCE WITH ANY OF
ITS COVENANTS HEREUNDER, AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY UPON
OFFICERS’ CERTIFICATES.


 


(D)           FOR PURPOSES OF THIS SECTION 7.3, “COLLATERAL MANAGER” MEANS,
INITIALLY, TABERNA CAPITAL MANAGEMENT, LLC, HAVING AN ADDRESS AT 450 PARK
AVENUE, NEW YORK, NEW YORK 10022, ATTN: RAFAEL LICHT (OR SUCH OTHER ADDRESS AND
NOTICE PARTY SO DESIGNATED BY TABERNA CAPITAL MANAGEMENT, LLC, AND, AFTER
WRITTEN NOTICE DELIVERED TO THE TRUSTEE AND THE COMPANY BY HOLDERS OWNING A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SECURITIES, SUCH SUCCESSOR
REPRESENTATIVE OF THE HOLDERS SO DESIGNATED IN SUCH NOTICE; PROVIDED THAT THERE
SHALL ONLY BE ONE SUCH HOLDER’S REPRESENTATIVE AT ANY ONE TIME).


 


51

--------------------------------------------------------------------------------



 


ARTICLE VIII


 


CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE


 


SECTION 8.1                  COMPANY MAY CONSOLIDATE,  ETC. ONLY ON CERTAIN
TERMS.

 


(A)           THE COMPANY SHALL NOT CONSOLIDATE WITH OR MERGE INTO ANY OTHER
PERSON OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS SUBSTANTIALLY AS
AN ENTIRETY TO ANY PERSON, AND NO PERSON SHALL CONSOLIDATE WITH OR MERGE INTO
THE COMPANY OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS SUBSTANTIALLY
AS AN ENTIRETY TO THE COMPANY, UNLESS:


 

(I)            IF THE COMPANY SHALL CONSOLIDATE WITH OR MERGE INTO ANOTHER
PERSON OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS SUBSTANTIALLY AS
AN ENTIRETY TO ANY PERSON, THE ENTITY FORMED BY SUCH CONSOLIDATION OR INTO WHICH
THE COMPANY IS MERGED OR THE PERSON THAT ACQUIRES BY CONVEYANCE OR TRANSFER, OR
THAT LEASES, THE PROPERTIES AND ASSETS OF THE COMPANY SUBSTANTIALLY AS AN
ENTIRETY SHALL BE AN ENTITY ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR ANY STATE OR TERRITORY THEREOF OR THE DISTRICT OF COLUMBIA
AND SHALL EXPRESSLY ASSUME, BY AN  INDENTURE SUPPLEMENTAL HERETO, EXECUTED AND
DELIVERED TO THE TRUSTEE, THE DUE AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND
ANY PREMIUM AND INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON ALL THE
SECURITIES AND THE PERFORMANCE OF ALL OTHER OBLIGATIONS AND EVERY COVENANT, TERM
AND PROVISION OF THIS INDENTURE ON THE PART OF THE COMPANY TO BE PERFORMED OR
OBSERVED;

 

(II)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO EVENT OF
DEFAULT, AND NO EVENT THAT, AFTER NOTICE OR LAPSE OF TIME, WOULD CONSTITUTE AN
EVENT OF DEFAULT, SHALL HAVE HAPPENED AND BE CONTINUING;

 

(III)          THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION, MERGER,
CONVEYANCE, TRANSFER OR LEASE AND, IF A SUPPLEMENTAL INDENTURE IS REQUIRED IN
CONNECTION WITH SUCH TRANSACTION, ANY SUCH SUPPLEMENTAL INDENTURE COMPLY WITH
THIS  ARTICLE VIII AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR
RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH; AND THE TRUSTEE MAY RELY
UPON SUCH OFFICERS’ CERTIFICATE AND OPINION OF COUNSEL AS CONCLUSIVE EVIDENCE
THAT SUCH TRANSACTION COMPLIES WITH THIS SECTION 8.1; AND

 

(IV)          PRIOR WRITTEN APPROVAL OF SUCH TRANSACTION BY THE HOLDERS OF A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SECURITIES;

 

provided, however, that, in lieu of the foregoing clauses (i), (ii), (iii) and
(iv), the Company may consolidate with or merge with or into any other Person,
or convey, transfer or lease its properties and assets substantially as an
entirety to any Person if such consolidation, merger, conveyance, transfer or
lease constitutes a Change of Control and, in connection with such transaction,
the Company complies with Section 10.5 and delivers to the Trustee an Officers’
Certificate attesting to such compliance, as to which the Trustee may rely as
conclusive evidence that such transaction complies with this Section 8.1.

 

52

--------------------------------------------------------------------------------


 


(B)           THE PROVISIONS OF SECTION 8.1 OF THE GUARANTEE ARE INCORPORATED
HEREIN BY REFERENCE.


 


SECTION 8.2                  SUCCESSOR COMPANY SUBSTITUTED.

 


(A)           UPON ANY CONSOLIDATION OR MERGER BY THE COMPANY WITH OR INTO ANY
OTHER PERSON, OR ANY CONVEYANCE, TRANSFER OR LEASE BY THE COMPANY OF ITS
PROPERTIES AND ASSETS SUBSTANTIALLY AS AN ENTIRETY TO ANY PERSON IN ACCORDANCE
WITH SECTION 8.1(I)-(IV) (DISREGARDING THE PROVISO) AND THE EXECUTION AND
DELIVERY TO THE TRUSTEE OF THE SUPPLEMENTAL INDENTURE DESCRIBED IN SECTION 8.1
THE SUCCESSOR ENTITY FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE COMPANY IS
MERGED OR TO WHICH SUCH CONVEYANCE, TRANSFER OR LEASE IS MADE SHALL SUCCEED TO,
AND BE SUBSTITUTED FOR, AND SHALL BE LIABLE FOR EVERY OBLIGATION OF AND MAY
EXERCISE EVERY RIGHT AND POWER OF, THE COMPANY UNDER THIS INDENTURE WITH THE
SAME EFFECT AS IF SUCH SUCCESSOR PERSON HAD BEEN NAMED AS THE COMPANY HEREIN;
AND IN THE EVENT OF ANY SUCH CONVEYANCE OR TRANSFER, FOLLOWING THE EXECUTION AND
DELIVERY OF SUCH SUPPLEMENTAL INDENTURE, THE COMPANY SHALL BE DISCHARGED FROM
ALL OBLIGATIONS AND COVENANTS UNDER THE INDENTURE AND THE SECURITIES.


 


(B)           SUCH SUCCESSOR PERSON MAY CAUSE TO BE EXECUTED, AND MAY ISSUE
EITHER IN ITS OWN NAME OR IN THE NAME OF THE COMPANY, ANY OR ALL OF THE
SECURITIES ISSUABLE HEREUNDER THAT THERETOFORE SHALL NOT HAVE BEEN SIGNED BY THE
COMPANY AND DELIVERED TO THE TRUSTEE; AND, UPON THE ORDER OF SUCH SUCCESSOR
PERSON INSTEAD OF THE COMPANY AND SUBJECT TO ALL THE TERMS, CONDITIONS AND
LIMITATIONS IN THIS INDENTURE PRESCRIBED, THE TRUSTEE SHALL AUTHENTICATE AND
SHALL DELIVER ANY SECURITIES THAT PREVIOUSLY SHALL HAVE BEEN SIGNED AND
DELIVERED BY THE OFFICERS OF THE COMPANY TO THE TRUSTEE FOR AUTHENTICATION, AND
ANY SECURITIES THAT SUCH SUCCESSOR PERSON THEREAFTER SHALL CAUSE TO BE EXECUTED
AND DELIVERED TO THE TRUSTEE ON ITS BEHALF.  ALL THE SECURITIES SO ISSUED SHALL
IN ALL RESPECTS HAVE THE SAME LEGAL RANK AND BENEFIT UNDER THIS INDENTURE AS THE
SECURITIES THERETOFORE OR THEREAFTER ISSUED IN ACCORDANCE WITH THE TERMS OF THIS
INDENTURE.


 


(C)           IN CASE OF ANY SUCH CONSOLIDATION, MERGER, SALE, CONVEYANCE OR
LEASE, SUCH CHANGES IN PHRASEOLOGY AND FORM MAY BE MADE IN THE SECURITIES
THEREAFTER TO BE ISSUED AS MAY BE APPROPRIATE TO REFLECT SUCH OCCURRENCE.


 


(D)           THE PROVISIONS OF SECTION 8.3 OF THE GUARANTEE ARE INCORPORATED
HEREIN BY REFERENCE.


 


ARTICLE IX


 


SUPPLEMENTAL INDENTURES


 


SECTION 9.1                  SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS.

 

Without the consent of any Holders, the Company and the Guarantor, when
authorized by a Board Resolution, and the Trustee, at any time and from time to
time, may enter into one or more indentures supplemental hereto, in form
reasonably satisfactory to the Trustee, for any of the following purposes:

 

53

--------------------------------------------------------------------------------


 

(a)           to evidence the succession in accordance with the terms hereof of
another Person to the Company or the Guarantor, and the assumption by any such
successor of the covenants of the Company or the Guarantor herein and in the
Securities; or

 

(b)           to cure any ambiguity, to correct or supplement any provision
herein that may be defective or inconsistent with any other provision herein, or
in any of  the Exhibits or Schedules hereto, or to make or amend any other
provisions with respect to matters or questions arising under this Indenture,
which shall not be inconsistent with the other provisions of this Indenture;
provided that such action pursuant to this clause (b) shall not adversely affect
in any material respect the interests of any Holders; or

 

(c)           to comply with the rules and regulations of any securities
exchange or automated quotation system on which any of the Securities may be
listed, traded or quoted; or

 

(d)           to add to the covenants, restrictions or obligations of the
Company or the Guarantor or to add to the Events of Default; provided that such
action pursuant to this clause (d) shall not adversely affect in any material
respect the interests of any Holders.

 


SECTION 9.2                  SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS.

 


(A)           SUBJECT TO SECTION 9.1, WITH THE CONSENT OF THE HOLDERS OF NOT
LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES, BY ACT OF SAID HOLDERS DELIVERED TO THE COMPANY AND THE TRUSTEE, THE
COMPANY, WHEN AUTHORIZED BY A BOARD RESOLUTION, AND THE TRUSTEE MAY ENTER INTO
AN INDENTURE OR INDENTURES SUPPLEMENTAL HERETO FOR THE PURPOSE OF ADDING ANY
PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF
THIS INDENTURE OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE HOLDERS OF
SECURITIES UNDER THIS INDENTURE; PROVIDED THAT NO SUCH SUPPLEMENTAL INDENTURE
SHALL, WITHOUT THE CONSENT OF THE HOLDER OF EACH OUTSTANDING SECURITY,


 

(I)            CHANGE THE STATED MATURITY OF THE PRINCIPAL OR ANY PREMIUM OF ANY
SECURITY OR CHANGE THE DATE OF PAYMENT OF ANY INSTALLMENT OF INTEREST (INCLUDING
ANY ADDITIONAL INTEREST) ON ANY SECURITY, OR REDUCE THE PRINCIPAL AMOUNT THEREOF
OR THE RATE OF INTEREST THEREON OR ANY PREMIUM PAYABLE UPON THE REDEMPTION
THEREOF OR CHANGE THE PLACE OF PAYMENT WHERE, OR THE COIN OR CURRENCY IN WHICH,
ANY SECURITY OR INTEREST THEREON IS PAYABLE, OR RESTRICT OR IMPAIR THE RIGHT TO
INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY SUCH PAYMENT ON OR AFTER SUCH DATE, OR

 

(II)           REDUCE THE PERCENTAGE IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES, THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY SUCH
SUPPLEMENTAL INDENTURE, OR THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY
WAIVER OF COMPLIANCE WITH ANY PROVISION OF THIS INDENTURE OR OF DEFAULTS
HEREUNDER AND THEIR CONSEQUENCES PROVIDED FOR IN THIS INDENTURE, OR

 

(III)          MODIFY ANY OF THE PROVISIONS OF THIS SECTION 9.2 OR SECTION 5.13,
EXCEPT TO INCREASE ANY PERCENTAGE IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES, THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY REASON,
OR TO PROVIDE THAT CERTAIN OTHER

 

54

--------------------------------------------------------------------------------


 

PROVISIONS OF THIS INDENTURE CANNOT BE MODIFIED OR WAIVED WITHOUT THE CONSENT OF
THE HOLDER OF EACH SECURITY.

 


(B)           IT SHALL NOT BE NECESSARY FOR ANY ACT OF HOLDERS UNDER THIS
SECTION 9.2 TO APPROVE THE PARTICULAR FORM OF ANY PROPOSED SUPPLEMENTAL
INDENTURE, BUT IT SHALL BE SUFFICIENT IF SUCH ACT SHALL APPROVE THE SUBSTANCE
THEREOF.


 


SECTION 9.3                  EXECUTION OF SUPPLEMENTAL INDENTURES.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article IX or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in conclusively relying upon, an Officers’ Certificate
and an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture, and that all conditions
precedent herein provided for relating to such action have been complied with. 
The Trustee may, but shall not be obligated to, enter into any such supplemental
indenture that affects the Trustee’s own rights, duties, indemnities or
immunities under this Indenture or otherwise.  Copies of the final form of each
supplemental indenture shall be delivered by the Trustee at the expense of the
Company to each Holder, and, if the Trustee is the Property Trustee, to each
holder of Preferred Securities, promptly after the execution thereof.


 


SECTION 9.4                  EFFECT OF SUPPLEMENTAL INDENTURES.

 

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

 


SECTION 9.5                  REFERENCE IN SECURITIES TO SUPPLEMENTAL INDENTURES.

 

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and shall if required by the Company,
bear a notation in form approved by the Company as to any matter provided for in
such supplemental indenture.  If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Company, to any such
supplemental indenture may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding
Securities.

 


ARTICLE X


 


COVENANTS


 


SECTION 10.1                PAYMENT OF PRINCIPAL, PREMIUM, IF ANY, AND INTEREST.

 

The Company covenants and agrees for the benefit of the Holders of the
Securities that it will duly and punctually pay the principal of and any premium
and interest (including any Additional Interest) on the Securities in accordance
with the terms of the Securities and this Indenture.

 

55

--------------------------------------------------------------------------------


 


SECTION 10.2                MONEY FOR SECURITY PAYMENTS TO BE HELD IN TRUST.

 


(A)           WHENEVER THE COMPANY SHALL HAVE ONE OR MORE PAYING AGENTS, IT
WILL, PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON EACH DUE DATE OF THE PRINCIPAL
OF OR ANY PREMIUM OR INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON ANY
SECURITIES, DEPOSIT WITH SUCH PAYING AGENT A SUM SUFFICIENT TO PAY SUCH AMOUNT,
SUCH SUM TO BE HELD AS PROVIDED IN THE TRUST INDENTURE ACT AND (UNLESS SUCH
PAYING AGENT IS THE TRUSTEE) THE COMPANY WILL PROMPTLY NOTIFY THE TRUSTEE OF ITS
FAILURE TO SO ACT.


 


(B)           THE COMPANY WILL CAUSE EACH PAYING AGENT FOR THE SECURITIES OTHER
THAN THE TRUSTEE TO EXECUTE AND DELIVER TO THE TRUSTEE AN INSTRUMENT IN WHICH
SUCH PAYING AGENT SHALL AGREE WITH THE TRUSTEE, SUBJECT TO THE PROVISIONS OF
THIS SECTION 10.2, THAT SUCH PAYING AGENT WILL (I) COMPLY WITH THE PROVISIONS OF
THIS INDENTURE AND THE TRUST INDENTURE ACT APPLICABLE TO IT AS A PAYING AGENT
AND (II) DURING THE CONTINUANCE OF ANY DEFAULT BY THE COMPANY (OR ANY OTHER
OBLIGOR UPON THE SECURITIES) IN THE MAKING OF ANY PAYMENT IN RESPECT OF THE
SECURITIES, UPON THE WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE
TRUSTEE ALL SUMS HELD IN TRUST BY SUCH PAYING AGENT FOR PAYMENT IN RESPECT OF
THE SECURITIES.


 


(C)           THE COMPANY MAY AT ANY TIME, FOR THE PURPOSE OF OBTAINING THE
SATISFACTION AND DISCHARGE OF THIS INDENTURE OR FOR ANY OTHER PURPOSE, PAY, OR
BY COMPANY ORDER DIRECT ANY PAYING AGENT TO PAY, TO THE TRUSTEE ALL SUMS HELD IN
TRUST BY THE COMPANY OR SUCH PAYING AGENT, SUCH SUMS TO BE HELD BY THE TRUSTEE
UPON THE SAME TERMS AS THOSE UPON WHICH SUCH SUMS WERE HELD BY THE COMPANY OR
SUCH PAYING AGENT; AND, UPON SUCH PAYMENT BY ANY PAYING AGENT TO THE TRUSTEE,
SUCH PAYING AGENT SHALL BE RELEASED FROM ALL FURTHER LIABILITY WITH RESPECT TO
SUCH MONEY.


 


(D)           ANY MONEY DEPOSITED WITH THE TRUSTEE OR ANY PAYING AGENT FOR THE
PAYMENT OF THE PRINCIPAL OF AND ANY PREMIUM OR INTEREST (INCLUDING ANY
ADDITIONAL INTEREST) ON ANY SECURITY AND REMAINING UNCLAIMED FOR TWO YEARS AFTER
SUCH PRINCIPAL AND ANY PREMIUM OR INTEREST HAS BECOME DUE AND PAYABLE SHALL
(UNLESS OTHERWISE REQUIRED BY MANDATORY PROVISION OF APPLICABLE ESCHEAT OR
ABANDONED OR UNCLAIMED PROPERTY LAW) BE PAID ON COMPANY REQUEST TO THE COMPANY,
OR (IF THEN HELD BY THE COMPANY) SHALL (UNLESS OTHERWISE REQUIRED BY MANDATORY
PROVISION OF APPLICABLE ESCHEAT OR ABANDONED OR UNCLAIMED PROPERTY LAW) BE
DISCHARGED FROM SUCH TRUST; AND THE HOLDER OF SUCH SECURITY SHALL THEREAFTER, AS
AN UNSECURED GENERAL CREDITOR, LOOK ONLY TO THE COMPANY FOR PAYMENT THEREOF, AND
ALL LIABILITY OF THE TRUSTEE OR SUCH PAYING AGENT WITH RESPECT TO SUCH TRUST
MONEY, AND ALL LIABILITY OF THE COMPANY AS TRUSTEE THEREOF, SHALL THEREUPON
CEASE; PROVIDED THAT THE TRUSTEE OR SUCH PAYING AGENT, BEFORE BEING REQUIRED TO
MAKE ANY SUCH REPAYMENT, MAY AT THE EXPENSE OF THE COMPANY CAUSE TO BE PUBLISHED
ONCE, IN A NEWSPAPER PUBLISHED IN THE ENGLISH LANGUAGE, CUSTOMARILY PUBLISHED ON
EACH BUSINESS DAY AND OF GENERAL CIRCULATION IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK, NOTICE THAT SUCH MONEY REMAINS UNCLAIMED AND THAT, AFTER A
DATE SPECIFIED THEREIN, WHICH SHALL NOT BE LESS THAN THIRTY (30) DAYS FROM THE
DATE OF SUCH PUBLICATION, ANY UNCLAIMED BALANCE OF SUCH MONEY THEN REMAINING
WILL BE REPAID TO THE COMPANY.


 


56

--------------------------------------------------------------------------------



 


SECTION 10.3                STATEMENT AS TO COMPLIANCE.

 

The Company shall deliver to the Trustee and the Collateral Manager, within one
hundred twenty (120) days after the end of each fiscal year of the Company
ending after the date hereof, an Officers’ Certificate covering the preceding
fiscal year, stating whether or not to the knowledge of the signers thereof the
Company is in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture (without regard to any period of
grace or requirement of notice provided hereunder), and if the Company shall be
in default, specifying all such defaults and the nature and status thereof of
which they may have knowledge.

 


SECTION 10.4                DISTRIBUTIONS.


 


(A)           THE COMPANY COVENANTS AND AGREES WITH EACH HOLDER OF SECURITIES
THAT IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR AT ANY TIME
PRIOR TO JULY 30, 2014, IT SHALL NOT (I) DECLARE OR PAY ANY DIVIDENDS OR
DISTRIBUTIONS ON, INCLUDING IN THE FORM OF WARRANTS, OPTIONS OR OTHER RIGHTS, OR
REDEEM, PURCHASE, ACQUIRE OR MAKE A LIQUIDATION PAYMENT (ANY OF THE FOREGOING, A
“DISTRIBUTION”) WITH RESPECT TO, ANY OF THE COMPANY’S EQUITY INTERESTS,
(II) VOTE IN FAVOR OF OR PERMIT OR OTHERWISE ALLOW ANY OF THE COMPANY’S
SUBSIDIARIES TO DECLARE OR PAY ANY DISTRIBUTIONS (OTHER THAN TO THE COMPANY) ON
ANY SHARES OF ANY SUCH SUBSIDIARY’S PREFERRED STOCK OR OTHER EQUITY INTERESTS
ENTITLING THE HOLDERS THEREOF TO A STATED RATE OF RETURN (FOR THE AVOIDANCE OF
DOUBT, WHETHER SUCH PREFERRED STOCK OR OTHER EQUITY INTERESTS ARE PERPETUAL OR
OTHERWISE), OR (III) MAKE ANY PAYMENT OF PRINCIPAL OF OR ANY INTEREST OR
PREMIUM, IF ANY, ON OR REPAY, REPURCHASE OR REDEEM ANY DEBT SECURITIES OF THE
COMPANY THAT RANK PARI PASSU IN ALL RESPECTS WITH OR JUNIOR IN INTEREST TO THE
SECURITIES, EXCEPT (A) WITH RESPECT TO PARI PASSU DEBT, PAYMENTS MADE ON A PARI
PASSU BASIS WITH PAYMENTS MADE WITH RESPECT TO THE SECURITIES AND (B) WITH
RESPECT TO THE OTHER SECURITIES, PAYMENTS MADE ON THE OTHER SECURITIES ON A
CORRELATIVE BASIS.


 


(B)           NOTWITHSTANDING THE FOREGOING CLAUSE (A), THE COMPANY COVENANTS
AND AGREES WITH EACH HOLDER OF SECURITIES THAT IT SHALL NOT, AT ANY TIME ON OR
BEFORE THE LATER OF (A) JULY 30, 2014 AND (B) UNTIL SATISFACTION OF THE
PRINCIPAL HURDLE REQUIREMENT (INCLUDING THE PAYMENT OF ACCRUED INTEREST
(INCLUDING ADDITIONAL INTEREST) AND ANY OTHER AMOUNTS THEN DUE AND PAYABLE WITH
RESPECT TO ANY SECURITIES REDEEMED, PAID OR PREPAID), MAKE ANY DISTRIBUTION WITH
RESPECT TO ANY EQUITY INTERESTS OF THE COMPANY, EXCEPT, SO LONG AS NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, FOR (I) AFTER SATISFACTION OF THE
PRINCIPAL HURDLE REQUIREMENT (INCLUDING THE PAYMENT OF ACCRUED INTEREST
(INCLUDING ADDITIONAL INTEREST) AND ANY OTHER AMOUNTS THEN DUE AND PAYABLE WITH
RESPECT TO ANY SECURITIES REDEEMED, PAID OR PREPAID), DISTRIBUTIONS AS TO WHICH
THE DISTRIBUTION REQUIREMENTS HAVE BEEN SATISFIED, (II) DISTRIBUTIONS IN THE
FORM OF EQUITY INTERESTS OR WARRANTS, OPTIONS OR OTHER RIGHTS TO ACQUIRE EQUITY
INTERESTS OR (III) DISTRIBUTIONS THAT OCCUR IN CONNECTION WITH CASHLESS
EXERCISES OF STOCK OPTIONS OR EFFECTED IN ACCORDANCE WITH CUSTOMARY STOCK OPTION
OR SIMILAR EMPLOYEE BENEFIT PLANS.


 


SECTION 10.5                CHANGE OF CONTROL.


 

In connection with a Change of Control, the Company may, at its option, elect to
redeem the Securities pursuant to Section 11.1(b) and Section 11.3  in whole but
not in part for an aggregate Redemption Price, in cash, by delivery to the
Trustee by wire transfer of immediately available funds of:

 

57

--------------------------------------------------------------------------------


 

(a)           the amount necessary to satisfy the Principal Hurdle Requirements
together with accrued interest (including Additional Interest) on the Securities
through and including the Redemption Date; and

 

(b)           in addition to the amount required by clause (a) above, a
redemption amount equal to 0.17857 times the amount payable, paid, distributable
or distributed to or received by, directly or indirectly, the holders of the
Equity Interests of the Company or the Guarantor with respect to such Change of
Control transaction;

 

provided, however, that at the same time, and as a condition to the redemption
of the Securities, (i) the Trustee shall have received the proceeds from a draw
on the Letter of Credit as described in Section 11 and (ii) paid all other
amounts then due or payable under the Securities and this Indenture.

 

The determination made pursuant to the preceding clause (b) as to a redemption
amount shall be based upon the value of all cash and non-cash consideration that
is available to the holders of any Equity Interests of the Guarantor, directly
or indirectly, with respect to such Change of Control transaction (as set forth
in a valuation opinion of a nationally recognized accounting firm or investment
bank selected by the Company and, in the event that the valuation is expressed
as a range, the value shall be the midpoint of the range).

 


SECTION 10.6                PROVISIONS REGARDING LETTERS OF CREDIT.

 


(A)           ON OR PRIOR TO THE EFFECTIVE DATE, THE COMPANY SHALL DELIVER TO
THE TRUSTEE A LETTER OF CREDIT IN THE AMOUNT OF THE FIVE MILLION DOLLARS
($5,000,000.00) WHICH SHALL BE AVAILABLE TO BE DRAWN DOWN AT ANY TIME AFTER THE
ISSUANCE THEREOF AND THE TRUSTEE SHALL HAVE THE RIGHT TO DRAW DOWN SUCH LETTER
OF CREDIT AS SET FORTH HEREIN.  FOR PURPOSES OF THIS SECTION 10.6, THE TERM
“LETTER OF CREDIT” MEANS AN IRREVOCABLE, UNCONDITIONAL, TRANSFERABLE, CLEAN
SIGHT DRAFT LETTER OF CREDIT IN FAVOR OF THE TRUSTEE AND ENTITLING THE TRUSTEE
TO DRAW THEREON AS PROVIDED IN THIS SECTION 10.6 IN NEW YORK, NEW YORK (WHETHER
IN PERSON OR BY FACSIMILE), ISSUED IN U.S. DOLLARS BY A DOMESTIC ELIGIBLE
INSTITUTION OR THE U.S. AGENCY OR BRANCH OF A FOREIGN ELIGIBLE INSTITUTION.  FOR
PURPOSES OF THIS SECTION 10.6, “ELIGIBLE INSTITUTION”  MEANS A DEPOSITORY
INSTITUTION INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION THE SHORT TERM
UNSECURED DEBT OBLIGATIONS OR COMMERCIAL PAPER OF WHICH ARE RATED AT LEAST “A-1”
BY STANDARD & POOR’S RATINGS GROUP, “P-1” BY MOODY’S INVESTORS SERVICE, INC. AND
“F-1+” BY FITCH IBCA, INC. IN THE CASE OF ACCOUNTS IN WHICH FUNDS ARE HELD FOR
THIRTY (30) DAYS OR LESS (OR, IN THE CASE OF LETTERS OF CREDIT OR ACCOUNTS IN
WHICH FUNDS ARE HELD FOR MORE THAN THIRTY (30) DAYS, THE LONG TERM UNSECURED
DEBT OBLIGATIONS OF WHICH ARE RATED AT LEAST “AA” BY FITCH IBCA, INC. AND
STANDARD & POOR’S RATINGS GROUP AND “AA2” BY MOODY’S INVESTORS SERVICE, INC.).


 


(B)           IN NO EVENT SHALL (I) THE COMPANY, THE GUARANTOR OR ANY PERSON
OTHER THAN THE TRUSTEE BE ENTITLED TO DRAW UPON ANY LETTER OF CREDIT DELIVERED
PURSUANT TO THIS SECTION 10.6, OR (II) ANY PERSON (INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED OR OTHER THIRD-PARTY BENEFICIARY) OTHER THAN THE
TRUSTEE, ON BEHALF OF THE HOLDERS OF THE SECURITIES, HAVE ANY TITLE, RIGHT OR
INTEREST IN ANY LETTER OF CREDIT OR ANY PROCEEDS OF A DRAW UPON ANY LETTER OF
CREDIT.


 


58

--------------------------------------------------------------------------------



 


(C)           UNDER NO CIRCUMSTANCES SHALL THE TRUSTEE AS BENEFICIARY UNDER ANY
LETTER OF CREDIT FOR THE BENEFIT OF THE HOLDERS OF THE SECURITIES BE REQUIRED TO
TRANSFER ANY LETTER OF CREDIT TO A SECOND BENEFICIARY.  IN THE EVENT THAT THE
HOLDERS OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES DETERMINE THAT (I) THE BANK ISSUING ANY LETTER OF CREDIT
SHALL CEASE TO BE AN ELIGIBLE INSTITUTION OR (II) THE TRUSTEE SHOULD NO LONGER
HOLD ANY LETTER OF CREDIT, EITHER THE HOLDERS OF NOT LESS THAN A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES OR THE TRUSTEE MAY
REQUIRE THAT THE EXISTING LETTER OF CREDIT BE CANCELLED AND THAT, IN THE CASE OF
CLAUSE (I), SIMULTANEOUSLY WITH AND AS A CONDITION TO SUCH CANCELLATION OR
RETURN OF THE EXISTING LETTER OF CREDIT TO THE COMPANY, ONE OR MORE NEW LETTERS
OF CREDIT BE ISSUED AS DIRECTED BY THE HOLDERS OF NOT LESS THAN A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES BY GIVING TO EACH OF
THE OTHER PARTIES HERETO NO LESS THAN FIFTEEN (15) DAYS WRITTEN NOTICE OF SUCH
REQUIREMENT.


 


(D)           ANY LETTER OF CREDIT DELIVERED UNDER THIS INDENTURE SHALL BE
SECURITY FOR ALL PAYMENTS DUE AND TO BECOME DUE WITH RESPECT TO THE SECURITIES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS INDENTURE OR ANY
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, EACH LETTER OF CREDIT IS COLLATERAL
SOLELY FOR THE BENEFIT OF THE HOLDERS OF THE SECURITIES, AND NO OTHER PERSON
SHALL HAVE ANY RIGHT, TITLE OR INTEREST IN ANY LETTER OF CREDIT OR ANY PROCEEDS
DRAWN THEREON.  THE TRUSTEE SHALL, NOTWITHSTANDING ANY CONTRARY REQUIREMENT OR
DIRECTION ARISING OR GIVEN HEREUNDER (INCLUDING PURSUANT TO ARTICLE XII) OR
UNDER ANY DOCUMENTS EXECUTED IN CONNECTION HEREWITH, FOLLOW THE WRITTEN
DIRECTION OF THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES AS SET FORTH HEREIN WITH RESPECT TO ANY DRAW ON ANY
LETTER OF CREDIT AND APPLICATION OF ANY PROCEEDS OF SUCH DRAW AND THE TRUSTEE
SHALL NOT HAVE ANY DUTY, OBLIGATION OR RIGHT TO DETERMINE WHEN AND IF A DRAW IS
TO BE MADE ON ANY LETTER OF CREDIT OR HOW THE PROCEEDS OF ANY LETTER OF CREDIT
WILL BE APPLIED.  UPON NOTICE TO TRUSTEE FROM THE HOLDERS OF A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES, WHICH NOTICE MAY BE
GIVEN UPON (I) THE OCCURRENCE OF AN EVENT OF DEFAULT, OTHER THAN AN EVENT OF
DEFAULT SPECIFIED IN SECTION 5.1(C) UNLESS SUCH EVENT OF DEFAULT RESULTS IN A
DECLARATION OF ACCELERATION PURSUANT TO SECTION 5(A), OR (II) IN CONNECTION WITH
A CHANGE OF CONTROL WHEN THE SECURITIES ARE REDEEMED AT LESS THAN THEIR FULL
PRINCIPAL AMOUNT, THE TRUSTEE SHALL HAVE THE RIGHT TO DRAW ON ANY LETTER OF
CREDIT AS DIRECTED BY THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF
THE OUTSTANDING SECURITIES, AND TO APPLY ALL OR ANY PART THEREOF TO ANY AMOUNTS
THEN DUE AND OWING AND/OR TO BECOME DUE AND OWING OR TO THE PRINCIPAL AMOUNT
WITH RESPECT TO THE SECURITIES, AS DIRECTED SOLELY BY THE HOLDERS OF A MAJORITY
IN THE AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES; PROVIDED THAT
(I) ANY SUCH DIRECTION TO THE TRUSTEE SHALL STATE A REASONABLY CALCULATED DRAW
AMOUNT SUCH THAT THE HOLDERS DO NOT RECEIVE A PAYMENT WHICH, WHEN ADDED TOGETHER
WITH ALL PAYMENTS, PREPAYMENTS AND REDEMPTIONS ON THE SECURITIES (INCLUDING ANY
PAYMENTS TO BE MADE IN CONNECTION WITH SUCH CHANGE OF CONTROL), DOES NOT EXCEED
THE AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES PLUS ALL ACCRUED INTEREST
THEREON (INCLUDING ADDITIONAL INTEREST) AND (B) IN THE EVENT OF SUCH AN EXCESS
BEING DRAWN, SUCH EXCESS SHALL BE PAID TO THE COMPANY OR ITS SUCCESSOR.  THE
TRUSTEE SHALL GIVE THE COMPANY WRITTEN NOTICE OF ANY SUCH APPLICATION OF FUNDS.


 


(E)           IN ADDITION, THE TRUSTEE SHALL, AS DIRECTED BY THE HOLDERS OF A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES, DRAW IN
FULL ANY LETTER OF CREDIT:  (I) IF THE TRUSTEE AND THE COLLATERAL MANAGER HAVE
RECEIVED A NOTICE FROM THE ISSUING BANK OR THE


 


59

--------------------------------------------------------------------------------



 


COMPANY THAT THE APPLICABLE LETTER OF CREDIT WILL NOT BE RENEWED AND A
SUBSTITUTE LETTER OF CREDIT IS NOT PROVIDED AT LEAST FIFTEEN (15) BUSINESS DAYS
PRIOR TO THE DATE ON WHICH THE OUTSTANDING LETTER OF CREDIT IS SCHEDULED TO
EXPIRE; (II) [OMITTED]; OR (III) IF THE TRUSTEE HAS RECEIVED NOTICE FROM EITHER
THE ISSUING BANK OR THE COMPANY THAT THE BANK ISSUING ANY LETTER OF CREDIT SHALL
CEASE TO BE AN ELIGIBLE INSTITUTION AND THE COMPANY HAS NOT REPLACED THE
OUTSTANDING LETTERS OF CREDIT WITH SUBSTITUTE LETTERS OF CREDIT FROM AN ELIGIBLE
INSTITUTION WITHIN FIVE (5) BUSINESS DAYS OF NOTICE TO THE COMPANY THEREOF.  THE
COMPANY AGREES THAT IT WILL PROMPTLY NOTIFY, IN WRITING, THE TRUSTEE AND THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES OF THE
OCCURRENCE OF ANY EVENT SET FORTH IN CLAUSE (I) OR (III) OF THE PRECEDING
SENTENCE. THE TRUSTEE SHALL APPLY ALL OR ANY PART OF THE PROCEEDS DRAWN ON ANY
LETTER OF CREDIT PURSUANT TO SECTION 10.6 (B).  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE ABOVE, THE TRUSTEE SHALL NOT BE LIABLE FOR ANY LOSSES
SUSTAINED BY ANY PERSON DUE TO THE INSOLVENCY OF THE BANK ISSUING ANY LETTER OF
CREDIT.


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
INCLUDING ARTICLE XII, THE COMPANY COVENANTS AND AGREES THAT (I) EACH LETTER OF
CREDIT SHALL BE THE INDEPENDENT OBLIGATION OF THE ELIGIBLE INSTITUTION ISSUING
SUCH LETTER OF CREDIT AND THAT THE COMPANY HAS NO RIGHT, TITLE, OR INTEREST IN
ANY LETTER OF CREDIT WHATSOEVER AND (II) THE TRUSTEE SHALL HAVE THE RIGHT TO
DRAW UPON ANY LETTER OF CREDIT AS SET FORTH IN THIS SECTION 10.6 AND MAY APPLY
SUCH PROCEEDS TO ANY AMOUNTS THEN DUE AND OWING AND/OR TO BECOME DUE AND OWING
WITH RESPECT TO THE SECURITIES, AS DIRECTED BY THE HOLDERS OF A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES AND ANY SUCH DRAW AND
APPLICATION BY THE TRUSTEE AND/OR THE HOLDERS OF THE SECURITIES AS SET FORTH IN
THIS SECTION 10.6 SHALL (I) NOT BE SUBORDINATE OR SUBJECT IN RIGHT OF PAYMENT TO
THE PRIOR PAYMENT IN FULL OF ANY SENIOR DEBT OR ANY OF THE CREDIT FACILITIES,
(II) BE PERMITTED TO BE MADE PRIOR TO THE PAYMENT OF ANY SENIOR DEBT AND THE
CREDIT FACILITIES EVEN IF (A) A DEFAULT HAS OCCURRED AND IS CONTINUING (WHETHER
AT MATURITY, BY ACCELERATION OR OTHERWISE) WITH RESPECT TO ANY SENIOR DEBT OR
THE CREDIT FACILITIES, (B) ANY PROCEEDING HAS BEEN COMMENCED OR (C) ANY OTHER
CONDITION EXISTS PURSUANT TO ARTICLE XII OR OTHERWISE IN THIS INDENTURE OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION WITH THIS INDENTURE THAT WOULD, BUT FOR
THIS SECTION 10.6(F), PROHIBIT SUCH DRAW OR APPLICATION.


 


(G)           THE COMPANY AND THE GUARANTOR SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN A LETTER OF CREDIT REPLACING THE INITIAL LETTER OF CREDIT
WHICH REPLACEMENT LETTER OF CREDIT SHALL (I) REPLACE THE DATE JULY 30, 2009 IN
THE THIRD LINE OF THE SECTION ENTITLED “STATEMENT” IN ATTACHMENT A WITH THE DATE
AUGUST 3, 2009 AND (II) NOT CONTAIN THE LAST SENTENCE OF THE SIXTH PARAGRAPH OF
THE LETTER OF CREDIT.  THE COMPANY AND THE GUARANTOR WILL DELIVER TO TABERNA,
WITHIN TWO (2) BUSINESS DAYS OF RECEIPT OF NOTICE THEREOF, ANY AND ALL NOTICES
REGARDING EXPIRATION OR NON-RENEWAL OF ANY LETTER OF CREDIT ISSUED PURSUANT TO
THIS SECTION 10.6.


 


SECTION 10.7                DELIVERY OF INFORMATION.

 

For so long as any of the Securities remain Outstanding, the Company shall, or
shall cause the Guarantor to, deliver (through access to a shared data base or
such other method reasonably acceptable to the Collateral Manager) to the
Collateral Manager all such financial data and information in the possession of
the Company or the Guarantor as the Collateral Manager may reasonably request
from the Company or the Guarantor; provided, however, that

 

60

--------------------------------------------------------------------------------


 

the Collateral Manager agrees to maintain, the confidentiality of, and not to
use for any purpose other than monitoring the business of the Company or the
Guarantor and the Company’s or the Guarantor’s compliance with the terms of this
Indenture or the Guarantee, all information received in connection with the
exercise of the foregoing rights, except to the extent disclosure is required by
applicable law, and except with respect to any information that (a) is or
becomes generally available to the public other than as a result of a disclosure
by the Collateral Manager or its representatives, (b) was within the Collateral
Manager’s possession prior to its being furnished to the Collateral Manager by
or on behalf of the Company or the Guarantor, provided that the source of such
information was not known by the Collateral Manager to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or the Guarantor with respect to
such information or (c) becomes available to the Collateral Manager on a
non-confidential basis from a source other than the Company or the Guarantor or
any of their respective representatives, provided that such source is not known
by the Collateral Manager to be bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, the
Company or the Guarantor with respect to such information.

 


SECTION 10.8                INSPECTION OF BOOKS AND RECORDS.

 

The Company shall, and shall cause the Guarantor to, permit the Collateral
Manager to examine the books and records of account of the Company or the
Guarantor and their respective subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of such
Persons with, and to be advised as to the same by, its officers, either in
person at the Company’s or the Guarantor’s offices or telephonically, all at
such reasonable times and intervals during normal business hours as the
Collateral Manager may reasonably request, at the expense of the Collateral
Manager.  The Collateral Manager shall use good faith efforts to coordinate such
inspections so as to minimize the interference with and disruption to the
Company’s or the Guarantor’s normal business operations.  The Collateral Manager
agrees to maintain, the confidentiality of, and not to use for any purpose other
than monitoring the business of the Company or the Guarantor and the Company’s
or the Guarantor’s compliance with the terms of this Indenture or the Guarantee,
all information received in connection with the exercise of the foregoing
rights, except to the extent disclosure is required by applicable law, and
except with respect to any information that (a) is or becomes generally
available to the public other than as a result of a disclosure by the Collateral
Manager or its representatives, (b) was within the Collateral Manager’s
possession prior to its being furnished to the Collateral Manager by or on
behalf of the Company or the Guarantor, provided that the source of such
information was not known by the Collateral Manager to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or the Guarantor with respect to
such information or (c) becomes available to the Collateral Manager on a
non-confidential basis from a source other than the Company or the Guarantor or
any of their respective representatives, provided that such source is not known
by the Collateral Manager to be bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, the
Company or the Guarantor with respect to such information.

 

61

--------------------------------------------------------------------------------


 


SECTION 10.9                CALCULATION AGENT.


 

The Company hereby agrees that for so long as any of the Securities remain
Outstanding, there will at all times be an agent appointed to calculate LIBOR in
respect of each Interest Payment Date in accordance with the terms of Schedule A
(the “Calculation Agent”).  The Trustee shall serve as initial Calculation Agent
for purposes of determining LIBOR for each Interest Payment Date.  The
Calculation Agent may be removed by the Holders of a majority in principal
amount outstanding of the Notes at any time.  If the Calculation Agent is unable
or unwilling to act as such or is removed by the Holders of a majority in
principal amount outstanding of the Notes, the Holders of a majority in
principal amount outstanding of the Notes will promptly appoint as a replacement
Calculation Agent the London office of a leading bank which is engaged in
transactions in Eurodollar deposits in the international Eurodollar market and
which does not control or is not controlled by or under common control with the
Company or its Affiliates.  The Calculation Agent may not resign its duties
without a successor having been duly appointed.

 

The Calculation Agent shall be required to agree that, as soon as possible after
11:00 a.m. (London time) on each LIBOR Determination Date (as defined in
Schedule A), but in no event later than 11:00 a.m. (London time) on the Business
Day immediately following each LIBOR Determination Date, the Calculation Agent
will calculate the interest rate (the Interest Payment shall be rounded to the
nearest cent, with half a cent being rounded upwards) for the related Interest
Payment Date, and will communicate such rate and amount to the Company, the
Trustee, each Paying Agent and the Depositary. The Calculation Agent will also
specify to the Company and the Holdersthe quotations upon which the foregoing
rates and amounts are based and, in any event, the Calculation Agent shall
notify the Company before 5:00 p.m. (London time) on each LIBOR Determination
Date that either:  (i) it has determined or is in the process of determining the
foregoing rates and amounts or (ii) it has not determined and is not in the
process of determining the foregoing rates and amounts, together with its
reasons therefor.  The Calculation Agent’s determination of the foregoing rates
and amounts for any Interest Payment Date will (in the absence of manifest
error) be final and binding upon all parties.  For the sole purpose of
calculating the interest rate for the Securities, “Business Day” shall be
defined as any day on which dealings in deposits in Dollars are transacted in
the London interbank market.

 


SECTION 10.10              LIMITATION ON DEBT.


 


(A)           NEITHER THE COMPANY NOR THE GUARANTOR SHALL INCUR ANY DEBT THAT IS
SENIOR IN RIGHT OF PAYMENT TO THE SECURITIES OR THE GUARANTEE OF THE GUARANTOR,
AS THE CASE MAY BE, AND SUBORDINATED IN RIGHT OF PAYMENT TO ANY OTHER DEBT OF
THE COMPANY OR SUCH GUARANTOR, AS THE CASE MAY BE.  FOR PURPOSES OF THE
FOREGOING, NO DEBT WILL BE DEEMED TO BE SUBORDINATED IN RIGHT OF PAYMENT TO ANY
OTHER DEBT OF THE COMPANY OR THE GUARANTOR SOLELY BY VIRTUE OF SUCH DEBT BEING
UNSECURED OR BY VIRTUE OF THE FACT THAT THE HOLDERS OF SUCH DEBT HAVE ENTERED
INTO ONE OR MORE INTERCREDITOR AGREEMENTS GIVING ONE OR MORE OF SUCH HOLDERS
PRIORITY OVER THE OTHER HOLDERS IN THE COLLATERAL HELD BY THEM.


 


(B)           NEITHER THE COMPANY NOR THE GUARANTOR NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES MAY INCUR ANY SENIOR DEBT (OTHER THAN THE CREDIT FACILITIES)
(A) OTHER THAN ANY SENIOR DEBT THAT IS INCURRED IN AN ARM’S LENGTH TRANSACTION
WITH A PARTY THAT IS NOT A JPO PARTY


 


62

--------------------------------------------------------------------------------



 


AND ON TERMS WHICH THE COMPANY OR THE GUARANTOR, AS THE CASE MAY BE, REASONABLY
DETERMINES ARE COMMERCIALLY REASONABLE OR (B) THE PROCEEDS OF WHICH ARE
DISTRIBUTED TO AN ENTITY OTHER THAN THE COMPANY, THE GUARANTOR OR A SUBSIDIARY
OF EITHER THEREOF WHICH IS SUBJECT TO THE COVENANTS OF THIS INDENTURE.


 


SECTION 10.11              CERTAIN APPROVALS.


 

The Company and/or the Guarantor shall not, without the express written consent
of the Holders of a majority in aggregate principal amount of the Outstanding
Securities, enter into an exchange offer, amendment, supplement or similar
transaction with respect to the Other Securities unless the material terms of
any such transaction are substantially similar to and not more favorable than
those set forth in this Indenture.


 


ARTICLE XI


 


REDEMPTION OF SECURITIES


 


SECTION 11.1                OPTIONAL REDEMPTION.

 


(A)           THE COMPANY MAY, AT ITS OPTION, REDEEM THE SECURITIES IN WHOLE AT
ANY TIME OR IN PART FROM TIME TO TIME, AT A REDEMPTION PRICE EQUAL TO ONE
HUNDRED PERCENT (100%) OF THE PRINCIPAL AMOUNT THEREOF (OR OF THE REDEEMED
PORTION THEREOF, AS APPLICABLE), TOGETHER, IN THE CASE OF ANY SUCH REDEMPTION,
WITH ACCRUED AND UNPAID INTEREST, INCLUDING ANY ADDITIONAL INTEREST, THROUGH BUT
EXCLUDING THE DATE FIXED AS THE REDEMPTION DATE (THE “OPTIONAL REDEMPTION
PRICE”).


 


(B)           THE COMPANY MAY, AT ITS OPTION, REDEEM THE SECURITIES PURSUANT TO
SECTION 10.5 ON THE BASIS SET FORTH IN SUCH SECTION, WHICH SHALL INCLUDE ACCRUED
AND UNPAID INTEREST, INCLUDING ANY ADDITIONAL INTEREST, THROUGH BUT EXCLUDING
THE DATE FIXED AS THE REDEMPTION DATE.


 


SECTION 11.2                RESERVED.

 


SECTION 11.3                ELECTION TO REDEEM; NOTICE TO TRUSTEE.

 

The election of the Company to redeem any Securities, in whole or in part, shall
be evidenced by or pursuant to a Board Resolution.  In case of any redemption at
the election of the Company, the Company shall, not less than fifteen (15) days
and not more than seventy-five (75) days prior to the Redemption Date (unless a
shorter notice shall be satisfactory to the Trustee), notify the Trustee in
writing of such date and of the principal amount of the Securities to be
redeemed and provide the additional information required to be included in the
notice or notices contemplated by Section 11.5.  In the case of any redemption
of Securities, in whole or in part, pursuant to an election of the Company which
is subject to a condition specified in this Indenture or the Securities, the
Company shall furnish the Trustee with an Officers’ Certificate and an Opinion
of Counsel evidencing compliance with such restriction or condition.

 

63

--------------------------------------------------------------------------------


 


SECTION 11.4                SELECTION OF SECURITIES TO BE REDEEMED.

 


(A)           IF LESS THAN ALL THE SECURITIES ARE TO BE REDEEMED, THE PARTICULAR
SECURITIES TO BE REDEEMED SHALL BE SELECTED AND REDEEMED ON A PRO RATA BASIS NOT
MORE THAN SIXTY (60) DAYS PRIOR TO THE REDEMPTION DATE BY THE TRUSTEE FROM THE
OUTSTANDING SECURITIES NOT PREVIOUSLY CALLED FOR REDEMPTION; PROVIDED THAT THE
UNREDEEMED PORTION OF THE PRINCIPAL AMOUNT OF ANY SECURITY SHALL BE IN AN
AUTHORIZED DENOMINATION (WHICH SHALL NOT BE LESS THAN THE MINIMUM AUTHORIZED
DENOMINATION) FOR SUCH SECURITY.


 


(B)           THE TRUSTEE SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING OF THE
SECURITIES SELECTED FOR REDEMPTION AND, IN THE CASE OF ANY SECURITIES SELECTED
FOR PARTIAL REDEMPTION, THE PRINCIPAL AMOUNT THEREOF TO BE REDEEMED.  FOR ALL
PURPOSES OF THIS INDENTURE, UNLESS THE CONTEXT OTHERWISE REQUIRES, ALL
PROVISIONS RELATING TO THE REDEMPTION OF SECURITIES SHALL RELATE, IN THE CASE OF
ANY SECURITY REDEEMED OR TO BE REDEEMED ONLY IN PART, TO THE PORTION OF THE
PRINCIPAL AMOUNT OF SUCH SECURITY THAT HAS BEEN OR IS TO BE REDEEMED.


 


(C)           THE PROVISIONS OF PARAGRAPHS (A) AND (B) OF THIS SECTION 11.4
SHALL NOT APPLY WITH RESPECT TO ANY REDEMPTION AFFECTING ONLY A SINGLE SECURITY,
WHETHER SUCH SECURITY IS TO BE REDEEMED IN WHOLE OR IN PART.  IN THE CASE OF ANY
SUCH REDEMPTION IN PART, THE UNREDEEMED PORTION OF THE PRINCIPAL AMOUNT OF THE
SECURITY SHALL BE IN AN AUTHORIZED DENOMINATION (WHICH SHALL NOT BE LESS THAN
THE MINIMUM AUTHORIZED DENOMINATION) FOR SUCH SECURITY.


 


SECTION 11.5                NOTICE OF REDEMPTION.

 


(A)           NOTICE OF REDEMPTION SHALL BE GIVEN NOT LATER THAN THE FIFTEENTH 
(15TH) DAY, AND NOT EARLIER THAN THE SIXTIETH (60TH) DAY, PRIOR TO THE
REDEMPTION DATE TO EACH HOLDER OF SECURITIES TO BE REDEEMED, IN WHOLE OR IN
PART.


 


(B)           WITH RESPECT TO SECURITIES TO BE REDEEMED, IN WHOLE OR IN PART,
EACH NOTICE OF REDEMPTION SHALL STATE:


 

(I)            THE REDEMPTION DATE;

 

(II)           THE REDEMPTION PRICE OR, IF THE REDEMPTION PRICE CANNOT BE
CALCULATED PRIOR TO THE TIME THE NOTICE IS REQUIRED TO BE SENT, THE ESTIMATE OF
THE REDEMPTION PRICE, AS CALCULATED BY THE COMPANY, TOGETHER WITH A STATEMENT
THAT IT IS AN ESTIMATE AND THAT THE ACTUAL REDEMPTION PRICE WILL BE CALCULATED
ON THE FIFTH BUSINESS DAY PRIOR TO THE REDEMPTION DATE (AND IF AN ESTIMATE IS
PROVIDED, A FURTHER NOTICE SHALL BE SENT OF THE ACTUAL REDEMPTION PRICE ON THE
DATE THAT SUCH REDEMPTION PRICE IS CALCULATED);

 

(III)          IF LESS THAN ALL OUTSTANDING SECURITIES ARE TO BE REDEEMED, THE
IDENTIFICATION (AND, IN THE CASE OF PARTIAL REDEMPTION, THE RESPECTIVE PRINCIPAL
AMOUNTS) OF THE AMOUNT OF AND PARTICULAR SECURITIES TO BE REDEEMED;

 

(IV)          THAT ON THE REDEMPTION DATE, THE REDEMPTION PRICE WILL BECOME DUE
AND PAYABLE UPON EACH SUCH SECURITY OR PORTION THEREOF, AND THAT ANY INTEREST
(INCLUDING ANY

 

64

--------------------------------------------------------------------------------


 

ADDITIONAL INTEREST) ON SUCH SECURITY OR SUCH PORTION, AS THE CASE MAY BE, SHALL
CEASE TO ACCRUE ON AND AFTER SAID DATE; AND

 

(V)           THE PLACE OR PLACES WHERE SUCH SECURITIES ARE TO BE SURRENDERED
FOR PAYMENT OF THE REDEMPTION PRICE.

 


(C)           NOTICE OF REDEMPTION OF SECURITIES TO BE REDEEMED, IN WHOLE OR IN
PART, AT THE ELECTION OF THE COMPANY SHALL BE GIVEN BY THE COMPANY OR, AT THE
COMPANY’S REQUEST, BY THE TRUSTEE IN THE NAME AND AT THE EXPENSE OF THE COMPANY
AND SHALL BE IRREVOCABLE.  THE NOTICE IF MAILED IN THE MANNER PROVIDED ABOVE
SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER OR NOT THE
HOLDER RECEIVES SUCH NOTICE.  IN ANY CASE, A FAILURE TO GIVE SUCH NOTICE BY MAIL
OR ANY DEFECT IN THE NOTICE TO THE HOLDER OF ANY SECURITY DESIGNATED FOR
REDEMPTION AS A WHOLE OR IN PART SHALL NOT AFFECT THE VALIDITY OF THE
PROCEEDINGS FOR THE REDEMPTION OF ANY OTHER SECURITY.


 


SECTION 11.6                DEPOSIT OF REDEMPTION PRICE.

 

Prior to 10:00 a.m., New York City time, on the Redemption Date specified in the
notice of redemption given as provided in Section 11.5, the Company will deposit
with the Trustee or with one or more Paying Agents an amount of money sufficient
to pay the Redemption Price of, and any, accrued interest (including any
Additional Interest) on, all the Securities (or portions Thereof) that are to be
redeemed on that date.

 


SECTION 11.7                PAYMENT OF SECURITIES CALLED FOR REDEMPTION.

 


(A)           IF ANY NOTICE OF REDEMPTION HAS BEEN GIVEN AS PROVIDED IN
SECTION 11.5, THE SECURITIES OR PORTION OF SECURITIES WITH RESPECT TO WHICH SUCH
NOTICE HAS BEEN GIVEN SHALL BECOME DUE AND PAYABLE ON THE DATE AND AT THE PLACE
OR PLACES STATED IN SUCH NOTICE AT THE APPLICABLE REDEMPTION PRICE, TOGETHER
WITH ACCRUED INTEREST (INCLUDING ANY ADDITIONAL INTEREST) TO THE REDEMPTION
DATE.  ON PRESENTATION AND SURRENDER OF SUCH SECURITIES AT A PLACE OF PAYMENT
SPECIFIED IN SUCH NOTICE, THE SECURITIES OR THE SPECIFIED PORTIONS THEREOF SHALL
BE PAID AND REDEEMED BY THE COMPANY AT THE APPLICABLE REDEMPTION PRICE, TOGETHER
WITH ACCRUED INTEREST (INCLUDING ANY ADDITIONAL INTEREST) TO THE REDEMPTION
DATE.


 


(B)           UPON PRESENTATION OF ANY SECURITY REDEEMED IN PART ONLY, THE
COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER TO THE
HOLDER THEREOF, AT THE EXPENSE OF THE COMPANY, A NEW SECURITY OR SECURITIES, OF
AUTHORIZED DENOMINATIONS, IN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED
PORTION OF THE SECURITY SO PRESENTED AND HAVING THE SAME ORIGINAL ISSUE DATE,
STATED MATURITY AND TERMS.


 


(C)           IF ANY SECURITY CALLED FOR REDEMPTION SHALL NOT BE SO PAID UPON
SURRENDER THEREOF FOR REDEMPTION, THE PRINCIPAL OF AND ANY PREMIUM ON SUCH
SECURITY SHALL, UNTIL PAID, BEAR INTEREST FROM THE REDEMPTION DATE AT THE RATE
PRESCRIBED THEREFOR IN THE SECURITY.


 


65

--------------------------------------------------------------------------------



 


ARTICLE XII


 


SUBORDINATION OF SECURITIES


 


SECTION 12.1                SECURITIES SUBORDINATE TO SENIOR DEBT.

 

The Company covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article XII, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt.

 


SECTION 12.2                NO PAYMENT WHEN SENIOR DEBT IN DEFAULT; PAYMENT OVER
OF PROCEEDS UPON DISSOLUTION, ETC.

 


(A)           IN THE EVENT AND DURING THE CONTINUATION OF ANY DEFAULT BY THE
COMPANY IN THE PAYMENT OF ANY PRINCIPAL OF OR ANY PREMIUM OR INTEREST ON ANY
SENIOR DEBT (FOLLOWING ANY GRACE PERIOD, IF APPLICABLE) WHEN THE SAME BECOMES
DUE AND PAYABLE, WHETHER AT MATURITY OR AT A DATE FIXED FOR PREPAYMENT OR BY
DECLARATION OF ACCELERATION OR OTHERWISE, THEN, UPON WRITTEN NOTICE OF SUCH
DEFAULT TO THE COMPANY BY THE HOLDERS OF SUCH SENIOR DEBT OR ANY TRUSTEE
THEREFOR, UNLESS AND UNTIL SUCH DEFAULT SHALL HAVE BEEN CURED OR WAIVED OR SHALL
HAVE CEASED TO EXIST, NO DIRECT OR INDIRECT PAYMENT (IN CASH, PROPERTY,
SECURITIES, BY SET-OFF OR OTHERWISE) SHALL BE MADE OR AGREED TO BE MADE ON
ACCOUNT OF THE PRINCIPAL OF OR ANY PREMIUM OR INTEREST (INCLUDING ANY ADDITIONAL
INTEREST) ON ANY OF THE SECURITIES, OR IN RESPECT OF ANY REDEMPTION, REPAYMENT,
RETIREMENT, PURCHASE OR OTHER ACQUISITION OF ANY OF THE SECURITIES.   
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 12.2(A), THE PROVISIONS
OF THIS SECTION 12.2(A) SHALL ALSO APPLY FOR AT LEAST 180 DAYS FOLLOWING RECEIPT
OF NOTICE BY THE HOLDERS OF ANY WACHOVIA EVENT OF DEFAULT, UNLESS AND UNTIL THE
HOLDERS HAVE RECEIVED WRITTEN NOTICE AS PROVIDED IN CLAUSE (A) OR (B) OF THE
DEFINITION OF WACHOVIA EVENT OF DEFAULT (CONTAINED HEREIN) THAT THE WACHOVIA
EVENT OF DEFAULT HAS BEEN WAIVED OR THE APPLICABLE CREDIT FACILITIES HAVE BEEN
TERMINATED AND ALL DEBT OUTSTANDING THEREUNDER HAS BEEN PAID.  FOR AT LEAST 180
DAYS FOLLOWING THE RECEIPT OF NOTICE BY THE HOLDERS AND THE TRUSTEE OF ANY
WACHOVIA EVENT OF DEFAULT, THE HOLDERS SHALL NOT INITIATE OR MAINTAIN ANY ACTION
TO COLLECT ON THE SECURITIES AND SHALL NOT ACCEPT ANY PAYMENT OF ANY PRINCIPAL
OR INTEREST ON THE SECURITIES (WHETHER FROM THE COMPANY OR THE GUARANTOR) AND
SHALL NOT ACCEPT ANY PAYMENT OF ANY PRINCIPAL OR INTEREST ON THE SECURITIES. 
FOR THE AVOIDANCE OF DOUBT, IT IS UNDERSTOOD THAT ANY NOTICE OF A WACHOVIA EVENT
OF DEFAULT RECEIVED BY THE HOLDERS OR THE TRUSTEE, AS THE CASE MAY BE, DURING
ANY 180-DAY PERIOD REFERRED TO IN THIS SECTION 12.2(A) SHALL NOT TRIGGER A NEW
180-DAY PERIOD, AND THE HOLDERS OR THE TRUSTEE, AS THE CASE MAY BE, SHALL NOT BE
REQUIRED TO REFRAIN FROM INITIATING OR MAINTAINING ANY SUCH ACTION FOR A PERIOD
IN EXCESS OF 180 DAYS IN THE AGGREGATE FOR EACH EVENT OF DEFAULT.


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 10.6(F), IN THE EVENT OF A
BANKRUPTCY, INSOLVENCY OR OTHER PROCEEDING DESCRIBED IN CLAUSE (D) OR (E) OF THE
DEFINITION OF EVENT OF DEFAULT (EACH SUCH EVENT, IF ANY, HEREIN SOMETIMES
REFERRED TO AS A “PROCEEDING”), ALL SENIOR DEBT (INCLUDING ANY INTEREST THEREON
ACCRUING AFTER THE COMMENCEMENT OF ANY SUCH PROCEEDINGS) SHALL FIRST BE PAID IN
FULL BEFORE ANY PAYMENT OR DISTRIBUTION, WHETHER IN CASH, SECURITIES OR OTHER
PROPERTY, SHALL BE MADE TO ANY HOLDER OF ANY OF THE SECURITIES ON ACCOUNT
THEREOF.  SUBJECT TO THE


 


66

--------------------------------------------------------------------------------



 


PROVISIONS OF SECTION 10.6(F), ANY PAYMENT OR DISTRIBUTION, WHETHER IN CASH,
SECURITIES OR OTHER PROPERTY (OTHER THAN SECURITIES OF THE COMPANY OR ANY OTHER
ENTITY PROVIDED FOR BY A PLAN OF REORGANIZATION OR READJUSTMENT THE PAYMENT OF
WHICH IS SUBORDINATE, AT LEAST TO THE EXTENT PROVIDED IN THESE SUBORDINATION
PROVISIONS WITH RESPECT TO THE INDEBTEDNESS EVIDENCED BY THE SECURITIES, TO THE
PAYMENT OF ALL SENIOR DEBT AT THE TIME OUTSTANDING AND TO ANY SECURITIES ISSUED
IN RESPECT THEREOF UNDER ANY SUCH PLAN OF REORGANIZATION OR READJUSTMENT), WHICH
WOULD OTHERWISE (BUT FOR THESE SUBORDINATION PROVISIONS) BE PAYABLE OR
DELIVERABLE IN RESPECT OF THE SECURITIES SHALL BE PAID OR DELIVERED DIRECTLY TO
THE HOLDERS OF SENIOR DEBT IN ACCORDANCE WITH THE PRIORITIES THEN EXISTING AMONG
SUCH HOLDERS UNTIL ALL SENIOR DEBT (INCLUDING ANY INTEREST THEREON ACCRUING
AFTER THE COMMENCEMENT OF ANY PROCEEDING) SHALL HAVE BEEN PAID IN FULL.


 


(C)           SUBJECT TO SECTION 10.6(F), IN THE EVENT OF ANY PROCEEDING, AFTER
PAYMENT IN FULL OF ALL SUMS OWING WITH RESPECT TO SENIOR DEBT, THE HOLDERS OF
THE SECURITIES, TOGETHER WITH THE HOLDERS OF ANY OBLIGATIONS OF THE COMPANY
RANKING ON A PARITY WITH THE SECURITIES, SHALL BE ENTITLED TO BE PAID FROM THE
REMAINING ASSETS OF THE COMPANY THE AMOUNTS AT THE TIME DUE AND OWING ON ACCOUNT
OF UNPAID PRINCIPAL OF AND ANY PREMIUM AND INTEREST (INCLUDING ANY ADDITIONAL
INTEREST) ON THE SECURITIES AND SUCH OTHER OBLIGATIONS BEFORE ANY PAYMENT OR
OTHER DISTRIBUTION, WHETHER IN CASH, PROPERTY OR OTHERWISE, SHALL BE MADE ON
ACCOUNT OF ANY EQUITY INTERESTS OR ANY OBLIGATIONS OF THE COMPANY RANKING JUNIOR
TO THE SECURITIES AND SUCH OTHER OBLIGATIONS.  SUBJECT TO SECTION 10.6(F), IF,
NOTWITHSTANDING THE FOREGOING, ANY PAYMENT OR DISTRIBUTION OF ANY CHARACTER ON
ANY SECURITY, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY (OTHER THAN
SECURITIES OF THE COMPANY OR ANY OTHER ENTITY PROVIDED FOR BY A PLAN OF
REORGANIZATION OR READJUSTMENT THE PAYMENT OF WHICH IS SUBORDINATE, AT LEAST TO
THE EXTENT PROVIDED IN THESE SUBORDINATION PROVISIONS WITH RESPECT TO THE
INDEBTEDNESS EVIDENCED BY THE SECURITIES, TO THE PAYMENT OF ALL SENIOR DEBT AT
THE TIME OUTSTANDING AND TO ANY SECURITIES ISSUED IN RESPECT THEREOF UNDER ANY
SUCH PLAN OF REORGANIZATION OR READJUSTMENT) SHALL BE RECEIVED BY THE TRUSTEE OR
ANY HOLDER IN CONTRAVENTION OF ANY OF THE TERMS HEREOF AND BEFORE ALL SENIOR
DEBT SHALL HAVE BEEN PAID IN FULL, SUCH PAYMENT OR DISTRIBUTION OR SECURITY
SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF, AND SHALL BE PAID OVER OR
DELIVERED AND TRANSFERRED TO, THE HOLDERS OF THE SENIOR DEBT AT THE TIME
OUTSTANDING IN ACCORDANCE WITH THE PRIORITIES THEN EXISTING AMONG SUCH HOLDERS
FOR APPLICATION TO THE PAYMENT OF ALL SENIOR DEBT REMAINING UNPAID, TO THE
EXTENT NECESSARY TO PAY ALL SUCH SENIOR DEBT (INCLUDING ANY INTEREST THEREON
ACCRUING AFTER THE COMMENCEMENT OF ANY PROCEEDING) IN FULL.  IN THE EVENT OF THE
FAILURE OF THE TRUSTEE OR ANY HOLDER TO ENDORSE OR ASSIGN ANY SUCH PAYMENT,
DISTRIBUTION OR SECURITY, EACH HOLDER OF SENIOR DEBT IS HEREBY IRREVOCABLY
AUTHORIZED TO ENDORSE OR ASSIGN THE SAME.


 


(D)           THE TRUSTEE AND THE HOLDERS, AT THE EXPENSE OF THE COMPANY, SHALL
TAKE SUCH REASONABLE ACTION (INCLUDING THE DELIVERY OF THIS INDENTURE TO AN
AGENT FOR ANY HOLDERS OF SENIOR DEBT OR CONSENT TO THE FILING OF A FINANCING
STATEMENT WITH RESPECT HERETO) AS MAY, IN THE OPINION OF COUNSEL DESIGNATED BY
THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE SENIOR DEBT AT
THE TIME OUTSTANDING, BE NECESSARY OR APPROPRIATE TO ASSURE THE EFFECTIVENESS OF
THE SUBORDINATION EFFECTED BY THESE PROVISIONS.


 


(E)           THE PROVISIONS OF THIS SECTION 12.2 SHALL NOT IMPAIR ANY RIGHTS,
INTERESTS, REMEDIES OR POWERS OF ANY SECURED CREDITOR OF THE COMPANY IN RESPECT
OF ANY SECURITY INTEREST THE CREATION OF WHICH IS NOT PROHIBITED BY THE
PROVISIONS OF THIS INDENTURE.


 


67

--------------------------------------------------------------------------------



 


(F)            THE SECURING OF ANY OBLIGATIONS OF THE COMPANY, OTHERWISE RANKING
ON A PARITY WITH THE SECURITIES OR RANKING JUNIOR TO THE SECURITIES, SHALL NOT
BE DEEMED TO PREVENT SUCH OBLIGATIONS FROM CONSTITUTING, RESPECTIVELY,
OBLIGATIONS RANKING ON A PARITY WITH THE SECURITIES OR RANKING JUNIOR TO THE
SECURITIES.


 


SECTION 12.3                PAYMENT PERMITTED IF NO DEFAULT.

 

Nothing contained in this Article XII or elsewhere in this Indenture or in any
of the Securities shall prevent (a) the Company, at any time, except during the
pendency of the conditions described in paragraph (a) of Section 12.2 or of any
Proceeding referred to in Section 12.2, from making payments at any time of
principal of and any premium or interest (including any Additional Interest) on
the Securities or (b) the application by the Trustee of any moneys deposited
with it hereunder to the payment of or on account of the principal of and any
premium or interest (including any Additional Interest) on the Securities or the
retention of such payment by the Holders, if, at the time of such application by
the Trustee, (y) it did not have knowledge (in accordance with Section 12.8)
that such payment would have been prohibited by the provisions of this
Article XII, except as provided in Section 12.8 or (z) it had not received
notice of a Wachovia Event of Default.

 


SECTION 12.4                SUBROGATION TO RIGHTS OF HOLDERS OF SENIOR DEBT.

 

Subject to the payment in full of all amounts due or to become due on all Senior
Debt, or the provision for such payment in cash or cash equivalents or otherwise
in a manner satisfactory to the holders of Senior Debt, the Holders of the
Securities shall be subrogated to the extent of the payments or distributions
made to the holders of such Senior Debt pursuant to the provisions of this
Article XII (equally and ratably with the holders of all indebtedness of the
Company that by its express terms is subordinated to Senior Debt of the Company
to substantially the same extent as the Securities are subordinated to the
Senior Debt and is entitled to like rights of subrogation by reason of any
payments or distributions made to holders of such Senior Debt) to the rights of
the holders of such Senior Debt to receive payments and distributions of cash,
property and securities applicable to the Senior Debt until the principal of and
any premium and interest (including any Additional Interest) on the Securities
shall be paid in full.  For purposes of such subrogation, no payments or
distributions to the holders of the Senior Debt of any cash, property or
securities to which the Holders of the Securities or the Trustee would be
entitled except for the provisions of this Article XII, and no payments made
pursuant to the provisions of this Article XII to the holders of Senior Debt by
Holders of the Securities or the Trustee, shall, as among the Company, its
creditors other than holders of Senior Debt, and the Holders of the Securities,
be deemed to be a payment or distribution by the Company to or on account of the
Senior Debt.

 


SECTION 12.5                PROVISIONS SOLELY TO DEFINE RELATIVE RIGHTS.

 

The provisions of this Article XII are and are intended solely for the purpose
of defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt on the other hand.  Nothing contained in this
Article XII or elsewhere in this Indenture or in the Securities is intended to
or shall (a) impair, as between the Company and the Holders of the Securities,
the obligations of the Company, which are absolute and unconditional,

 

68

--------------------------------------------------------------------------------


 

to pay to the Holders of the Securities the principal of and any premium and
interest (including any Additional Interest) on the Securities as and when the
same shall become due and payable in accordance with their terms, (b) affect the
relative rights against the Company of the Holders of the Securities and
creditors of the Company other than their rights in relation to the holders of
Senior Debt or (c) prevent the Trustee or the Holder of any Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, including filing and voting claims in any Proceeding, subject to
the rights, if any, under this Article XII of the holders of Senior Debt to
receive cash, property and securities otherwise payable or deliverable to the
Trustee or such Holder, except that with respect to this clause (c), for 180
days following receipt of notice by the Holders (whether such notice is provided
by the Company, the Guarantor or the Trustee) of any Wachovia Event of Default,
neither the Holders nor the Trustee shall initiate or maintain any action to
collect on the Securities (whether from the Company or the Guarantor).

 


SECTION 12.6                TRUSTEE TO EFFECTUATE SUBORDINATION.

 

Each Holder of a Security by his or her acceptance thereof authorizes and
directs the Trustee on his or her behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination provided in this
Article XII and appoints the Trustee his or her attorney-in-fact for any and all
such purposes.

 


SECTION 12.7                NO WAIVER OF SUBORDINATION PROVISIONS.

 


(A)           NO RIGHT OF ANY PRESENT OR FUTURE HOLDER OF ANY SENIOR DEBT TO
ENFORCE SUBORDINATION AS HEREIN PROVIDED SHALL AT ANY TIME IN ANY WAY BE
PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF THE COMPANY
OR BY ANY ACT OR FAILURE TO ACT, IN GOOD FAITH, BY ANY SUCH HOLDER, OR BY ANY
NONCOMPLIANCE BY THE COMPANY WITH THE TERMS, PROVISIONS AND COVENANTS OF THIS
INDENTURE, REGARDLESS OF ANY KNOWLEDGE THEREOF THAT ANY SUCH HOLDER MAY HAVE OR
BE OTHERWISE CHARGED WITH.


 


(B)           WITHOUT IN ANY WAY LIMITING THE GENERALITY OF PARAGRAPH (A) OF
THIS SECTION 12.7, THE HOLDERS OF SENIOR DEBT MAY, AT ANY TIME AND FROM TO TIME,
WITHOUT THE CONSENT OF OR NOTICE TO THE TRUSTEE OR THE HOLDERS OF THE
SECURITIES, WITHOUT INCURRING RESPONSIBILITY TO SUCH HOLDERS OF THE SECURITIES
AND WITHOUT IMPAIRING OR RELEASING THE SUBORDINATION PROVIDED IN THIS
ARTICLE XII OR THE OBLIGATIONS HEREUNDER OF SUCH HOLDERS OF THE SECURITIES TO
THE HOLDERS OF SENIOR DEBT, DO ANY ONE OR MORE OF THE FOLLOWING: (I) CHANGE THE
MANNER, PLACE OR TERMS OF PAYMENT OR EXTEND THE TIME OF PAYMENT OF, OR RENEW OR
ALTER, SENIOR DEBT, OR OTHERWISE AMEND OR SUPPLEMENT IN ANY MANNER SENIOR DEBT
OR ANY INSTRUMENT EVIDENCING THE SAME OR ANY AGREEMENT UNDER WHICH SENIOR DEBT
IS OUTSTANDING, (II) SELL, EXCHANGE, RELEASE OR OTHERWISE DEAL WITH ANY PROPERTY
PLEDGED, MORTGAGED OR OTHERWISE SECURING SENIOR DEBT, (III) RELEASE ANY PERSON
LIABLE IN ANY MANNER FOR THE PAYMENT OF SENIOR DEBT AND (IV) EXERCISE OR REFRAIN
FROM EXERCISING ANY RIGHTS AGAINST THE COMPANY AND ANY OTHER PERSON.


 


SECTION 12.8                NOTICE TO TRUSTEE.

 


(A)           THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO A RESPONSIBLE
OFFICER OF THE TRUSTEE AND TO THE COLLATERAL MANAGER OF ANY FACT KNOWN TO THE
COMPANY THAT WOULD PROHIBIT THE MAKING OF ANY PAYMENT TO OR BY THE TRUSTEE IN
RESPECT OF THE SECURITIES.  NOTWITHSTANDING THE


 


69

--------------------------------------------------------------------------------



 


PROVISIONS OF THIS ARTICLE XII OR ANY OTHER PROVISION OF THIS INDENTURE, THE
TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF THE EXISTENCE OF ANY FACTS THAT
WOULD PROHIBIT THE MAKING OF ANY PAYMENT TO OR BY THE TRUSTEE IN RESPECT OF THE
SECURITIES, UNLESS AND UNTIL A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE
RECEIVED WRITTEN NOTICE THEREOF FROM THE COMPANY OR A HOLDER OF SENIOR DEBT OR
FROM ANY TRUSTEE, AGENT OR REPRESENTATIVE THEREFOR; PROVIDED THAT IF THE TRUSTEE
SHALL NOT HAVE RECEIVED THE NOTICE PROVIDED FOR IN THIS SECTION 12.8 AT LEAST
TWO BUSINESS DAYS PRIOR TO THE DATE UPON WHICH BY THE TERMS HEREOF ANY MONIES
MAY BECOME PAYABLE FOR ANY PURPOSE (INCLUDING, THE PAYMENT OF THE PRINCIPAL OF
AND ANY PREMIUM ON OR INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON ANY
SECURITY), THEN, ANYTHING HEREIN CONTAINED TO THE CONTRARY NOTWITHSTANDING, THE
TRUSTEE SHALL HAVE FULL POWER AND AUTHORITY TO RECEIVE SUCH MONIES AND TO APPLY
THE SAME TO THE PURPOSE FOR WHICH THEY WERE RECEIVED AND SHALL NOT BE AFFECTED
BY ANY NOTICE TO THE CONTRARY THAT MAY BE RECEIVED BY IT WITHIN TWO BUSINESS
DAYS PRIOR TO SUCH DATE.


 


(B)           THE TRUSTEE SHALL BE ENTITLED TO RELY ON THE DELIVERY TO IT OF A
WRITTEN NOTICE BY A PERSON REPRESENTING HIMSELF OR HERSELF TO BE A HOLDER OF
SENIOR DEBT (OR A TRUSTEE, AGENT, REPRESENTATIVE OR ATTORNEY-IN-FACT THEREFOR)
TO ESTABLISH THAT SUCH NOTICE HAS BEEN GIVEN BY A HOLDER OF SENIOR DEBT (OR A
TRUSTEE, AGENT, REPRESENTATIVE OR ATTORNEY-IN-FACT THEREFOR).  IN THE EVENT THAT
THE TRUSTEE DETERMINES IN GOOD FAITH THAT FURTHER EVIDENCE IS REQUIRED WITH
RESPECT TO THE RIGHT OF ANY PERSON AS A HOLDER OF SENIOR DEBT TO PARTICIPATE IN
ANY PAYMENT OR DISTRIBUTION PURSUANT TO THIS ARTICLE XII, THE TRUSTEE MAY
REQUEST SUCH PERSON TO FURNISH EVIDENCE TO THE REASONABLE SATISFACTION OF THE
TRUSTEE AS TO THE AMOUNT OF SENIOR DEBT HELD BY SUCH PERSON, THE EXTENT TO WHICH
SUCH PERSON IS ENTITLED TO PARTICIPATE IN SUCH PAYMENT OR DISTRIBUTION AND ANY
OTHER FACTS PERTINENT TO THE RIGHTS OF SUCH PERSON UNDER THIS ARTICLE XII, AND
IF SUCH EVIDENCE IS NOT FURNISHED, THE TRUSTEE MAY DEFER ANY PAYMENT TO SUCH
PERSON PENDING JUDICIAL DETERMINATION AS TO THE RIGHT OF SUCH PERSON TO RECEIVE
SUCH PAYMENT.


 


SECTION 12.9                RELIANCE ON JUDICIAL ORDER OR CERTIFICATE OF
LIQUIDATING AGENT.

 

Upon any payment or distribution of assets of the Company referred to in this
Article XII, the Trustee and the Holders of the Securities shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such Proceeding is pending, or a certificate of the
trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee for
the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article XII.

 


SECTION 12.10              TRUSTEE NOT FIDUCIARY FOR HOLDERS OF SENIOR DEBT.

 

The Trustee, in its capacity as trustee under this Indenture, shall not be
deemed to owe any fiduciary duty to the holders of Senior Debt and shall not be
liable to any such holders if it shall in good faith mistakenly pay over or
distribute to Holders of Securities or to the Company or to any other Person
cash, property or securities to which any holders of Senior Debt shall be
entitled by virtue of this Article XII or otherwise.

 

70

--------------------------------------------------------------------------------


 


SECTION 12.11              RIGHTS OF TRUSTEE AS HOLDER OF SENIOR DEBT;
PRESERVATION OF TRUSTEE’S RIGHTS.

 

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XII with respect to any Senior Debt that may at any time
be held by it, to the same extent as any other holder of Senior Debt, and
nothing in this Indenture shall deprive the Trustee of any of its rights as such
holder.

 


SECTION 12.12              ARTICLE APPLICABLE TO PAYING AGENTS.

 


(A)           IF AT ANY TIME ANY PAYING AGENT OTHER THAN THE TRUSTEE SHALL HAVE
BEEN APPOINTED BY THE COMPANY AND BE THEN ACTING HEREUNDER, THE TERM “TRUSTEE”
AS USED IN THIS ARTICLE XII SHALL IN SUCH CASE (UNLESS THE CONTEXT OTHERWISE
REQUIRES) BE CONSTRUED AS EXTENDING TO AND INCLUDING SUCH PAYING AGENT WITHIN
ITS MEANING AS FULLY FOR ALL INTENTS AND PURPOSES AS IF SUCH PAYING AGENT WERE
NAMED IN THIS ARTICLE XII IN ADDITION TO OR IN PLACE OF THE TRUSTEE.  FOR THE
AVOIDANCE OF DOUBT, THE COMPANY SHALL NOT BE PERMITTED TO APPOINT ITSELF OR ANY
AFFILIATE AS A PAYING AGENT HEREUNDER.


 

* * * *

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

* * * *

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

 

 

OHI FINANCING, INC.

 

 

 

 

 

 

 

By:

/s/ Garry P. Herdler

 

 

Name: Garry P. Herdler

 

 

Title:   EVP&CFO

 

S-1

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as Trustee

 

 

 

 

 

 

 

By:

/s/ Jared Fischer

 

 

Name: Jared Fischer

 

 

Title:   Assistant Treasurer

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DETERMINATION OF LIBOR

 

With respect to the Securities, the London interbank offered rate (“LIBOR”)
shall be determined by the Calculation Agent in accordance with the following
provisions (in each case rounded to the nearest .000001%):

 

(1)           On the second LIBOR Business Day (as defined below) prior to a
Distribution Date after the expiration of the Fixed Rate Period (each such day,
a “LIBOR Determination Date”), LIBOR for any given security shall for the
following interest payment period equal the rate, as obtained by the Calculation
Agent from Bloomberg Financial Markets Commodities News, for three-month
Eurodollar deposits that appears on Dow Jones Telerate Page 3750 (as defined in
the International Swaps and Derivatives Association, Inc. 2000 Interest Rate and
Currency Exchange Definitions), or such other page as may replace such
Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.

 

(2)           If, on any LIBOR Determination Date, such rate does not appear on
Dow Jones Telerate Page 3750 or such other page as may replace such Page 3750,
the Calculation Agent shall determine the arithmetic mean of the offered
quotations of the Reference Banks (as defined below) to leading banks in the
London interbank market for three-month Eurodollar deposits in an amount
determined by the Calculation Agent by reference to requests for quotations as
of approximately 11:00 a.m. (London time) on the LIBOR Determination Date made
by the Calculation Agent to the Reference Banks.  If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations.  If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month Eurodollar deposits in an
amount determined by the Calculation Agent by reference to the principal London
offices of leading banks in the London interbank market; provided that, if the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures provided above, LIBOR shall be LIBOR as
determined on the previous LIBOR Determination Date.

 

(3)           As used herein: “Reference Banks” means four major banks in the
London interbank market selected by the Calculation Agent; and “LIBOR Business
Day” means a day on which commercial banks are open for business (including
dealings in foreign exchange and foreign currency deposits) in London.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OFFICER’S FINANCIAL CERTIFICATE

 

The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Executive Vice President/Vice President/Chief Financial
Officer/Treasurer/Assistant Treasurer], hereby certifies, pursuant to
Section 7.3(b) of the Junior Subordinated Indenture (the “Indenture”), dated as
of July      , 2009, among OHI Financing, Inc. (the “Company”)  and The Bank of
New York Mellon, as trustee, that,

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Guarantor and its consolidated subsidiaries for the
years ended [date], 20    ]

 

[FOR FISCAL QUARTER END: Attached hereto are the [un]audited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Guarantor and its consolidated subsidiaries for the fiscal
quarter ended [date], 20    .]

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Guarantor and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [     
quarter interim] [annual] period ended [date], 20    , and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

 

There has been no monetary default with respect to any indebtedness owed by the
Guarantor and/or its subsidiaries (other than those defaults cured within 30
days of the occurrence of the same) [, except as set forth below:].

 

[Insert any exceptions by listing, in detail, the nature of the condition or
event causing such noncompliance, the period during which such condition or
event has existed and the action(s) the Guarantor has taken, is taking, or
proposes to take with respect to each such condition or event.]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this            day of                     , 20    .

 

 

ORLEANS HOMEBUILDERS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

OHI FINANCING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Executive Vice President/Vice President/Chief Financial
Officer/Treasurer/Assistant Treasurer], hereby certifies, pursuant to
Section 10.3 of the Junior Subordinated Indenture (the “Indenture”), dated as of
July      , 2009, among OHI Financing, Inc. (the “Company”), Orleans
Homebuilders, Inc. (the “Guarantor”)  and The Bank of New York Mellon, as
trustee, that,

 

I have reviewed the terms of the Indenture and I have made, or have caused to be
made under my supervision, a detailed review of the covenants of the Company set
forth therein during the accounting period ended as of  [          ] (the
“Accounting Period”), which Accounting Period is covered by the financial
statements attached hereto. The examinations described in the preceding sentence
did not disclose, and I have no knowledge of, the existence of any condition or
event which constitutes a Default or an Event of Default (each as defined in the
Indenture) during or at the end of the Accounting Period or as of the date of
this certificate [, except as set forth below:].

 

[Insert any exceptions by listing, in detail, the nature of the condition or
event causing such noncompliance, the period during which such condition or
event has existed and the action(s) the Company has taken, is taking, or
proposes to take with respect to each such condition or event.]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this            day of                     , 20    .

 

 

OHI FINANCING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-5

--------------------------------------------------------------------------------